Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 1 of 153 PageID #: 5331




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 ----------------------------------------------------- x        18 Civ. 7253 (NG)(PK)

 IN RE DENTSPLY SIRONA, INC.
 SECURITIES LITIGATION                                          JURY TRIAL DEMANDED

 ----------------------------------------------------- x




    CORRECTED AMENDED CLASS ACTION COMPLAINT OF LEAD PLAINTIFF
                   STRATHCLYDE PENSION FUND




     BARRACK RODOS & BACINE                                     BARRACK RODOS & BACINE
     A. Arnold Gershon                                          Jeffrey W. Golan
     Michael A. Toomey                                          Robert A. Hoffman
     11 Times Square                                            3300 Two Commerce Square
     640 Eighth Avenue, 10th Floor                              2001 Market Street
     New York, NY 10036                                         Philadelphia, PA 19103
     Telephone: 212.688.0782                                    Telephone: 215.963.0600
     Facsimile: 212.688.0783                                    Facsimile: 215.963.0838



                                 Attorneys for the Strathclyde Pension Fund
                                  and Lead Counsel for the Putative Class
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 2 of 153 PageID #: 5332




                                                       Table of Contents

                                                                                                                                      Page

 I.     NATURE OF THE ACTION ..............................................................................................2

        A.         Preliminary Statement ............................................................................................. 2

        B.         The Claims Asserted in the Complaint ................................................................... 5

 II.    JURISDICTION AND VENUE ..........................................................................................6

 III.   PARTIES .............................................................................................................................6

 IV.    OVERVIEW OF THE COMPANY AND THE MERGER OF
        DENTSPLY INTL. AND SIRONA ....................................................................................9

 V.     FACTUAL BACKGROUND ............................................................................................12

        A.         The Company’s Exclusive Distribution Agreements With Patterson................... 12

                   1.         The Exclusive Distribution Agreements ................................................... 12

                   2.         Patterson Terminates the Exclusive Distribution Agreements ................. 23

        B.         The Anti-Competitive Scheme Concerning Dental Products ............................... 28

                   1.         Background of the Dental Products Market.............................................. 28

                   2.         The Distributors Recognize GPOs Will Harm Prices
                              and Margins .............................................................................................. 30

                   3.         The Distributors’ Illegal Agreements and Conspiracy ............................. 30

                   4.         Dentsply Sirona’s Knowledge of the Conspiracy ..................................... 33

                   5.         The Conspiracy Buoys Dentsply Sirona’s Financial Results ................... 38

        C.         Dentsply Sirona’s Issuance of Overstated Goodwill and Financial
                   Guidance ............................................................................................................... 40

        D.         The Truth Concerning Dentsply Sirona’s Financial Condition Is
                   Gradually Revealed ............................................................................................... 43

 VI.    CLASS ACTION ALLEGATIONS ..................................................................................47



                                                                    i
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 3 of 153 PageID #: 5333




 VII.    ALLEGATIONS PERTAINING TO LEAD PLAINTIFF’S CLAIMS
         UNDER SECTIONS 10(b) AND 20(a) OF THE EXCHANGE ACT ..............................48

         A.        False and Misleading Statements Pertaining to the Favorable Results
                   that Dentsply Sirona and Its Predecessor Dentsply Intl. Achieved as
                   a Result of the Distributors’ Anticompetitive Scheme ......................................... 48

                   1.         False and Misleading Statements Regarding Competition ....................... 49

                   2.         False and Misleading Statements Regarding the Company’s
                              Reported Financial Results and Primary Drivers of Internal
                              Growth ...................................................................................................... 51

                   3.         False and Misleading Statements Regarding Product Pricing .................. 54

         B.        False and Misleading Statements Pertaining to the Exclusive
                   Distribution Agreements and Patterson’s Decision Not to Renew
                   the Agreements ..................................................................................................... 55

         C.        False and Misleading Statements and Omissions of Fact Regarding
                   Goodwill and the Value of Indefinite-Lived Intangible Assets ............................ 67

 VIII.   PARTIAL DISCLOSURES, FURTHER MISLEADING STATEMENTS,
         AND THE GRADUAL EMERGENCE OF THE FULL SCOPE OF
         THE FRAUD .....................................................................................................................76

 IX.     SUMMARY OF SCIENTER ALLEGATIONS ................................................................87

 X.      LOSS CAUSATION ..........................................................................................................97

 XI.     INAPPLICABILITY OF STATUTORY SAFE HARBOR ............................................107

 XII.    PRESUMPTION OF RELIANCE ...................................................................................108

 XIII.   CLAIMS BROUGHT PURSUANT TO SECTIONS 10(b) AND 20(a) OF
         THE EXCHANCE ACT ..................................................................................................109

         FIRST CLAIM FOR RELIEF ........................................................................................ 112

         SECOND CLAIM FOR RELIEF ................................................................................... 113

 XIV. ALLEGATIONS RELATING TO CLAIMS BROUGHT PURSUANT
      TO SECTION 14(a) OF THE EXCHANGE ACT AND SECTIONS 11,
      12(a)(2) AND 15 OF THE SECURITIES ACT ..............................................................114

         A.        The Merger and the Offering Documents ........................................................... 115


                                                                    ii
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 4 of 153 PageID #: 5334




          B.         The Registration Statement Contained Untrue Statements and
                     Material Omissions About Product Demand and Inventory, and
                     Sirona’s Exclusive Distribution Agreements with Patterson .............................. 118

          C.         Material Misrepresentations and Omissions About Industry Competition,
                     Sources of Revenue, Financial Results, and Forecasts ....................................... 126

                     1.         Failure to Disclose the Distributors’ Anticompetitive Scheme
                                and Its Impact and Potential Impacts on Sirona, Dentsply Intl.
                                and Dentsply Sirona ................................................................................ 126

                     2.         False Statements Regarding Goodwill and Impairment ......................... 131

          D.         False Statements Regarding the Fairness Opinion.............................................. 135

          E.         The Registration Statement Failed to Disclose the Information Required
                     by Items 303 and 503 of Regulation S-K, and Did Not Otherwise Disclose
                     Information Concerning Trends, Uncertainties, Events or Risks ....................... 138

 XV.      CLAIMS BROUGHT PURSUANT TO SECTIONS 11, 12(a)(2), AND 15
          OF THE SECURITIES ACT AND SECTION 14(a) OF THE EXCHANGE
          ACT .................................................................................................................................140

          THIRD CLAIM FOR RELIEF ....................................................................................... 141

          FOURTH CLAIM FOR RELIEF ................................................................................... 143

          FIFTH CLAIM FOR RELIEF ........................................................................................ 145

          SIXTH CLAIM FOR RELIEF........................................................................................ 146

          SEVENTH CLAIM FOR RELIEF ................................................................................. 147

 XVI. PRAYER FOR RELIEF ..................................................................................................148

 XVII. JURY DEMAND .............................................................................................................148




                                                                      iii
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 5 of 153 PageID #: 5335




           Lead Plaintiff, Strathclyde Pension Fund (“Lead Plaintiff”), by and through its counsel,

 brings this action for violations of the federal securities laws on behalf of itself and all other

 similarly situated persons or entities (the “Class”) who: (1) purchased or otherwise acquired the

 common stock of Dentsply International, Inc. (“Dentsply Intl.”) and its successor-in-interest

 Dentsply Sirona, Inc. (together “Dentsply Sirona” or the “Company”) between February 20, 2014

 and August 7, 2018 (the “Class Period”); (2) acquired shares of the common stock of Dentsply

 Sirona in exchange for their shares of common stock of Sirona Dental Systems, Inc. (“Sirona”) in

 connection with the merger of Dentsply Intl. and Sirona on or about February 29, 2016 (the

 “Merger”); or (3) are former Dentsply Intl. shareholders who held shares as of December 2, 2015

 and were entitled to vote with respect to the Merger; and were damaged by the conduct asserted

 herein.

           The allegations in this Complaint are based on Lead Plaintiff’s personal knowledge as to

 itself, and on information and belief, including the investigation of counsel, as to all other

 matters.    The investigation of counsel is predicated upon, among other things, review and

 analysis of public filings made by Dentsply Intl., Sirona and Dentsply Sirona with the United

 States Securities and Exchange Commission (“SEC”), including Forms 10-K, 10-Q, and 8-K,

 registration statements and prospectuses; press releases issued and disseminated by the

 Company; media reports about the Company; reports issued by securities analysts who followed

 the Company; transcripts of Dentsply Sirona’s investor conference calls and presentation

 materials; pleadings and evidence cited in the enforcement action brought by the Federal Trade

 Commission against the Company’s distribution partners, as well as in other litigation involving

 Dentsply Sirona and/or its distribution partners; and the SEC order titled In the Matter of

 Dentsply Sirona Inc., File No. 3-20170, Order Instituting Cease-and-Desist Proceedings

 Pursuant to Section 21C of the Securities Exchange Act of 1934, Making Findings, and
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 6 of 153 PageID #: 5336




 Imposing a Cease-Desist-Order issued by the Securities and Exchange Commission on

 December 16, 2020 (the “Cease and Desist Order”). Lead Plaintiff believes that substantial,

 additional evidentiary support for the allegations set forth in this Complaint will be obtained after

 a reasonable opportunity for discovery.

 I.     NATURE OF THE ACTION

        A.      Preliminary Statement

        1.      This case arises from a years-long scheme perpetrated by Dentsply Sirona – the

 world’s largest manufacturer of professional dental products – and its most senior officers to

 conceal from the market the Company’s true financial and operating condition, which was

 plagued by (i) a massive build-up of inventory at one of its major distributors that threatened the

 Company’s ability to maintain (let alone grow) sales of its key product lines, and (ii)

 anticompetitive conduct perpetrated by the Company’s distributors, which, as the Company

 knew, artificially inflated the Company’s stated revenues, earnings and margins.

        2.      Dentsply Sirona distributed certain dental equipment products through a series of

 exclusive distribution agreements with Patterson Companies, Inc. (“Patterson”).               These

 agreements (the “Exclusive Distribution Agreements”) helped Dentsply Sirona maintain its

 dominant position in the U.S. dental products market and contributed to the Company’s goodwill

 and intangible asset valuations. Unknown to investors, the Exclusive Distribution Agreements

 required Patterson to regularly make large minimum purchases of products regardless of demand

 from end-user dentists. Because these minimum purchase requirements were substantially in

 excess of end-user demand, Patterson had a backlog of Company inventory that it could not sell

 to dentists. Faced with the prospect of continuing to purchase products that it could not re-sell, in

 November 2016 Patterson announced that it would not renew the Exclusive Distribution



                                                  2
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 7 of 153 PageID #: 5337




 Agreements when they expired in September 2017. Thereafter, Patterson began to purchase less

 products from the Company (referred to as “destocking” inventory).

        3.      Instead of informing investors of the scope and full impact of the inventory

 backlog, Dentsply Sirona falsely assured the market that any effect of Patterson’s reduced

 purchases and destocking on the Company’s financial results would be mitigated by the addition

 of a new distributor, Henry Schein, Inc. (“Schein”), who began to make purchases of Company

 products that had been exclusively distributed by Patterson.

        4.      But, as the Company knew, these purchases of initial stocking inventory by

 Schein could not nearly make up for the substantial sales that Dentsply Sirona had previously

 been making to Patterson pursuant to the minimum purchase requirements of the Exclusive

 Distribution Agreements.     And the Company and its executives knew that since there was

 insufficient end-user dentist demand for these products, Schein’s initial stocking purchases could

 not be a consistent source of revenue as these purchases amplified and increased the backlog of

 inventory in the distribution channel.

        5.      In addition, Dentsply Sirona knew that its reported financial results had been

 further propped-up by an illegal and anti-competitive conspiracy among the three largest

 distributors of dental products in the United States – Patterson, Schein and Benco Dental Supply

 Co. (“Benco”) (collective, the “Distributors”). The Distributors’ conspiracy consisted of an illicit

 agreement to foreclose price competition for dental consumable supplies and dental equipment

 and, with the assistance of Dentsply Sirona and its predecessor companies, to block lower-priced

 distributors from entering the market.

        6.      For years, the Company and its executives reported sales and other financial

 results and metrics, including the value of goodwill which represented over 50 percent of the

 Company’s assets, that were boosted by these schemes. These inflated results and valuations,

                                                  3
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 8 of 153 PageID #: 5338




 combined with Defendants’ misleading statements and omissions regarding the impact of the

 Exclusive Distribution Agreements’ minimum purchase requirements and the Distributors’

 conspiracy, falsely portrayed Dentsply Sirona as a booming growth company.

        7.      But the Company’s false and misleading statements led to stock gains that were

 unsustainable. Investors learned the truth about Dentsply Sirona’s financial condition through

 a series of corrective disclosures that revealed, over the course of a year, (a) the dire impact of

 the inventory backlog caused by the minimum purchase requirements on the Company’s

 revenues, margins and earnings; (b) the SEC had opened an investigation into the Company’s

 accounting and disclosures “relating to transactions with a significant distributor of the

 Company”; and (c) billion dollar impairments to the Company’s goodwill that resulted from the

 inventory backlog that was substantially in excess of end-user demand as well as an increase in

 competition, unfavorable changes in the end-user business model, and changes in channels of

 distribution for the Company and its competitors following the end of the Distributors’

 conspiracy. All told, following the disclosures of the fraud, Dentsply Sirona’s stock price

 declined over 45% from its Class Period high.

        8.      In its Form 10-Q for the second quarter 2017, Dentsply Sirona announced that it

 had received a request from the SEC for documents and information on its “accounting and

 disclosures relating to transactions with a significant distributor of the Company.” On December

 16, 2020, the SEC announced the settlement of its investigation of Dentsply Sirona with the

 issuance of the Cease and Desist Order, a copy of which is attached hereto as Appendix A. The

 Cease and Desist Order contains numerous factual findings by the SEC confirming that between

 2013 and 2016, Sirona (and then Dentsply Sirona) knew that its exclusive distribution partner in

 the U.S. (Patterson) was massively overstocking Sirona/Dentsply Sirona inventory and that by

 the end of the first quarter of 2016 at the very latest, Dentsply Sirona’s top executives – several

                                                 4
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 9 of 153 PageID #: 5339




 of whom are Defendants here – were aware of, but failed to disclose, this massive build-up of

 inventory in the distribution channel arising from minimum purchase requirements that were in

 excess of end-user demand, and which posed a material risk to Dentsply Sirona’s financial

 condition.

        B.      The Claims Asserted in the Complaint

        9.      Lead Plaintiff asserts three sets of claims in this Complaint. The first set are fraud

 claims under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

 Act”) against the defendants who made materially false and misleading statements that caused

 the price of Dentsply Sirona stock to be artificially inflated during the Class Period and/or were

 control persons with respect to such material misstatements and omissions. These claims are

 made on behalf of all persons, other than Defendants or their affiliates, who purchased the

 common stock of Dentsply Intl. and Dentsply Sirona on the open market throughout the Class

 Period, and were damaged as a result.

        10.     The second set of claims are strict liability and negligence claims under Sections

 11, 12(a)(2) and 15 of the Securities Act of 1933 (the “Securities Act”) against those defendants

 who are statutorily liable for materially untrue statements and misleading omissions made in

 connection with the Merger.      These claims are made on behalf of all persons, other than

 Defendants and their affiliates, who acquired the common stock of Dentsply Sirona in exchange

 for their shares of Sirona stock in the Merger.

        11.     The third set of claims, which are brought on behalf of holders, other than

 Defendants and their affiliates, of Dentsply Intl. stock as of the record date for voting on the

 Merger, assert negligence under Sections 14(a) and 20(a) of the Exchange Act against the

 defendants who made material misstatements and omissions in soliciting the approval of



                                                   5
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 10 of 153 PageID #: 5340




  Dentsply Intl. shareholders for the Merger and/or were control persons with respect to such

  material misstatements and omissions.

  II.       JURISDICTION AND VENUE

            12.   The claims asserted in this Complaint arise pursuant to Sections 10(b), 14(a) and

  20(a) of the Exchange Act (15 U.S.C. §§ 78j(b), 78n(a), and 78t(a)), and SEC Rules 10b-5

  and14a-9 promulgated thereunder (17 C.F.R. §§ 240.10b-5 and 240.14a-9), and Sections 11,

  12(a)(2), and 15 of the Securities Act (15 U.S.C. §§ 77k, 77l, and 77o).

            13.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1337,

  Section 27 of the Exchange Act (15 U.S.C. § 78aa), and Section 22 of the Securities Act (15 U.S.C.

  § 77v).

            14.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), Section 27 of

  the Exchange Act (15 U.S.C. § 78aa(c)), and Section 22 of the Securities Act (15 U.S.C. §

  77v(a)), because Dentsply Sirona maintains offices in this District and many of the acts giving

  rise to the violations complained of herein, including the preparation and dissemination of

  materially false and misleading statements, occurred in substantial part in this District.

            15.   In connection with the acts alleged in this complaint, Defendants, directly or

  indirectly, used the means and instrumentalities of interstate commerce, including but not limited

  to the mails, interstate telephone communications, and the facilities of the national securities

  markets.

  III.      PARTIES

            16.   Plaintiff Strathclyde Pension Fund (“Strathclyde”) is a public pension

  fund in the United Kingdom with over 230,000 members and over £20 billion of investments.

  Strathclyde purchased or otherwise acquired 617,824 shares of Dentsply Sirona stock during the



                                                    6
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 11 of 153 PageID #: 5341




  Class Period, including 306,418 shares that it received in exchange for Sirona stock in the

  Merger, as reflected in the Certification filed by Strathclyde on February 19, 2019, in this case.

  Strathclyde suffered damages as a result of the violations of the federal securities laws alleged

  herein.

            17.   Defendant Dentsply Sirona is a Delaware corporation headquartered in York,

  Pennsylvania, that designs, develops, manufactures and markets dental products and services for

  use by dentists. Dentsply Sirona is effectively the successor-in-interest to Dentsply Intl. and

  resulted from the merger of Dentsply Intl. and Sirona.

            18.   Defendant Jeffrey T. Slovin (“Slovin”) was, at the time of the Merger, the

  President and CEO of Sirona, and became CEO and a member of the Board of Directors of

  Dentsply Sirona in connection with and immediately following the Merger. Slovin had served

  as Sirona’s CEO from February 2013 through February 2016, and as its President from

  September 20, 2010 through February 28, 2016. Slovin’s resignation from all of his positions at

  Dentsply Sirona was announced on October 2, 2017.

            19.   Defendant Bret W. Wise (“Wise”) was, at the time of the Merger, Dentsply

  Intl.’s CEO and Chairman of its board and became the Chairman of the board of Dentsply Sirona

  in connection with and immediately after the Merger. Wise had served as a member of Dentsply

  Intl.’s board since 2006, as its Chairman since 2007, and as Dentsply Intl.’s CEO since January

  1, 2007. Wise’s resignation from all of his roles at Dentsply Sirona was announced on

  October 2, 2017.

            20.   Defendant Christopher T. Clark (“Clark”) was, at the time of the Merger, the

  President and Chief Financial Officer of Dentsply Intl. and became the President and COO –

  Technology of Dentsply Sirona in connection with and immediately after the Merger. Clark had



                                                  7
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 12 of 153 PageID #: 5342




  held the role of President and CFO of Dentsply Intl. since April 2013. Clark’s resignation from

  all of his roles at Dentsply Sirona was announced on October 2, 2017.

         21.    Defendant Donald M. Casey (“Casey”) is the current CEO of Dentsply Sirona.

  Casey is also a member of Dentsply Sirona’s board of directors. The Company announced

  Casey’s appointment as CEO on January 14, 2018, effective February 12, 2018.

         22.    Defendant Ulrich Michel (“Michel”) was, at the time of the Merger, the CFO of

  Sirona, and became the CFO of Dentsply Sirona in connection with and immediately following

  the Merger. Michel had served as Sirona’s CFO since October 2013. Michel’s resignation from

  his position at Dentsply Sirona was announced on November 2, 2017, effective as of November

  10, 2017.

         23.    Defendant Mark A. Thierer (“Thierer”) served as the Interim CEO of Dentsply

  Sirona from September 28, 2017 until the appointment of Defendant Casey as CEO on February

  12, 2018. Thierer followed Defendant Slovin as CEO, upon his leaving the position.

         24.    Defendant Nicholas W. Alexos (“Alexos”) is the current CFO of Dentsply Sirona.

  Alexos has served in this role since November 10, 2017. Previously, Alexos had been on the

  board of directors of Sirona from 2005 until 2012.

         25.    Defendants Slovin, Wise, Clark, Casey, Michel, Thierer and Alexos are

  collectively referred to as the “Officer Defendants.” The Officer Defendants, because of their

  positions with Company, possessed the power and authority to control the contents of Dentsply

  Sirona’s reports to the SEC, press releases, and presentations to securities analysts, investment

  managers and investors. The Officer Defendants were provided with copies of the Company’s

  reports and press releases alleged in this Complaint to be misleading prior to, or shortly after,

  their issuance and had the ability and opportunity to prevent their issuance or cause them to be

  corrected. Because of their positions and access to material non-public information available to

                                                  8
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 13 of 153 PageID #: 5343




  them, the Officer Defendants knew that the adverse facts and omissions specified in this

  Complaint had not been disclosed to, and were being concealed from, the public, and that the

  positive representations and omissions which were being made were then materially false and/or

  misleading.

         26.     Defendants Michael C. Alfano, Eric K. Brandt, Paula H. Cholmondeley, Michael

  J. Coleman, Willie A. Deese, William F. Hecht, Francis J. Lunger, John L. Miclot, and John C.

  Miles II were members of the Dentsply Intl. board of directors who signed the Registration

  Statement (defined below), and are collectively referred to herein as the “Dentsply Director

  Defendants.”

         27.     The Officer Defendants and the Dentsply Director Defendants identified in

  paragraphs 18-24 and 26 above are collectively referred to as the “Individual Defendants.”

  IV.    OVERVIEW OF THE COMPANY AND THE MERGER OF DENTSPLY INTL.
         AND SIRONA

         28.     Prior to the Merger, Dentsply Intl. was a global dental equipment and

  consumables designer, developer and manufacturer, which had factories located in 21 countries

  and marketed its products in over 120 countries. Dentsply Intl. sold dental equipment such as

  computer-aided design/computer-aided manufacturing (“CAD/CAM”) systems, 3D digital

  scanning and treatment planning products, drills and other dental consumable products used in

  dental offices for the treatment of patients.

         29.     Sirona was a designer, developer, manufacturer, and marketer of technologically-

  advanced dental equipment. More recently, and by the time of the Merger, Sirona developed,

  manufactured and marketed several lines of dental products including: CAD/CAM restoration

  systems; digital intra-oral, panoramic and 3D imaging systems; dental treatment centers; and

  dental instruments. At the time of the Merger, Sirona had four reporting segments: (1) dental


                                                  9
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 14 of 153 PageID #: 5344




  CAD/CAM; (2) imaging systems; (3) treatment centers; and (4) instruments, as further described

  below:

                 (a)    With respect to its CAD/CAM segment, Sirona pioneered the application

  of high-tech CAD/CAM techniques to the traditional lab-based restoration process with the

  commercialization of the Chairside Economical Restorations of Esthetic Ceramics, or CEREC,

  method in 1987. The CEREC system is an in-office application that enables dentists to produce

  high quality restorations from ceramic material utilizing digital images taken from an intraoral

  camera. Among other things, the CEREC technology gave dentists the ability to do a crown in a

  single visit. At the time of the Merger, a CEREC system cost well over six figures, with higher

  end units costing as much as $200,000.

                 (b)    Sirona’s Imaging Systems segment included a broad range of systems for

  diagnostic imaging in the dental practice. In 2005, Sirona cemented its place as a leader in the

  dental imaging market when it purchased Schick Technologies, Inc. (“Schick”) for $1.46 billion.

  Schick continued operating under the business name Schick Technologies, Inc. until October 1,

  2012, when it was changed to Sirona Dental, Inc.

                 (c)    Sirona’s Treatment Centers segment included a broad range of products

  from basic dentist chairs to sophisticated chair-based units with integrated diagnostic, hygiene,

  and ergonomic functionalities.

                 (d)    Sirona’s Instruments segment designed and manufactured a wide range of

  instruments, including handheld and power-operated hand-pieces for cavity preparation,

  endodontics and periodontology.

           30.   According to Sirona’s FY 2015 Form 10-K, Patterson accounted for 33% of

  Sirona’s revenue for the fiscal year ended September 30, 2015. An Evercore ISI research report

  of February 8, 2016, stated that Patterson was Sirona’s largest customer, representing anywhere

                                                 10
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 15 of 153 PageID #: 5345




  from 28% to 38% of any given quarter’s revenue (primarily in Sirona’s CAD/CAM and imaging

  segments). The report stated that in Sirona’s fiscal year 2016 first quarter, Patterson accounted

  for approximately 36% of Sirona’s total revenue.

            31.   On September 15, 2015, Dentsply Intl. and Sirona announced that the companies

  had approved a definitive merger agreement under which Dentsply Intl. and Sirona would

  combine in an all-stock merger of equals that valued Sirona at $5.5 billion. Under the terms of the

  Merger, Sirona shareholders would receive 1.8142 shares of Dentsply Intl. common stock in

  exchange for each share of Sirona common stock they held and the combined company was

  renamed Dentsply Sirona. The Merger was completed on February 29, 2016. The Merger

  enabled Dentsply Intl. to expand its footprint in the dental equipment market, including by

  marketing higher-priced, higher-margin products such as x-ray machines, dental chairs, imaging

  equipment, and CAD/CAM systems.

            32.   Under the terms of the Merger, approximately 101.8 million shares of Dentsply

  Intl. common stock were issued to former shareholders of Sirona common stock, representing

  about 42% of the approximately 242.2 million total shares of Dentsply Intl. common stock

  outstanding on the Merger date. Dentsply Intl. common stock closed at $60.96 per share on

  February 29, 2016. The Company and its common stock were thereafter identified as Dentsply

  Sirona.

            33.   The Merger created the world’s largest manufacturer of professional dental

  products. After the Merger, the Company reported its results in two business segments: Dental

  and Healthcare Consumables, which include preventative, instruments, and laboratory dental

  products like root canal instruments, dental sealants, and tooth whiteners; and Technologies,

  which include high-tech dental implants and related scanning equipment and treatment

  software, among other things.

                                                  11
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 16 of 153 PageID #: 5346




  V.     FACTUAL BACKGROUND

         A.     The Company’s Exclusive Distribution Agreements With Patterson

                1.      The Exclusive Distribution Agreements

         34.    In the United States and Canada, Patterson was the exclusive distributor for

  Sirona’s CAD/CAM products since 1998 and for all Schick and Sirona-branded imaging

  products since 2005. The Agreements that governed the exclusive distribution arrangement

  between Patterson and Sirona and, subsequently, between Patterson and Dentsply Sirona during

  the Class Period are described below.

         35.    In June 2005, Sirona and Patterson entered into a Consolidated and Restated

  Amendment to Distributorship Agreement concerning all current and future Sirona CAD-CAM

  equipment sold in the United States and Canada (“2005 CAD-CAM Distributorship Agreement”)

  for which Patterson made a one-time payment to Sirona of $100 million. This agreement

  amended and consolidated an April 1998 Distributorship Agreement entered into by Sirona and

  Patterson and five agreements that had amended the April 1998 Distributorship Agreement since

  that time. On May 31, 2012, Patterson and Sirona entered into the Amended and Restated U.S.

  Distributorship Agreement and the Amended and Restated U.S. CAD-CAM Distributorship

  Agreement (“2012 CAD-CAM Distributorship Agreement”), which amended the 2005

  Agreement for purposes of selling products in the United States, but which left the 2005

  Agreement in place for sales in Canada.

         36.    On May 5, 2010, Schick, which was owned by Sirona as of 2005, and Patterson

  entered into an Amendment to Distributorship Agreement (“2010 Schick Distributorship

  Agreement”), which amended the Distributorship Agreement entered into between Schick and

  Patterson on April 6, 2000. The 2010 Schick Agreement required Patterson to buy certain

  quantities of Schick products – undisclosed to investors – including Schick x-ray systems and

                                               12
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 17 of 153 PageID #: 5347




  software. On May 31, 2012, Sirona and Patterson entered into an Amended and Restated U.S.

  Distributorship Agreement (“2012 Schick/Sirona Distributorship Agreement”) that continued “in

  full force and effect” the 2010 Schick Agreement “solely with respect to Canada,” and amended

  the 2010 Schick Agreement for purposes of Schick products sold in the United States. The 2012

  Schick/Sirona Distributorship Agreement also concerned Sirona products sold in the United

  States including Sirona “branded imaging products and equipment … together with SIRONA

  branded treatment centers and instruments.”

         37.     Collectively, the 2005 CAD-CAM Distributorship Agreement, 2012 CAD-CAM

  Distributorship Agreement, 2010 Schick Distributorship Agreement, and 2012 Schick/Sirona

  Distributorship Agreement are referred to in this Complaint as the “Exclusive Distribution

  Agreements.” These Agreements were set to expire on September 30, 2017 unless renewed.

         38.     The effect of the Exclusive Distribution Agreements was two-fold: (1) Patterson

  had to buy inventory whether or not it could sell it to end-users in order for Patterson to retain the

  exclusive right to sell Sirona and Schick products in the United States and Canada; and (2) the

  Agreements required – on a monthly basis – that Patterson report its buying and inventory to

  Sirona and, thereafter, Dentsply Sirona such that the Company was well aware of any

  overstocking by Patterson, but investors were not.

         39.     Having a single distributor was extremely important to Sirona. As an analyst at

  Northcoast Research explained in an October 6, 2015 report concerning Patterson: “In particular,

  when [Sirona] has sold through multiple distributors in the past (either in the United States or

  Europe), our research suggests the dealers got into price wars and eventually lost interest in

  selling the products. Specifically, dealer reps would work hard to generate a lead and when it

  came time to close the sale a competitor would rush in at the last minute and try to undercut on

  price. After a while, reps got tired of putting in the effort to generate leads only to lose the sale at

                                                    13
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 18 of 153 PageID #: 5348




  the last minute. As a result, [Sirona] has moved toward exclusive territories in Europe and chose

  [Patterson] as its exclusive dealer in the United States.”

         40.     The Exclusive Distribution Agreements provided a clear benefit to Patterson

  because its ability to sell CEREC systems and other Sirona products in the United States

  differentiated Patterson from other distributors, and was part of its customer acquisition and

  retention strategy. While the Exclusive Distribution Agreements did not inform investors of the

  amount of product Patterson was required to buy (such information is redacted from the publicly

  filed versions of the Exclusive Distribution Agreements), they do state that Sirona could cancel

  the Agreements if Patterson failed to maintain the agreed-to purchasing levels.

         41.     The 2005 CAD-CAM Distributorship Agreement stated that “if Patterson fails to

  satisfy the Minimum Purchase Requirement … then Sirona, and only Sirona, may exercise its

  termination rights….” The amount of the Minimum Purchase Requirement is redacted from the

  public version of this document and was unknown to investors.

         42.     The 2012 CAD-CAM Distributorship Agreement stated that if Patterson failed to

  meet “any one or more of the Overall Growth Target or the three Product Targets” concerning

  the “Minimum Purchase Requirements” for three years, “SIRONA may terminate this

  Agreement.” The amount of the Overall Growth Target or the Product Targets is redacted from

  the public version of this document and was unknown to investors.

         43.     The 2012 Schick/Sirona Distributorship Agreement stated that “[i]f Patterson fails

  to satisfy any one or more of the Overall Growth Target or the three Product Targets” for three

  years, “SIRONA may terminate this Agreement.” Sirona could also “terminate the Agreement

  on a product by product basis with respect to either the so called ‘Schick Products’ or ‘SIRONA

  products,’ where Patterson has failed to satisfy the applicable Product Target” for three years.



                                                   14
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 19 of 153 PageID #: 5349




  The amount of the Overall Growth Target or the three Product Targets is redacted from the

  public version of this document and was unknown to investors.

         44.     As such, the Exclusive Distribution Agreements placed Patterson in a difficult

  position if it could not sell the product it was required to buy. Its choices were (1) stop buying

  and lose exclusivity or (2) keep buying and overstock Sirona and Schick products. As it became

  clear after the Agreements expired on September 30, 2017, Patterson opted for the latter option –

  overstocking – and because of the reporting requirements of the Exclusive Distribution

  Agreements, Sirona and Dentsply Sirona were well aware of this overstocking as it was

  occurring.

         45.     The Exclusive Distribution Agreements required Patterson to report an enormous

  amount of information – on a monthly basis – to Sirona and, thereafter, to Dentsply Sirona

  concerning the products that Patterson was purchasing from the Company and Patterson’s ability,

  or inability, to sell such products to end purchasers.

         46.     The 2012 CAD-CAM Distributorship Agreement required that:

                 Patterson shall make regular reports in the manner and at the intervals
                 reasonable [sic.] requested by SIRONA, in any event on a monthly basis,
                 at the beginning of each month, concerning the business with respect to
                 Contractual Products in the Territory, the market situation, economic
                 situation and forecast, trade policies, business prospects, activities of
                 competitors (provided no legal prohibition on providing such information)
                 and other pertinent developments. In particular Patterson shall, at the
                 beginning of each quarter, report to SIRONA on:

                 •   order entry/turnover and backlog, sorted out as to number of units
                     and value, relative to sale regions,

                 •   stock of Contractual Products relative to sale branches,

                 •   market conditions, competitive conditions, competitive products; and




                                                   15
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 20 of 153 PageID #: 5350




                •   personnel changes as regards employees trained by SIRONA for the
                    sale and service of Contractual Products.1

         47.    This Agreement also required that:

                The Parties will meet on a quarterly basis for the purpose of evaluating,
                in good faith, whether the volume of purchases made by Patterson
                hereunder, during the most recent quarter and year-to-date, is consistent
                with, and likely to result in the satisfaction of, Patterson’s annual
                minimum purchase requirements. In addition, without limiting Section 5
                hereof, on a monthly basis, Patterson will provide SIRONA with
                detailed information relating to its purchases of Contractual Products
                from SIRONA including, without limitation, the sales targets and
                results for each of Patterson’s branch offices for that month; a
                schedule of Patterson’s sales for that month with respect to each
                product included within the Contractual Products, and any other
                materials reasonably necessary for SIRONA to ascertain whether
                Patterson is “on target” to meet its annual and quarterly purchase
                requirements hereunder.

         47.    The 2012 CAD-CAM Distributorship Agreement also required that “Patterson

  shall provide SIRONA with a rolling twelve month forecast on a monthly basis, the first three

  months reflecting fixed and binding quantities, the following nine months being the non-binding

  forecast.” It also required that “Patterson shall establish a list of customers of Contractual

  Products and shall, at the request of SIRONA, allow SIRONA to review and copy such list.”

         48.    Defendant Slovin and Sirona’s general counsel were listed as the points of contact

  for all notices from Patterson under the 2012 CAD-CAM Distributorship Agreement. Defendant

  Slovin also signed this agreement.

         49.    Similar to the 2012 CAD-CAM Distributorship Agreement, the 2012

  Schick/Sirona Distributorship Agreement required that:

                Patterson shall make regular reports in the manner and at the intervals
                reasonable [sic.] requested by SIRONA, in any event on a monthly basis,
                at the beginning of each month, concerning the business with respect to
                Contractual Products in the Territory, the market situation, economic

  1
       Unless otherwise noted, emphasis has been added in this Complaint through bolded and
  italicized type.
                                                16
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 21 of 153 PageID #: 5351




                situation and forecast, trade policies, business prospects, activities of
                competitors (provided no legal prohibition on providing such information)
                and other pertinent developments. In particular Patterson shall, at the
                beginning of each quarter, report to SIRONA on:

                •   order entry/turnover and backlog, sorted out as to number of units
                    and value, relative to sale regions,

                •   stock of Contractual Products relative to sale branches,

                •   market conditions, competitive conditions, competitive products; and

                •   personnel changes as regards employees trained by SIRONA for the
                    sale and service of Contractual Products.

                The 2012 Schick/Sirona Distributorship Agreement also required that:

                The Parties will meet on a quarterly basis for the purpose of evaluating, in
                good faith, whether the volume of purchases made by Patterson hereunder,
                during the most recent quarter and year-to-date, is consistent with, and
                likely to result in the satisfaction of, Patterson’s annual minimum purchase
                requirements. In addition, without limiting Section 5 hereof, on a monthly
                basis, Patterson will provide SIRONA with detailed information relating
                to its purchases of Contractual Products from SIRONA including,
                without limitation, the sales targets and results for each of Patterson’s
                branch offices for that month; a schedule of Patterson’s sales for that
                month with respect to each product included within the Contractual
                Products, and any other materials reasonably necessary for SIRONA to
                ascertain whether Patterson is “on target” to meet its annual and quarterly
                purchase requirements hereunder.

         50.    It also required that for orders of Contractual Products, “Patterson shall provide

  SIRONA with a rolling twelve month forecast on a monthly basis, the first three months

  reflecting fixed and binding quantities, the following nine months being the non-binding

  forecast.” Defendant Slovin signed this agreement.

         51.    As a result of all of these reporting requirements, Sirona and, after the Merger,

  Dentsply Sirona knew, on a monthly basis, that there was insufficient end-user demand for the

  products Patterson was buying from the Company, and they knew whether Patterson was

  overbuying Sirona and Schick products and by how much.            The Company and its senior


                                                 17
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 22 of 153 PageID #: 5352




  executives also knew that as a result of this excess inventory and lack of end-user demand, the

  Company’s sales, earnings, margins and other reported financial results would be drastically

  impacted going forward.

         52.    Patterson’s excess inventory of Sirona products is clear.

         53.    In the year leading up to the announcement of the Merger, when Dentsply Intl.

  and Sirona were conducting their due diligence for the Merger, Patterson’s inventory level was

  building to excessive levels. The following chart, which is based on Patterson quarterly results,

  shows the increase from early 2015 through the balance of that year (i.e., before the Merger) and

  in the three quarters following the Merger of Dentsply Intl. and Sirona on February 29, 2016:

                        Patterson Companies Inventory (in $ Million):

                               Quarter End            Inventory2

                               4/25/15                408.4
                               8/1/15                 716.7
                               10/31/15               752.8
                               1/30/16                814.4
                               4/30/16                722.1
                               7/30/16                799.2
                               10/28/16               795.5

         54.    On Patterson’s calls with analysts during 2015 and 2016, Patterson executives

  acknowledged that at least a portion of the inventory changes over the time period were

  attributable to the company’s inventory of CEREC systems and other products that it purchased

  from Sirona. On its November 24, 2015 conference call, Patterson said that it had invested in

  inventories for the Animal Health business “and to support new equipment product launches in
  2
     Patterson’s 2015 fiscal year ended April 25, 2015 and its 2016 fiscal year ended April 30,
  2016. During the quarter ended August 1, 2015, Patterson Companies completed the acquisition
  of a privately-held company, Animal Health International, for $1,100,000,000 in cash, which
  more than doubled the size of Patterson’s Animal Health segment. According to Patterson’s
  Form 10-Q filed September 10, 2015, the acquisition price included $195.367 million in
  inventory. Without that amount, Patterson’s inventory increased by $112.9 million in the quarter
  ended August 1, 2015.
                                                 18
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 23 of 153 PageID #: 5353




  preparation for the peak selling season in the Dental business.”       On a February 25, 2016

  conference call, after Patterson had disclosed that its inventory level had reached $814.4 million

  as of January 30, 2016, Patterson’s CFO stated: “Part of it is the CEREC build.” Further, on

  Patterson’s conference call on August 25, 2016, after Patterson had disclosed that its inventory

  level stood at $799.2 million as of July 30, 2016, an analyst noted “it does sound like dental

  equipment inventory was up,” and asked, “as we’re all trying to figure out end markets here, is

  any of that inventory moving up a reflection of the equipment sales out the door have slowed

  here in the last month of two?” Patterson’s CEO admitted in his response to this question that

  the inventories “are up,” but sought to describe why that would not prove detrimental to

  Patterson.

         55.     As of the quarter ended October 28, 2016, Patterson’s inventory stood at $795.5

  million – nearly twice the amount of inventory that Patterson held a year and a half earlier on

  April 25, 2015, and 10 percent ($78.8 million) more than the level on August 1, 2015, which

  reflected the inventory brought into Patterson with the acquisition of Animal Health

  International. Thus, not counting the inventory brought to Patterson through the June 2015

  acquisition of Animal Health International, from April 25, 2015 to October 28, 2016 (which was

  just before Patterson announced that it would not renew the Exclusive Distribution Agreements),

  Patterson’s inventory increased by $191.7 million.

         56.     The build-up in Patterson’s inventory, excluding the inventory that came over in

  Patterson’s acquisition of Animal Health International, very closely matches the massive

  destocking that Patterson commenced in conjunction with its announcement in November 2016

  that it would not renew the Exclusive Distribution Agreements.

         57.     According to Dentsply Sirona’s Form 10-K for the year ended December 31,

  2016, along with the change of the relationship with Patterson from an exclusive to a non-

                                                 19
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 24 of 153 PageID #: 5354




  exclusive distribution arrangement, “Patterson began to reduce inventories in both the United

  States and Canada.” The Company stated that this “negatively impacted the Company’s reported

  sales in the fourth quarter by approximately $30 million.”

          58.    In Dentsply Sirona’s first quarter 2017 filings with the SEC and conference call

  with analysts and investors, the Company reported that Patterson reduced its inventory of Sirona

  and Dentsply Sirona equipment by $9 million in the first quarter of 2017, and Dentsply Sirona

  projected then that Patterson would further reduce its inventory of Sirona products by another

  $50 million to $60 million in the second and third quarters of 2017. The Company’s 2017

  Form 10-K confirmed that the reduction of inventory by Patterson “continued throughout 2017.”

  It further stated that the Company’s anticipated decreases in inventory levels held by the

  distributors would negative impact the Company’s sales by approximately $40 million during

  2018.

          59.    Dentsply Sirona commenced sales to Schein of the products previously covered

  by Patterson’s Exclusive Distribution Agreements in the second and third quarters of 2017, and

  Dentsply Sirona thereafter referred in its SEC filings and on its conference calls to inventory

  being held by the two distributors (Patterson and Schein), and increases or decreases in the

  inventory being held by the two distributors, rather than specifically citing to Patterson

  inventories. However, given that Schein was building up its inventory of products that

  previously had been sold by Sirona and Dentsply Sirona exclusively to Patterson for the U.S.

  market, and given that Schein did not have minimum purchase conditions in its non-exclusive

  distribution agreements with Dentsply Sirona, it is reasonable to assume that all or nearly all of

  the destocking that Dentsply Sirona thereafter described in its SEC filings and on conference

  calls reflected destocking by Patterson.



                                                 20
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 25 of 153 PageID #: 5355




         60.     Moving into 2018, on Dentsply Sirona’s conference call on May 6, 2018, it stated

  that its first quarter results had been impacted by approximately $8 million of dealer inventory

  reductions, and that it anticipated $40 million of total destocking in 2018, most of which would

  take place in the second quarter of 2018. However, on its conference call on August 7, 2018 –

  the end of the Class Period – the Company shocked the market and announced that it anticipated

  an additional $66 million to $76 million in destocking, and that the total anticipated destocking in

  2018 was between $100 million and $110 million. This estimate was confirmed in the

  Company’s Form 10-K for the year ended December 31, 2018, which stated that distributor

  inventories had decreased by approximately $100 million for the full year 2018.

         61.     Thus, Patterson’s destocking of Sirona products from the end of 2016 through the

  second quarter of 2018 was, at a minimum, $189 million. Because Patterson could not destock

  from inventory that it did not have, Patterson’s excess inventory was at least that amount, which

  nearly matches Patterson’s overall $191.7 million inventory build-up (excluding the inventory

  that came with the acquisition of Animal Health International).

         62.     The build-up in Patterson’s inventory clearly resulted from the minimum purchase

  requirements of its Exclusive Distribution Agreements with Sirona, which caused Patterson to

  amass vastly excessive inventories of Sirona products by the time of the Merger between

  Dentsply Intl. and Sirona, and thereafter. However, when asked about this during conference

  calls, Dentsply Sirona executives failed to inform the market of the glut of inventory being held

  by Patterson. For example, during the Q&A portion of a May 5, 2016 conference call, a

  Goldman Sachs analyst asked,

         Was wondering if you could comment on the sales of CAD/CAM specifically? As
         your channel partner in North America had talked about carrying a higher level
         of inventory coming into this year, I'm just trying to get a balance between what
         may be they're holding versus what the end-market's really doing.


                                                  21
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 26 of 153 PageID #: 5356




  Although Defendant Slovin and other senior Dentsply Sirona officers clearly knew, from the

  required reporting in the Exclusive Distribution Agreements, (a) what inventory of Sirona

  products that Patterson was holding, (b) what Patterson was obligated to buy under the Exclusive

  Distribution Agreements, and (c) the sales that were actually being made to end-users of the

  Company’s products, he and Defendant Michel misled investors into believing that CEREC sales

  were poised for strong future growth, stating:

         Well, certainly, Technology led the way at 6.5% for the quarter and certainly was
         leading the way in the U.S. as well, and that was led by CAD/CAM. And so the
         proposition has not changed with regard to us believing that along with Patterson
         that CEREC will become a standard-of-care, and we’re on the appropriate
         trajectory for that. Keep in mind also that we launched the new Zirconia Blocks,
         but more critical to that was our SpeedFire. So there was a lot of interests ahead
         of that, and I think that it’s a situation where we’ve got a lot of opportunities for
         CEREC in North America and we’ll continue to. Uli, do you want to comment …

  Following that response, Defendant Ulrich Michel, the Company’s CFO, similarly stated:

         No, thank you. You mentioned it with the launch of the SpeedFire, I think people
         geared up to be ready to deliver, right? And we had a really good growth in
         CAD/CAM. I think there was nothing to be ashamed of, right? Very solid growth.

         63.     Dentsply Sirona’s knowledge of the excess inventory being held by Patterson is

  further borne out by the disclosure that the Company made for the first time in its Form 10-Q for

  the third quarter 2016 – just before Patterson would announce publicly that it would not be

  renewing the Exclusive Distribution Agreements – as follows: “Required minimum purchase

  commitments under agreements with key distributors may increase inventory levels at those

  distributors to the extent that future purchase commitments may not be met and could impact

  the Company’s consolidated net sales and net income in a given period or over multiple

  periods.” It was not coincidental that Dentsply Sirona added this disclosure in its November 4,

  2016 filing with the SEC but, notably, even when adding this statement to its Form 10-Q the

  Company failed to disclose what it knew was the massive glut of inventory that Patterson had


                                                   22
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 27 of 153 PageID #: 5357




  amassed on account of the minimum purchase requirements in the Exclusive Distribution

  Agreements leading into the Merger and thereafter.

         2.      Patterson Terminates the Exclusive Distribution Agreements

         64.     On November 22, 2016, Patterson announced that it had decided not to renew the

  Exclusive Distribution Agreements, which would therefore expire by their terms on September

  30, 2017. Dentsply Sirona misleadingly cast the end of the Exclusive Distribution Agreements

  as a net positive for the Company since (a) Patterson would continue to buy Sirona and Schick

  products at high levels, and (b) Dentsply Sirona would also be able to sell its products through

  other distributors.   Dentsply Sirona entered into a new and non-exclusive distributorship

  agreement with Schein on September 1, 2017. But Schein’s product purchases could not begin to

  substitute for the lost Patterson sales. Thus, bringing on additional distributors was of little help

  and in fact, amplified the inventory problem as the inventory held by Patterson and then by

  Schein was drastically in excess of end-user demand.

         65.     The market was unaware of the massive glut of CEREC and other Sirona product

  inventory being held by Patterson, before and even after Patterson announced that it was

  terminating the Exclusive Distribution Agreements, as shown in the following analyst reports:

         Northcoast Research report of August 2, 2016 (“The company has more CEREC demand
         than it can currently service.”);

         William Blair report of January 19, 2017 (casting termination of Exclusive Distribution
         Agreements as “short-term” and “near-term” disruption for Dentsply Sirona and
         Patterson);

         JP Morgan report of February 17, 2017 (stating that destocking dynamic “should be
         temporary” and describing market demand as “healthy”);

         Morgan Stanley report of August 10, 2017 (referring to sales to Schein “as a new leg for
         growth” and stating that its “greater conviction in [Schein’s] potential contribution to
         CEREC sales give us confidence in ˃10% organic growth in US in US in “18”); and



                                                   23
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 28 of 153 PageID #: 5358




         Morgan Stanley report of November 5, 2017, entitled “3Q De-Risks the Story; Clear
         Commitment to Unlocking Value (stating that “recent headwinds were temporal”).

         66.     The loss of the predictable revenue stream from the minimum purchase

  requirements, coupled with the lack of end-user demand, had a disastrous impact on Dentsply

  Sirona’s growth prospects as well as its margins, goodwill valuation and certain of its other

  reported financial metrics.

         67.     As a result of the fallout from the termination of the Exclusive Distribution

  Agreements, Dentsply Sirona disclosed in its Form 10-Q for the second quarter 2017 that it had

  received a request from the SEC for documents and information on its “accounting and disclosures

  relating to transactions with a significant distributor of the Company.”

         68.     On December 16, 2020, the SEC announced the settlement of its investigation of

  Dentsply Sirona with the publication of the Cease and Desist Order (Appendix A hereto). The

  Cease and Desist Order contains numerous factual findings by the SEC that confirm Defendants’

  knowledge of the excess inventory carried by Patterson as a result of the minimum purchase

  requirements of the Exclusive Distribution Agreements. Specifically, the Cease and Desist Order

  confirms that by the end of the first quarter of 2016, at the latest, Dentsply Sirona’s top

  executives were aware of, but failed to disclose, a massive build-up of inventory in the

  distribution channel arising from minimum purchase requirements that were in excess of end-

  user demand and the material risks to Dentsply Sirona’s financial condition arising from this

  inventory build-up.

         69.     The SEC summarized its findings as follows:

         [Dentsply Sirona] failed to make required disclosure of known trends and
         uncertainties in its periodic filings for the first three quarters of 2016 (the
         “Relevant Period”). [Dentsply Sirona] sold more of its dental technologies
         equipment to its Exclusive Distributor for the United States (the “Exclusive
         Distributor”) [i.e., Patterson] than the distributor could sell to retail purchasers.
         [Dentsply Sirona] knew during the Relevant Period that retail demand for certain

                                                   24
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 29 of 153 PageID #: 5359




         of its technology products was not keeping pace with the Exclusive Distributor’s
         purchases and that inventory levels at the Exclusive Distributor were at an all-time
         high. By second quarter of 2016, [Dentsply Sirona] also knew that the Exclusive
         Distributor wanted to negotiate key terms of its next contract to reduce its
         inventory levels. In third quarter 2016, [Dentsply Sirona] was negotiating with
         the Exclusive Distributor to minimize the financial impact of the excess inventory
         on [Dentsply Sirona’s] net sales in the future, but knew the outcome of those
         negotiations was uncertain. Each quarter, [Dentsply Sirona] knew the trends or
         uncertainties were reasonably likely to have a material unfavorable impact on net
         sales or revenues. When preparing its quarterly filings, however, [Dentsply
         Sirona] did not disclose these known trends and uncertainties to investors in its
         Forms 10-Q for the first three quarters of 2016. By failing to disclose these
         known trends and uncertainties, [Dentsply Sirona] violated Section 13(a) of the
         Exchange Act and Rules 12b-20 and 13a-13 thereunder.

  Cease and Desist Order, ¶ 1.

         70.    Other pertinent findings by the SEC include, but are not limited to the following:

                       The minimum purchase requirements that Patterson had to meet to
                        maintain its exclusive ability to sell Dentsply Sirona products in the United
                        States – and which were redacted from the publicly filed Exclusive
                        Distribution Agreements – “increased annually by ten percent for each
                        product line.” Cease and Desist Order, ¶ 4.

                       Patterson provided Sirona, and later Dentsply Sirona, “with detailed
                        reports concerning inventory” and, at times, “sales reports for each
                        technology product for which it had exclusive distribution rights.” That
                        information was provided to Dentsply Sirona’s executives and business
                        leaders “on a quarterly and annual basis.” Cease and Desist Order, ¶ 5.

                       From 2013 to 1Q 2016, Patterson’s inventory increased by 163%, to $195
                        million.   Throughout the first three quarters of 2016, there was
                        approximately $85-$100 million of excess inventory that had accumulated
                        in the channel. Dentsply Sirona’s first quarter 2016 sales “would have
                        been materially lower” but for Patterson’s purchase of additional excess
                        inventory pursuant to its minimum purchase requirements. Cease and
                        Desist Order, ¶ 6.

                       By the end of the first quarter of 2016, Dentsply Sirona knew that
                        Patterson carried large amounts of excess Dentsply Sirona inventory, and
                        that Patterson’s “inventory levels were at all-time highs.” Sirona, and later
                        Dentsply Sirona, knew that sales of certain products were not keeping pace
                        with Patterson’s purchases and that Patterson was “buying more product
                        … than it could sell.” Dentsply Sirona also knew by the end of the first



                                                 25
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 30 of 153 PageID #: 5360




                    quarter than Patterson’s “efforts to boost retail sales … had not
                    materialized.” Cease and Desist Order, ¶ 6.

                   In the second quarter of 2016, Patterson informed Dentsply Sirona that it
                    was “no longer committed to achieving” the minimum purchase
                    requirements of the Exclusive Distribution Agreements, and that it
                    “wanted to renegotiate” these agreements and reduce its excess inventory.
                    Excess inventory in the channel represented 8%-10% of Dentsply Sirona’s
                    reported net sales in the second quarter of 2016. Cease and Desist Order, ¶
                    7.

                   In June 2016, Dentsply Sirona’s senior executives updated the Company’s
                    board of directors on developments with Patterson. The presentation
                    acknowledged that Patterson held approximately “seven to nine months of
                    inventory of major [Dentsply Sirona] product lines and concluded that the
                    ‘likely scenario’ was that” Patterson would miss the overall minimum
                    purchase target for 2016 and that the Exclusive Distribution Agreements
                    would contractually end on September 30, 2017. The presentation
                    recognized that the minimum purchase requirements, and not end-user
                    demand, were driving sales and that Patterson “‘will likely significantly
                    reduce purchases to burn inventory.’” Thus, by the end of the second
                    quarter of 2016, Dentsply Sirona’s board and senior executives knew
                    about Patterson’s large inventory build, that retail sales were not keeping
                    pace with the growth rates in the Exclusive Distribution Agreements, that
                    Patterson would not achieve the minimum purchase requirements for
                    2016, that it would not achieve automatic extension of exclusivity beyond
                    September 2017, that Patterson would attempt to sell off its excess
                    inventory before the end of September 2017, and that Dentsply Sirona’s
                    sales would be negatively impacted by these events. Cease and Desist
                    Order, ¶¶ 8-9.

                   By the end of the third quarter of 2016, Dentsply Sirona knew that
                    Patterson held approximately five to eleven months of inventory
                    (depending on the product line) and that it wanted to reduce excess
                    inventory by at least $60-$80 million. Dentsply Sirona was negotiating
                    with Patterson concerning the renewal of the exclusive distribution
                    agreements and knew that there was uncertainty as to whether the
                    agreements would be renewed. During the third quarter of 2016, excess
                    inventory in the channel represented 9%-10% of Dentsply Sirona’s
                    reported net sales. Cease and Desist Order, ¶ 10.

                   By the end of September 2016, Dentsply Sirona and Patterson entered into
                    a “stand-still” agreement to give Patterson time to decide whether it would
                    satisfy the requirements to extend exclusivity while the parties attempted
                    to negotiate a solution that would minimize the inventory sell-off’s effect
                    on Dentsply Sirona’s future sales. Cease and Desist Order, ¶ 10.

                                             26
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 31 of 153 PageID #: 5361




                       The expected negative impact of Patterson selling its excess Dentsply
                        Sirona inventory began to be realized in the fourth quarter of 2016 and
                        continued into 2017. Patterson’s sales of the nearly $85-$100 million in
                        excess inventory it had accumulated materially reduced Dentsply Sirona’s
                        reported net sales for the U.S. region in the fourth quarter of 2016 and the
                        first two quarters of 2017. Dentsply Sirona’s internal analysis conducted
                        in mid-2017 showed that without $100 million in excess inventory that
                        was sold to Patterson, its average growth rates for the years 2014 through
                        2016 would have been materially lower. Dentsply Sirona’s reevaluation of
                        its future growth rates contributed to the $1.2 billion impairment charge
                        recorded in the second quarter of 2017. Cease and Desist Order, ¶ 11.

         71.     The SEC stated that as a result of Dentsply Sirona’s failure to properly disclose

  the above material facts to investors, it had violated Item 303(b) of Regulation S-K. Specifically,

  the SEC noted:

                       During the first three quarters of 2016, Dentsply Sirona “failed to disclose
                        known trends and uncertainties as required by Item 303.” Cease and Desist
                        Order, ¶ 14.

                       Dentsply Sirona’s Disclosure Committee, which “included key members
                        of management” who knew of the inventory build at Patterson and retail
                        sales trends, and the likely failure to achieve automatic extension of the
                        Exclusive Distribution Agreement, reviewed Dentsply Sirona’s quarterly
                        reports for 2016, but did not disclose these trends as required by Item 303.
                        Cease and Desist Order, ¶ 14.

                       Dentsply Sirona’s “Form 10-Q for the first quarter of 2016 reported
                        ‘positive internal sales growth … led by the Technologies segment,’ in the
                        United States due to ‘increased demand,’” but this statement omitted that
                        internal sales growth was driven by Patterson’s “desire to maintain
                        exclusivity rather than end-user market demand alone.” This statement
                        also omitted to disclose that the inventory build at Patterson would likely
                        materially impact future revenue growth. Cease and Desist Order, ¶ 15.

                       Dentsply Sirona’s “Form 10-Q for the second quarter of 2016 reported
                        ‘positive internal sales growth’ in the technologies segment in the United
                        States.” This statement omitted to disclose that future sales would likely
                        be “negatively impacted by flat retail sales, high inventory at [Patterson],
                        and contract negotiations” with Patterson concerning the Exclusive
                        Distribution Agreements. Cease and Desist Order, ¶ 16.




                                                  27
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 32 of 153 PageID #: 5362




                          Dentsply Sirona’s “Form 10-Q for the third quarter of 2016 reported that
                           the technologies segment in the United States ‘generated … positive
                           internal sales growth … as a result of higher demand in this region.’ It
                           also reported that ‘[i]nternal sales growth was positive in [the U.S.] region
                           … and was the result of higher demand.’” But these statements omitted
                           that internal sales growth was driven by Patterson’s “desire to maintain
                           exclusivity rather than end-user market demand,” that the resulting
                           inventory build at Patterson was likely to impact future revenue growth,
                           and that this was especially the case given the likely non-extension of the
                           Exclusive Distribution Agreements. Cease and Desist Order, ¶ 17.

         72.     As a result of these violations, the SEC required Dentsply Sirona to cease and

  desist in these violations and any future violations and pay a monetary penalty of $1,000,000 to

  the SEC.

         B.      The Anti-Competitive Scheme Concerning Dental Products

                 1.        Background of the Dental Products Market

         73.     There are close to 200,000 dentists practicing in the United States. Dentists

  require a broad range of products in the course of treating patients and operating a dental

  practice. Dental products include dental supplies and dental equipment used by dentists. Dental

  supplies are consumable items such as gloves, instruments, toothbrushes, composites, bonding

  agents and bibs.        Dental equipment includes imaging devices, dental chairs, lights and

  CAD/CAM systems.          See In the Matter of Benco Dental Supply Co., Henry Schein, Inc.

  Patterson Companies, Inc., Before the Federal Trade Commission Office of Administrative Law

  Judges, Complaint Counsel’s Post-Trial Proposed Findings of Fact and Conclusions of Law

  (Docket No. 9379 April 17, 2019) (“FTC Findings”) at ¶¶ 79-81. Dentsply Sirona (and its

  predecessor companies Dentsply and Sirona) manufactures and sells both consumable dental

  supplies and dental equipment.

         74.     In the United States, most dental consumable supplies and equipment is purchased

  through distributors. Patterson, Schein and Benco are the largest dental products distributors and


                                                    28
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 33 of 153 PageID #: 5363




  have a market share of approximately 80-85 percent. The vast majority (75%) of dental products

  in the United States go through Patterson and Schein. Manufacturers of dental products, such as

  Dentsply Sirona, typically do not sell most products directly to end-users. Instead, they rely on

  dental distributors. FTC Findings at ¶¶ 1447-49, 1458, 1509, 1577.

         75.     Historically, a substantial portion of Dentsply Sirona’s revenue has come from

  two of the Distributors – Patterson and Schein. According to its 2016 Form 10-K, “Dentsply

  Sirona distributes approximately half of its dental consumable and technology products through

  third-party distributors.” In 2016, Patterson and Schein each accounted for approximately twelve

  percent of the world-wide annual revenue of Dentsply Sirona. For the year ended 2015, Schein

  accounted for more than ten percent of the Company’s world-wide consolidated net sales. And

  for 2016, Patterson accounted for more than ten percent of the Company’s world-wide

  consolidated accounts receivable balance. In the United States, the Company was especially

  reliant on these distributors for revenue and ultimately to drive growth by increasing demand for

  these products by dentists.

         76.     Independent dentists are solo practitioners who own their own dental practices

  with one or few locations. Most dentists in the United States are independent dentists. Over the

  past decade, independent dentists have faced economic challenges due to decreasing insurance

  reimbursements and the growth of multi-location corporate dentistry.        To deal with these

  economic pressures, independent dentists have tried to join Group Purchasing Organizations

  (“GPOs”) or dental buying groups. GPOs are organizations of independent dentists that seek to

  aggregate and leverage the collective purchasing power of separately owned and managed dental

  practices in exchange for lower prices on dental products. These buying groups are different

  from Dental Service Organizations (“DSOs”) which consist of large group practices that have



                                                 29
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 34 of 153 PageID #: 5364




  multiple locations combined under a single ownership structure and are part of a corporation.

  FTC Findings at ¶¶ 57-76, 114-115, 126.

                 2.      The Distributors Recognize GPOs Will Harm Prices and Margins

         77.     GPOs have successfully entered other medical product supply industries as a

  means for practitioners to save money. The GPOs have been able to leverage members buying

  power to lower prices paid by practitioners for medical products. Typically, an industry’s

  profitability decreases as customers’ buying power increases. Accordingly, as these buying

  groups were able to extract lower prices, medical product distributors suffered reduced margins

  and profits. FTC Findings at ¶¶ 130, 150-1, 205.

         78.     Executives from each of the Distributors were aware that the successful entry of

  buying groups and GPOs in related medical supplies markets had led to lower margins for

  distributors. Not surprisingly, these executives feared that the successful entry of dental buying

  groups would reduce their profits and possibly lead to a price war between the distributors. In

  fact, the Distributors projected that buying groups could lead to a more than 50% drop in gross

  margins if the distributors dealt with and provided discounts to GPOs. FTC Findings at ¶¶ 129,

  196-268.

                  3.     The Distributors’ Illegal Agreements and Conspiracy

         79.     Not only would dental GPOs lead to lower prices, but any new lower-cost

  distributor who entered the dental products market and agreed to provide discounted prices to

  GPOs would significantly drive down the Distributors’ revenues and profit margins. In order to

  thwart this threat as set forth in the FTC proceedings and other related litigation, the Distributors

  entered into an illegal and anticompetitive conspiracy to (1) prevent price competition and

  erosion by agreeing not to provide discounts to or otherwise deal with GPOs and (2) block lower-

  margin, lower-priced, rival distributors from entering the dental products market and selling to

                                                   30
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 35 of 153 PageID #: 5365




  GPOs and others. Through their illegal conspiracy, the Distributors were able to foreclose new

  competition, keep prices high and enjoy extraordinary profit margins.

         80.     Industry participants – such as Dentsply Sirona – were aware of this conspiracy,

  but investors were in the dark. Also hidden from investors was the assistance provided by the

  Company to the Distributors’ conspiracy, and even more significant, the impact that the

  conspiracy had on Dentsply Sirona’s reported financial results. Indeed, the full scope of the

  conspiracy was not revealed until February 12, 2018, when the Federal Trade Commission

  (“FTC”) filed a complaint against Patterson, Schein and Benco.

         81.     The FTC Complaint alleged that the Distributors conspired to “prevent price

  competition for the business of independent dentists purchasing through buying groups, and the

  erosion of prices charged to such independent dentists if such buying groups became more

  prevalent.   By entering into a horizontal agreement to restrain price competition, [the

  Distributors] have engaged in a per se violation of Section 5 of the Federal Trade Commission

  Act.” As further detailed in the FTC Complaint, the Distributors entered into an agreement to

  refuse to provide discounts to or compete for the business of GPOs. The Distributors entered

  into, ensured compliance with and monitored their illegal agreement through a series of emails,

  texts and other communications. The Distributors’ conduct unreasonably restrained competition

  by excluding potentially competing distributors, distorting prices, and undermining the ability of

  independent dentists to obtain lower prices and discounts for dental products. The FTC Findings

  include hundreds of emails, texts and telephone calls exchanged by and among the conspirators

  in furtherance of their scheme.

         82.     Pursuant to their conspiracy, the Distributors illegally boycotted trade shows

  sponsored by state dental associations who had agreed to start GPOs for their members that

  would be supplied by a low-priced distributor. According to the FTC complaint, in October

                                                 31
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 36 of 153 PageID #: 5366




  2013, the Texas Dental Association (“TDA”) created TDA Perks, a buying group that would

  offer its participants lower prices for dental supplies than the Distributors offered. Recognizing

  this buying group and its low-priced distributor as potential competitive threats, the Distributors

  illegally agreed to boycott the 2014 TDA annual trade show.

         83.     In pulling out of the trade show, the Distributors wanted to send a strong message

  to the TDA and others that state dental associations risked losing the Distributors’ support and

  money if they created buying groups or endorsed the lower-cost distributor. Scores of emails,

  texts and phone calls show that the Distributors threatened and/or subsequently boycotted other

  trade shows such as the Arizona Dental Association (“AZDA”) Western Regional Conference.

  Because revenues from these trade shows make up a substantial portion of the operating income

  of state dental associations, the Distributors’ boycotts – and subsequent threats and actual

  boycotts of other state dental association trade shows – were effective in deterring these

  associations from pursuing programs similar to TDA Perks and endorsing the lower-cost

  distributor. FTC Findings at ¶¶ 1149-1158.

         84.     The conspiracy slowed the formation and growth of dental GPOs enabling the

  Distributors to charge supra-competitive prices for dental products to end-users which allowed

  the Distributors to maintain high profit margins. But by 2017, the Distributors could no longer

  thwart the rise of dental GPOs in the dental product market. Unable to ignore the purchasing

  power of these buying groups, the Distributors started to do business with the dental GPOs.

  Schein, for example, entered into a contract with a GPO effective March 1, 2017. And just as the

  Distributors had feared, the buying groups were able to negotiate discounts for their members.

  When Distributors had to start providing these discounts to buying groups, the Distributors were

  forced to offer lower prices that reduced their profit margins. FTC Findings at ¶¶ 1335-1336,

  1423, 1432.

                                                  32
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 37 of 153 PageID #: 5367




                  4.     Dentsply Sirona’s Knowledge of the Conspiracy

         85.      Dentsply Sirona, including its predecessor companies Dentsply Intl. and Sirona,

  was well aware of the Distributors’ illegal and anticompetitive conspiracy. As illustrated by the

  following emails found in the public domain, the Company was both aware of the conspiracy and

  acquiesced in the Distributors’ boycotts of meetings of the Arizona and Texas dental

  associations:

                  (a)    In December of 2013, Schein’s vice president of sales sent an email that

  suggested “we should get together with a group of other dealers and manufacturers and send [the

  TDA] a petition.”      The Schein vice president received and/or shared information from

  manufacturers, including Dentsply, about participation with the TDA. In the Matter of Benco

  Dental Supply Co., Henry Schein, Inc. Patterson Companies, Inc., Before the Federal Trade

  Commission Office of Administrative Law Judges, Complaint Counsel’s Post-Trial Proposed

  Finding of Fact and Conclusions of Law, CX0310052 (Docket No. 9379) (filed April 17, 2019).

                  (b)    On March 6, 2014, Schein’s director of merchandise sent an email to a

  Dentsply national account manager regarding the TDA Perks program. In response the Dentsply

  manager stated: “Really a state dental association is trying to do this?” The Schein director

  responded: “Apparently. Need to boycott Texas!” SourceOne Dental v. Patterson Companies,

  Inc., Henry Schein, Inc., and Benco Dental Supply Company, No.15-cv-05440-BMC, Declaration

  of Abby L. Bilkiss in Support of SourceOne’s Opposition to Patterson Companies Inc.’s and

  Benco Dental Supply Company’s Motions for Summary Judgment, Document 218-2, page 79 of

  205 (filed Dec. 1, 2017).

                  (c)    Two Schein emails dated April 9, 2014 regarding the 2014 TDA meeting

  note that Sirona had “pulled out” of the meeting.   SourceOne Dental v. Patterson Companies,

  Inc., Henry Schein, Inc., and Benco Dental Supply Company, Declaration of Abby L. Bilkiss in

                                                 33
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 38 of 153 PageID #: 5368




  Support of SourceOne’s Opposition to Patterson Companies Inc.’s and Benco Dental Supply

  Company’s Motions for Summary Judgment, No.15-cv-05440-BMC, Document 218-2, page 118

  of 205 (filed Dec. 1, 2017); In the Matter of Benco Dental Supply Co., Henry Schein, Inc.

  Patterson Companies, Inc., Before the Federal Trade Commission Office of Administrative Law

  Judges, Complaint Counsel’s Opposition To Respondent Patterson Companies, Inc.’s Motion For

  Summary Decision [Redacted Public Version], CX2306-003 (Docket No. 9379) (filed Oct. 10,

  2018).

                 (d)    An April 24, 2014 email from a Schein vice president & general manager

  summarizes a call that he had with Dentsply where he was told that Dentsply would inform the

  TDA that “they feel the TDA has put all manufacturers in a very difficult place and that going

  forward they won’t participate if their dealers don’t.”      SourceOne Dental v. Patterson

  Companies, Inc., Henry Schein, Inc., and Benco Dental Supply Company, Declaration of Abby L.

  Bilkiss in Support of SourceOne’s Opposition to Patterson Companies Inc.’s and Benco Dental

  Supply Company’s Motions for Summary Judgment, No.15-cv-05440-BMC, Document 218-2,

  page 181 of 205 (filed Dec. 1, 2017).

                 (e)    A July 30, 2014 email from a Benco regional manager to a Dentsply senior

  territory manager stated: “Wanted to keep you apprised of our newest competition in AZ.

  AZDA! They have partnered with Source One Dental to provide dental supplies. Can you let

  me know if Source One is an authorized dealer of Dentsply? I have communicated with our

  competition at Schein and Patterson and we are all of the same mind that we will not be

  supporting a competitor’s [AZDA] meeting next year.” In the Matter of Benco Dental Supply

  Co., Henry Schein, Inc. Patterson Companies, Inc., Before the Federal Trade Commission Office

  of Administrative Law Judges, Complaint Counsel’s Pre-Trial Brief, CX1331-001 (Docket No.

  9379) (filed Oct. 10, 2018).

                                                34
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 39 of 153 PageID #: 5369




                 (f)     An August 28, 2014 email from a Sirona director of special markets to

  Patterson states: “Historically, at Patterson’s direction we have not included buying groups as

  part of special markets.” In the Matter of Benco Dental Supply Co., Henry Schein, Inc. Patterson

  Companies, Inc., Before the Federal Trade Commission Office of Administrative Law Judges,

  Complaint Counsel’s Memorandum of Law in Opposition to Respondent Patterson’s Motion to

  Dismiss the Case Against Patterson in its Entirety, RX0333-00001 (Docket No. 9379) (filed Feb.

  12, 2019).

                 (g)     A September 11, 2014 internal Patterson email states: “I called Steven at

  Sirona w/a product question and he mentioned there is an issue with whether or not [a customer]

  would qualify since they are a buying group vs. a Dr. owned practice….” In the Matter of Benco

  Dental Supply Co., Henry Schein, Inc. Patterson Companies, Inc., Before the Federal Trade

  Commission Office of Administrative Law Judges, Complaint Counsel’s Memorandum of Law

  in Opposition to Respondent Patterson’s Motion to Dismiss the Case Against Patterson in its

  Entirety, RX0342-000002 (Docket No. 9379) (filed Feb. 12, 2019).

         86.     Not only was the Company complicit in the Distributors’ boycott of organizations

  that forged alliances with buying groups, it also took affirmative steps to assist the Distributors in

  eliminating on-line distributors who sold so-called “gray market” dental products at discounted

  or reduced prices.    Specifically, in coordination with the Distributors, Dentsply Sirona: (i)

  engaged in a misinformation campaign telling dentists not to purchase discounted products from

  unauthorized on-line distributors because the products were purportedly of a lower quality and

  dangerous for patients – even though the Company knew the products were identical to those

  sold by the Distributors; and (ii) threatened and filed vexatious trademark and tortious

  interference litigation for the purpose of injuring these unauthorized dealers and preventing them

  from selling its products.

                                                   35
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 40 of 153 PageID #: 5370




           87.   Dentsply Sirona maintained a system known as SIEBEL that it used to coordinate

  with the Distributors in efforts to police gray market sales. The database contains the purchasing

  history of end user dental offices.      Pursuant to their agreements with the Company, the

  Distributors were required to provide on a weekly basis actual transactional purchase data by end

  user customers, including the customer’s name, address, SKU number, product description, date

  sold, units sold, price and sale value. The information is maintained on the SIEBEL database.

  The database also includes reports by Dentsply Sirona field sales representatives about their

  visits to end users and the end users’ purchase of gray market products. Dentsply Sirona’s senior

  management have access to the SIEBEL database. Among other uses of the system, Dentsply

  Sirona used the SIEBEL database to target end users about the purported dangers of using gray

  market products and to direct the Distributors to pursue face-to-face meetings with dental offices

  purchasing such products.

           88.    Dentsply repeatedly conveyed to the Distributors that it was actively engaged in

  efforts to eliminate gray market sales, including:

                 (a)     An April 1, 2013 email from a Dentsply senior territory manager to Team

  Patterson stating: “Dentsply is doing more than any other manufacturer to limit the spread of our

  products thru gray market/low cost/ unauthorized dealers…Gray market severely hurts both of

  our bottom lines! Finally, remember Dentsply representatives are paid on your sell price; not by

  wholesale price or units sold!” Dentsply International Inc. v. Dental Brands for Less LLC,

  Declaration of Arnold I. Kalman and Exhibits in Support of Dental Brands for Less LLC’s

  Motion for Summary Judgment, Exhibit 55 at FK006508 (Document No. 318-4) (filed Nov. 29,

  2018).

                 (b)     An October 21, 2014 email from a Dentsply national account manager to

  the Henry Schein Leadership Team and another email to the Patterson Leadership Team state:

                                                   36
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 41 of 153 PageID #: 5371




  “As you all know, Dentsply is leading the industry with our efforts to combat gray market

  products … Together we will stamp out gray market sellers and ensure that our teams and our

  customer get the credit and quality products they deserve.” Dentsply International Inc. v. Dental

  Brands for Less LLC, Declaration of Arnold I. Kalman and Exhibits in Support of Dental Brands

  for Less LLC’s Motion for Summary Judgment, Exhibit 55 at FK006510 (Document No. 318-4)

  (filed Nov. 29, 2018).

                 (c)       A May 9, 2016 email from a Dentsply Sirona senior regional sales

  manager to Schein states: “Thought this might be of interest as Dentsply continues to lead the

  way in eliminating gray market sales. The attached letter and default judgment against Dental

  Discount Brands strikes directly at Net32 – a consistent source of irritation for both our

  companies.”    In response, the Schein employee states: “THANK YOU DENTSPLY FOR

  HELPING US HOLD OUR MARGINS AND KEEP OUR BUSINESS STRONG.” Dentsply

  International Inc. v. Dental Brands for Less LLC, Declaration of Arnold I. Kalman and Exhibits

  in Support of Dental Brands for Less LLC’s Motion for Summary Judgment, Exhibit 21 at

  FK005727 (Document No. 318-14) (filed Nov. 29, 2018).

                 (d)       A May 12, 2016 email from a Dentsply Sirona vice president of sales to

  Schein that states: “As your largest consumable partner, we are on a mission to eliminate gray

  that only helps keep our mutual doctors and patients safe and assured that our products only go

  through our authorized dealer network…This news only helps the partnership.”            Dentsply

  International Inc. v. Dental Brands for Less LLC, Declaration of Arnold I. Kalman and Exhibits

  in Support of Dental Brands for Less LLC’s Motion for Summary Judgment, Exhibit 17 at

  FK005710 (Document No. 318-11) (filed Nov. 29, 2018).

                 (e)       A May 12, 2016 email from a Dentsply Sirona vice president of sales to

  Patterson that states: “We share a common mission of eliminating gray…Looking forward to our

                                                  37
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 42 of 153 PageID #: 5372




  mutual mission of eliminating it once and for all.” Dentsply International Inc. v. Dental Brands

  for Less LLC, Declaration of Arnold I. Kalman and Exhibits in Support of Dental Brands for

  Less LLC’s Motion for Summary Judgment, Exhibit 18 at FK005711 (Document No. 318-12)

  (filed Nov. 29, 2018).

                 (f)       A May 26, 2016 email from a Dentsply Sirona caulk restorative

  representative to Distribution Partners states: “No other manufacturer is doing what we have

  done and continue to do in shutting down gray dealers…You are less vulnerable to getting picked

  off by gray dealers when you sell and support Dentsply Sirona.” Dentsply International Inc. v.

  Dental Brands for Less LLC, Declaration of Arnold I. Kalman and Exhibits in Support of Dental

  Brands for Less LLC’s Motion for Summary Judgment, Exhibit 13 at FK006891 (Document No.

  318-13) (filed Nov. 29, 2018).

                5.         The Conspiracy Buoys Dentsply Sirona’s Financial Results

         89.     Dentsply Sirona assisted the Distributors because the Company benefitted from

  the conspirators’ sales of products at supra-competitive prices. The Company was able to sell

  products to the Distributors at inflated prices and high profit margins because the aim and effect

  of the conspiracy – to eliminate competition from low-priced distributors and GPOs that would

  have demanded lower prices on the dental products they would have purchased for their member

  dentists – allowed the Distributors to, in turn, resell Dentsply Sirona (and earlier resell Dentsply

  Intl. and Sirona) products at inflated prices and margins. As long as the Distributors were able to

  re-sell Dentsply Sirona’s products at prices where they could maintain large profit margins, the

  Distributors would not seek significant discounts from or oppose the Company’s pricing and

  price increases.     If the low-priced potential distributors and GPOs were allowed to enter the

  market, the Distributors’ prices and margins would be reduced thereby negatively impacting

  Dentsply Sirona’s own prices and margins.

                                                  38
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 43 of 153 PageID #: 5373




         90.     In a July 2018 report concerning Schein, William Blair noted that investor “fears

  have grown over the past year about the structural challenges facing dental distributors, such as

  sluggish end-market growth, customer consolidation, and the threat of leakage to ecommerce

  platforms.”   The report went on to state: “Further increases in pricing transparency and

  awareness of alternative distribution models will likely drive dentists into buying groups to

  consolidate buying power and force pricing of the traditional distributors down. We expect that

  transparency and the increase in buying groups over time will force distributors to offer better

  pricing to retain current customers and win new customers…” In a report the same day on

  Dentsply Sirona, William Blair adjusted its model based on its buying group analysis.

  Specifically, the report explained that: “[a]lthough the analysis we performed directly relates to

  Henry Schein, we believe that there could be corresponding impact to manufacturers as

  distributors may seek to offset any pricing erosion through updated purchasing arrangements

  with manufacturers. As a result of both this factor and continued soft end-market fundamentals,

  we are lowering our consumables top-line growth targets in 2018 and beyond for Dentsply

  Sirona.”

         91.     While the conspiracy continued, Dentsply Sirona was able to report inflated

  revenues, earnings and profit margins. Dentsply Sirona misled investors about the impact of the

  scheme on the Company’s financial condition and results.          But when the effects of the

  Distributors’ conspiracy waned, Dentsply Sirona’s reported sales, profits and earnings could no

  longer be buoyed by the conspiracy. Faced with pricing pressures, Dentsply Sirona’s sales,

  earnings and margins eroded. And to address its lack of growth and decline in margins, Dentsply

  Sirona announced a restructuring program at the end of the Class Period. The restructuring

  program included, among other things, a sales force effectiveness component and supplemental

  sales efforts to address dwindling margins and diminished product demand.

                                                 39
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 44 of 153 PageID #: 5374




             C.    Dentsply Sirona’s Issuance of Overstated Goodwill and Financial Guidance

             92.   In connection with the Merger, the Registration Statement stated that Dentsply

  Intl. and Sirona had $1.9 billion and $585 million in net goodwill, respectively, as of

  September 30, 2015. The Registration Statement further stated that the Merger would create

  $3.5 billion in new goodwill, leading Dentsply Sirona to report a net goodwill of

  approximately $6 billion for the combined company. The Registration Statement also stated

  that Dentsply Intl. and Sirona had intangible assets valued at $600 million and $216.8 million,

  respectively, and that the combined company would have intangible assets valued at nearly $3.1

  billion.

             93.   Significantly, Dentsply Sirona’s goodwill and indefinite-lived asset valuations

  depended in large part on the Company’s distribution arrangements with the Distributors,

  including the Exclusive Distribution Agreements with Patterson for U.S. sales of its technology

  and equipment products, as well as results and forecasts that were predicated, in part, on the

  anticompetitive scheme.

             94.   The goodwill and intangible asset valuations in the Company’s quarterly and

  annually reported financial results after the Merger, as well as in the Registration Statement,

  were materially false and misleading because Defendants knew or recklessly disregarded that

  prior to the Merger, Dentsply Intl.’s and Sirona’s goodwill and intangible assets had been

  inflated artificially by the anticompetitive scheme described above; that Sirona had supplied

  Patterson with a continuing level of excess inventory that made it highly likely that Patterson

  would not renew its exclusive distribution relationship resulting in the loss of a steady and

  predictable stream of high-margin revenue; and that end-user demand for the products that had

  been subject to the Exclusive Distribution Agreements with Patterson would inevitably be

  adversely affected by the existing and growing inventory backlog. These latter two points have

                                                  40
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 45 of 153 PageID #: 5375




  since been confirmed by the SEC’s findings in the Cease and Desist Order, ¶¶ 5-11. In the first

  quarter of 2016, Dentsply Sirona’s executives were aware that Patterson’s inventory levels were

  at an “all-time high[]”, which was likely to negatively impact Dentsply Sirona’s sales. Cease and

  Desist Order, ¶ 6. Defendants also knew that the Exclusive Distribution Agreements, not end-

  user demand, were driving sales, that Patterson held $85-100 million of excess inventory, and

  that Dentsply Sirona sales in the U.S. would have been materially lower if Patterson had not been

  required to purchase excess inventory.      Id.    These same executives knew that the excess

  inventory represented 8-10% of Dentsply Sirona’s net sales for the second quarter of 2016, that

  Patterson held seven to nine months of Dentsply Sirona inventory by that time, that Patterson

  would likely miss its minimum purchase requirement for 2016, that Patterson would not attempt

  to retain exclusivity past the end of the termination date of the Exclusive Distribution

  Agreements (9/30/17), and that the contractual requirements of the Exclusive Distribution

  Agreements were disconnected from end user demand due to the requirement that Patterson

  “purchase 10% above 2011 base, compounded annually.” Cease and Desist Order, ¶¶ 7-9. This

  information was also specifically presented to the Dentsply Sirona board in June 2016. Cease

  and Desist Order, ¶ 8. By the end of the third quarter, Dentsply Sirona’s executives knew

  Patterson was carrying five to eleven months of excess inventory (depending on the product

  line), that Patterson wanted to reduce this inventory by $60-$80 million, and at the end of

  September 2016, Dentsply and Patterson executed a stand-still agreement to give Patterson time

  to decide whether it would satisfy the contractual requirements of the Exclusive Distribution

  Agreements. Cease and Desist Order, ¶ 10.

         95.    In the second quarter of 2017, as more fully described below, as part of the first

  partial corrective disclosure, the Company took charges of approximately $1.17 billion,

  consisting of $1.0929 billion for goodwill and $79.8 million for indefinite-lived intangibles. It

                                                    41
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 46 of 153 PageID #: 5376




  further took charges of $581 million in goodwill and $346.7 in indefinite-lived intangibles in the

  fourth quarter of 2017. However, when asked at a conference call on March 2, 2018 whether

  there would be any further impairments during 2018, Defendant Alexos, the Company’s CFO,

  gave a “straightforward answer” of “no.”

         96.     But, as further described below, just five months later, on August 7, 2018, the

  Company announced massive impairments that totaled $1.265 billion, consisting of $1.0858

  billion for goodwill and $179.2 million for indefinite-lived intangibles. With these charges at the

  end of the Class Period, the Company’s reported net goodwill fell from $4.57 billion as of March

  30, 2018 to $3.46 billion as of June 30, 2018.

         97.     Similarly, following the Merger, Dentsply Sirona issued highly misleading

  financial guidance based in large part on results that the Company achieved utilizing sales,

  earnings and margins augmented by the impact of the minimum purchase requirements in the

  Exclusive Distribution Agreements with Patterson and the Distributors’ anticompetitive conduct.

  By presenting financial guidance that did not take into account the impact of Patterson’s excess

  inventory and the Distributors’ anticompetitive scheme, Dentsply Sirona and the Officer

  Defendants conveyed a misleading impression that the Company’s growth was on a sustainable

  path when, in fact, it was not.

         98.     Only when the Company was forced to disclose the true impact of the schemes

  that had served in the past to prop up its reported revenues, earnings and margins did investors

  learn that Dentsply Sirona’s projected growth could not be sustained. Thus, for example, in

  August 2017, when Dentsply Sirona incurred a $1.17 billion impairment charge, it reduced its

  2017 EPS guidance to a range of $2.65-$2.70 after previously projecting a range of $2.80-$2.90.

  Similarly, when, in August 2018, the Company incurred a $1.265 billion impairment charge, it



                                                   42
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 47 of 153 PageID #: 5377




  reduced 2018 EPS guidance to a range of $2.00-$2.15 after previously projecting a range of

  $2.70-$2.80 just six months earlier.

         D.      The Truth Concerning Dentsply Sirona’s Financial Condition Is Gradually
                 Revealed

         99.     On August 9, 2017, Dentsply Sirona announced its financial results for the second

  quarter ended June 30, 2017, reporting a net loss of $1,050.3 million (a $4.58 EPS loss) for the

  quarter, which included a goodwill and intangible asset impairment charge of nearly $1,172.7

  million. The Company reduced its 2017 EPS guidance to $2.65-$2.70 after only three months

  earlier reaffirming guidance of $2.80-$2.90. In its second quarter Form 10-Q filed on the same

  day, Dentsply Sirona disclosed that the goodwill impairment charge resulted primarily from

  lower sales, steeper sales declines, an increase in competition, and changes in its distribution

  relationships and end-user business model. Defendant Slovin commented in the Company’s

  earnings release that “[o]ur results were impacted by a number of factors, the largest of which are

  headwinds associated with Patterson reducing its inventory in North America and the transition

  of North American distribution.”

         100.    Dentsply Sirona also disclosed in its Form 10-Q for the second quarter 2017 that it

  had received a request from the SEC for documents and information on its “accounting and

  disclosures relating to transactions with a significant distributor of the Company.” Indeed, despite

  receiving detailed information from Patterson about its inventory and retail sales from 2013

  through the time of the Merger and thereafter (Cease and Desist Order, ¶ 5), Sirona (and later

  Dentsply Sirona) knew but failed to account for or report, among other things, that Patterson’s

  inventory of Dentsply Sirona technology products increased from by 163% from $74 million to

  $195 million from 2013 to the 1Q 2016, Patterson was holding approximately $85-$100 million

  in excess inventory from the time of the Merger through the 3Q 2016, and the excess inventory


                                                  43
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 48 of 153 PageID #: 5378




  in the channel represented up to 10% of Dentsply Sirona’s reported net sales in the second and

  third quarters of 2016. Cease and Desist Order, ¶¶ 6-10.

         101.   Despite the impairment charge, reduced guidance, and disclosure of the SEC

  request, Defendants misleadingly portrayed the setbacks as temporary and that Dentsply Sirona

  was poised for continued growth. As Defendant Slovin stated on the Company’s earnings call,

  “In the back half of the year, we expect earnings growth as high-tech equipment returns to

  growth” and “I want to really highlight is the guidance that we lowered today also reflects 5-7%

  growth in the back half of the year. … [W]hat you should focus on really is the guidance we

  gave today and the fact that 7% in the back half. And … a critical driver for this is our

  Technologies, which means CAD /CAM and imaging playing an important role.”

         102.   On this news, the price of Dentsply Sirona common stock dropped more than 8%

  from its close of $61.41 per share on August 8, 2017, to $56.23 per share on August 9, 2017, on

  unusually high volume of over 6 million shares trading.

         103.   On October 2, 2017, less than two months after the Company disclosed it was

  cooperating with the SEC investigation, Dentsply Sirona announced the sudden departure of

  three of its top executives, Defendants Slovin, Clark, and Wise. However, according to a

  William Blair report of October 2, 2017, despite these departures, “Management reiterated its

  2017 guidance of $2.65 to $2.75,” which was originally provided on the second quarter earnings

  call. The report continued: “We view this statement as an important reassurance that at least

  some rebound in U.S. Technology growth took place in the now completed third quarter, with

  more likely in the fourth quarter.” By the close of the trading day, the price of Dentsply Sirona

  common stock dropped nearly 6%, from a close of $59.81 per share on September 29, 2017 to

  $56.33 per share on October 2, 2017, on unusually high volume of nearly 6.5 million shares

  trading.

                                                 44
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 49 of 153 PageID #: 5379




         104.    The Company, however, continued to tout the false narrative that the end of the

  Exclusive Distribution Agreements with Patterson would be a long-term net positive for

  Dentsply Sirona, while failing to disclose the full extent of the glut of Dentsply Sirona products

  being held by Patterson. For instance, on November 3, 2017, the Company announced its third

  quarter 2017 results, which included a 5.8% increase in reported revenue compared to the third

  quarter 2016. The increase was at least partially attributable to sales to Schein, which, following

  the lapse of the Exclusive Distribution Agreements with Patterson, had been added as a

  distributor of the Company’s equipment products, including CEREC systems.              During the

  Company’s conference call with analysts and investors, CFO Michel stated: “We are beginning

  to see the benefit of our expanded distribution agreement in equipment.” Notably, with the

  Company’s disclosures and statements on November 3, 2017, its stock price increased that day

  from $61.16 to $64.60 per share, a 5.95% increase, and it would continue to climb to $67 per

  share in late November 2017 and to its Class Period high of $68.30 per share on January 8, 2018.

         105.    Similarly, even when taking an additional charge in the fourth quarter 2017 to

  reflect a lower projected growth rate in 2018, on March 2, 2018, the Company’s new CFO

  Nicholas Alexos stated: “2017 was clearly a transition year … we have now aligned to better

  track our inventory.” And when asked whether the Company expected to recognize more

  goodwill impairment charges during 2018, he said: “the straightforward answer is no. We

  obviously have done a very thorough analysis of our business and the valuation of these assets,

  and this is the determined impairment charge that we’ve calculated based on our long-range

  projections of the business.”

         106.    The falsity of these statements and the full impact of the undisclosed massive

  buildup of inventory at Patterson was not revealed until August 7, 2018, when Dentsply Sirona

  announced its financial results for the second quarter ended June 30, 2018 and revised its 2018

                                                  45
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 50 of 153 PageID #: 5380




  financial guidance. The Company reported a goodwill and intangible impairment charge of

  $1.265 billion and a sharp reduction in 2018 EPS guidance to a range of $2.00-$2.15 (down

  from the range of $2.55-$2.65 announced just three months earlier). As Dentsply Sirona

  reported in its second quarter 2018 Form 10-Q filed that day:

          The equipment reporting units were negatively affected in connection with the
          continued transition of the Company’s distribution relationships primarily in
          the U.S. from exclusive to non-exclusive. The Company’s expectations for
          revenue growth from its non-exclusive distribution relationships, which replaced
          its former long-term exclusive distribution relationship, were not met. As a
          result, the Company’s forecasts of current and future third-party demand have been
          reduced as the Company’s U.S. distributors continue to offer and promote
          competitive alternatives to the Company’s full CAD/CAM systems and lower-
          priced alternatives to the Imaging reporting units’ products.

  The Form 10-Q also disclosed that efforts to reduce inventory were continuing to adversely

  impact the Company’s financial condition, stating: “The increased reduction of inventory being

  held by the Company’s U.S. distributors in the second quarter, which was larger than anticipated

  for the period, and planned further reductions of inventory, will impact the Company’s near-term

  results.”

          107.   The Company’s earnings call on August 7, 2018 further disclosed that the

  Company’s distributors were seeking to significantly reduce their inventory by an additional $60

  to $70 million in 2018 – to $100 to $110 million – versus the $40 million figure that the

  Company’s management said on May 7, 2018 was “a number that we can largely manage.” As

  the Company’s CEO, Donald Casey, admitted: “We are seeing destocking in both our major

  partners … we have a wholesale issue.” Casey also stated that the Company was “working

  through a comprehensive review of the organization that will lead to a significant restructuring

  program.”

          108.   On this news, the price of Dentsply Sirona common stock fell to its lowest

  price in five years, plummeting from a close of $48.44 per share on August 6, 2018 to $39.41

                                                  46
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 51 of 153 PageID #: 5381




  per share on August 7, 2018 – an 18.6% decline – on extraordinarily high volume of nearly 23.3

  million shares traded that day.

  VI.    CLASS ACTION ALLEGATIONS

         109.    Lead Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

  Rules of Civil Procedure on behalf of (i) all persons who purchased the common stock of Dentsply

  Intl. and Dentsply Sirona during the Class Period and were damaged thereby; (ii) all persons who

  acquired the common stock of Dentsply Intl. in exchange for their shares of common stock of

  Sirona in connection with the Merger and were damaged thereby; or (iii) all Dentsply Intl.

  shareholders who held shares as of the record date of December 2, 2015 and were entitled to vote

  with respect to the Merger at the January 11, 2016 special meeting of Dentsply Intl. shareholders

  and were damaged thereby (the “Class”). Excluded from the Class are Defendants and their

  families, directors, and officers of Dentsply Sirona and their families and affiliates.

         110.    The members of the Class are so numerous that joinder of all members is

  impracticable. The disposition of their claims in a class action will provide substantial benefits to

  the parties and the Court. As of October 31, 2018, Dentsply Sirona had approximately 222 million

  shares of stock outstanding, owned by many thousands of investors. Further, approximately

  101.8 million shares of Dentsply Sirona common stock were issued to former shareholders of

  Sirona common stock in the Merger, representing about 42% of the approximately 242.2 million

  total shares of Dentsply Sirona common stock outstanding on the Merger date.

         111.    There is a well-defined community of interest in the questions of law and fact

  involved in this case. Questions of law and fact common to the members of the Class which

  predominate over questions which may affect individual Class members include:

                 (a)     Whether Defendants violated the Securities Act and/or the Exchange Act;

                 (b)     Whether Defendants omitted and/or misrepresented material facts;

                                                   47
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 52 of 153 PageID #: 5382




                 (c)     Whether Defendants’ statements omitted material facts necessary in order

  to make the statements made, in light of the circumstances under which they were made, not

  misleading;

                 (d)     Whether Defendants knew or recklessly disregarded that their statements

  and/or omissions were false and misleading;

                 (e)     Whether the price of Dentsply Sirona common stock was artificially

  inflated;

                 (f)     Whether Defendants’ conduct caused the members of the Class to sustain

  damages; and

                 (g)     The extent of damage sustained by Class members and the appropriate

  measure of damages.

          112.   Lead Plaintiff’s claims are typical of those of the Class because Plaintiff and the

  Class sustained damages from Defendants’ wrongful conduct.

          113.   Lead Plaintiff will adequately protect the interests of the Class and has retained

  counsel experienced in class action securities litigation. Plaintiff has no interests which conflict

  with those of the Class.

          114.   A class action is superior to other available methods for the fair and efficient

  adjudication of this controversy.

  VII.    ALLEGATIONS PERTAINING TO LEAD PLAINTIFF’S CLAIMS UNDER
          SECTIONS 10(b) AND 20(a) OF THE EXCHANGE ACT

          A.     False and Misleading Statements Pertaining to the Favorable Results that
                 Dentsply Sirona and Its Predecessor Dentsply Intl. Achieved as a Result of
                 the Distributors’ Anticompetitive Scheme

          115.   Dentsply Sirona and its predecessor Dentsply Intl. knowingly profited from the

  illegal anticompetitive conduct of the Distributors. The Company made statements to investors


                                                  48
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 53 of 153 PageID #: 5383




  about the purported state of competition in the industry, the drivers of internal growth and pricing

  that were false and misleading because they failed to disclose this fact. The Company also

  reported revenues, earnings, margins and other metrics that were inflated on account of the

  Distributors’ anticompetitive scheme that artificially bulked up the Company’s sales and the

  prices at which the Company’s products were sold.

                   1.     False and Misleading Statements Regarding Competition

         116.      On February 20, 2014, Dentsply Intl. filed its Form 10-K for the fiscal year

  ended December 31, 2013, which was signed by Defendants Wise and Clark.                  The filing

  contained materially false and misleading statements concerning the “highly competitive” U.S.

  dental market.    Specifically, the Company stated:

         The Company conducts its operations, both domestic and foreign, under highly
         competitive market conditions. Competition in the dental and medical products
         industries is based primarily upon product performance, quality, safety and ease
         of use, as well as price, customer service, innovation and acceptance by
         professionals, technicians and patients. DENTSPLY believes that its principal
         strengths include its well-established brand names, its reputation for high quality
         and innovative products, its leadership in product development and
         manufacturing, the breadth of its product line, its commitment to customer
         satisfaction and support of the Company’s products by dental and medical
         professionals.

         117.      On February 20, 2015, Dentsply Intl. filed its Form 10-K for the fiscal year ended

  December 31, 2014, which was signed by Defendants Wise and Clark. And on February 12,

  2016, Dentsply Intl. filed its Form 10-K for the fiscal year ended December 31, 2015, which

  was signed by Defendants Wise and Clark. Both filings contained identical materially false and

  misleading statements concerning the “highly competitive” U.S. dental market. Specifically, in

  both Form 10-Ks, Dentsply Intl. stated that:

         The Company conducts its operations, both domestic and foreign, under highly
         competitive market conditions. Competition in the dental and medical
         products industries is based primarily upon product performance, quality, safety
         and ease of use, as well as price, customer service, innovation and acceptance

                                                   49
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 54 of 153 PageID #: 5384




         by clinicians, technicians and patients. DENTSPLY believes that its principal
         strengths include its well-established brand names, its reputation for high quality
         and innovative products, its leadership in product development and
         manufacturing, its global sales force, the breadth of its product line and
         distribution network, its commitment to customer satisfaction and support of the
         Company’s products by dental and medical professionals.

         118.      Following the Merger, Dentsply Sirona filed its 2016 Form 10-K on March 1,

  2017, which was signed by Defendants Slovin and Michel. On March 15, 2018, Dentsply

  Sirona filed its 2017 Form 10-K which was signed by Defendants Casey and Alexos. In the

  filings, Dentsply Sirona made identical materially false and misleading statements concerning

  the “highly competitive” U.S. dental market. Specifically, the Company stated in both Form 10-

  Ks that:

         The Company conducts its operations, both domestic and foreign, under highly
         competitive market conditions. Competition in the dental and healthcare
         consumable products and dental technology product industries is based
         primarily upon product performance, quality, safety and ease of use, as well as
         price, customer service, innovation and acceptance by clinicians, technicians and
         patients. Dentsply Sirona believes that its principal strengths include its well-
         established brand names, its reputation for high quality and innovative products,
         its leadership in product development and manufacturing, its global sales force,
         the breadth of its product line and distribution network, its commitment to
         customer satisfaction and support of the Company’s products by dental and
         medical professionals.

         119.      The above statements in paragraphs 116-118, and similar statements issued by the

  Company on a quarterly basis, were false and misleading when made because the dental products

  market was not “highly competitive.” Rather, competition was impeded by the Distributors’

  conspiracy, including the assistance provided by Dentsply Sirona and its predecessors, which

  foreclosed lower-priced dental distributors from entering the market and stalled the rise of dental

  buying groups.




                                                  50
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 55 of 153 PageID #: 5385




                     2.       False and Misleading Statements Regarding the Company’s Reported
                              Financial Results and Primary Drivers of Internal Growth

             120.    From 2013 through the first quarter of 2017, Dentsply Intl. and, after the Merger,

  Dentsply Sirona, reported net sales, gross profit, net income, and adjusted operating margin, as

  follows:

                        Dentsply Int’l / Dentsply Sirona Reported Results by Quarter
                                             (Q1 2013 – Q1 2017)

                Quarter                Net Sales            Gross Profit       Net Income       Adjusted
                                    (in $ millions)        (in $ millions)    (in $ millions)   Operating
                                                                                                 Margin
           Q1 2013                             732.1                  388.2              72.6         16.2%
           Q2                                  761.0                  414.9              88.7         29.2%
           Q3                                  704.0                  376.4              80.9         17.9%
           Q4                                  753.7                  397.8              76.0         17.2%
           2013 Total                        2.950.8                  1.577             318.2         17.6%
           Q1 2014                             730.1                  394.2              73.0         17.7%
           Q2                                  765.2                  424.5              90.0         19.3%
           Q3                                  708.2                  388.1              75.3         18.7%
           Q4                                  719.0                  393.1              84.7         17.7%
           2014 Total                        2,922.6                1,599.8             322.9         18.4%
           Q1 2015                             656.3                  373.4              64.0         18.7%
           Q2                                  698.0                  399.7              44.1         21.1%
           Q3                                  648.9                  369.5              84.4         20.9%
           Q4                                  671.1                  374.7              58.7         19.9%
           2015 Total                        2,674.3                1,517.2             251.1         20.2%
           Q1 20163                            772.6                  418.9             125.3         22.7%
           Q24                               1,022.0                  526.9             105.9         23.1%
           Q3                                  954.2                  513.6              92.3         20.8%
           Q4                                  996.5                  541.5             107.0         21.0%
           2016 Total                        3,745.3                2,000.9             431.4         21.8%
           Q1 2017                             900.5                  492.0              59.7         16.6%

             121.    In each of the following SEC filings, Dentsply Intl. and, after the Merger,

  Dentsply Sirona, made virtually identical statements regarding the “primary drivers” of the

  Company’s internal growth: (a) 2013 Dentsply Intl. Form 10-K filed on February 20, 2014; (b)

  Dentsply Intl. Form 10-Qs for the first, second and third quarters of 2014 filed on May 6, 2014,

  3
      Q1 2016 includes one month of Sirona results.
  4
      Q2 2016 is the first full quarter with Sirona results.

                                                           51
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 56 of 153 PageID #: 5386




  July 31, 2014, and October 29, 2014; (c) 2014 Dentsply Intl. Form 10-K filed on February 20,

  2015; (d) Dentsply Intl. Form 10-Qs for the first, second and third quarters of 2015 filed on May

  6, 2015, July 30, 2015, and October 30, 2015; (e) 2015 Dentsply Intl. Form 10-K filed February

  12, 2016; (f) Dentsply Sirona Form 10-Qs for the first, second and third quarters of 2016 filed on

  May 6, 2016, August 5, 2016 and November 4, 2016; (g) 2016 Dentsply Sirona Form 10-K filed

  on March 1, 2017; (h) Dentsply Sirona Form 10-Qs for the first, second and third quarters of

  2017 filed on May 10, 2017, August 9, 2017, and November 11, 2017; (i) 2017 Dentsply Sirona

  Form 10-K filed on March 15, 2018; and (j) Dentsply Sirona Form 10-Q for the first quarter of

  2018 filed on May 7, 2018.

         122.    In each of these SEC filings, the Company represented, with slight modifications,

  that the “primary drivers of internal growth” included global dental market growth, innovation

  and new products launched by the Company, and continued investments in sales and marketing

  resources, including clinical education.

         123.    Dentsply Intl.’s and Dentsply Sirona’s reported financial results and its statements

  concerning the primary drivers of internal growth, as set forth above in paragraphs 120-122, were

  false and materially misleading when made. The Company misrepresented the primary drivers

  of its internal growth by concealing from investors the impact of the Distributors’ conspiracy on

  its reported financial results. Dentsply Intl.’s and Dentsply Sirona’s revenues, margins and net

  income were artificially inflated by the conspiracy. The Company was able to drive growth

  through sales to the Distributors at inflated prices and profit margins because the aim of the

  conspiracy – to eliminate lower-priced distributors and the formation of new dental buying

  groups that would have demanded discounted prices – allowed the Distributors to, in turn, resell

  the Company’s products at inflated prices and margins. As long as the Distributors were able to

  resell the Company’s products at prices where they could maintain large profit margins, the

                                                  52
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 57 of 153 PageID #: 5387




  Distributors would not seek significant discounts from or object to the Company’s pricing and

  price increases. Without the benefits from the conspiracy, the Company’s sales, margins and

  growth would inevitably stall from new competition in the distribution channel and changes in

  the end-user business model such as the rise of buying groups.

         124.    After the first few months of 2017, the effects of the Distributors’ conspiracy

  began to dissipate. Among other things, the resulting fall-off in the Company’s projected sales,

  earnings and margins could no longer support the valuations of goodwill and intangible assets on

  its balance sheet. This was a contributing cause of the massive charges the Company took on

  August 9, 2017.

         125.    And, as shown in the following chart, beginning with the first curative disclosure

  on August 9, 2017, which included the Company’s financial results in the second quarter 2017,

  through the final curative disclosure on August 7, 2018, which included the Company’s financial

  results in the second quarter of 2018, without the Distributors’ conspiracy as well as the

  minimum purchase requirements in the Exclusive Distribution Agreement to prop up the

  Company’s reported results, Dentsply Sirona’s net income and profit margins fell drastically

  lower, and its adjusted operating margin fell drastically lower starting in the first quarter of 2018.

                    Dentsply Int’l / Dentsply Sirona Reported Results by Quarter
                                         (Q2 2017 – Q4 2018)

       Quarter              Net Sales        Gross Profit        Net Income            Adjusted
                         (in $ millions)    (in $ millions)     (in $ millions)     Operating Margin
  Q2                                992.7               544.2          (1,050.3)               19.8%
  Q3                             1,009.2                559.0                90.5              21.1%
  Q4                                 1091               593.3             (650.4)              21.9%
  2017 Total                     3,993.4              2,188.5          (1,550.3)               20.0%
  Q1 2018                           956.1               514.1                81.1              14.5%
  Q2                             1,042.1                552.8          (1,121.0)               17.4%
  Q3                                928.4               476.1                27.5              13.0%
  Q4                              1059.7                524.8               107.5              16.8%
  2018 Total                     3,986.3              2,067.8          (1,010.9)               15.5%


                                                   53
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 58 of 153 PageID #: 5388




                   3.     False and Misleading Statements Regarding Product Pricing

         126.      On numerous conference calls with investors and analysts during the Class Period,

  Defendants made statements with respect to the pricing of the Company’s products that were

  false and materially misleading because they failed to disclose that price increases were enabled

  by the Distributors’ anticompetitive conduct.

         127.      For example, in response to a question on pricing, a Dentsply Intl. spokesperson

  made the following statement on the February 18, 2014 conference call: “[O]ur price increases

  were generally taken back in October. We are pleased in terms of basically at this point what it

  looks like in terms of what has stuck. And again, I would guide in the range of probably 1.5%,

  pretty consistent with where we have been in the past.” During the same conference call,

  Dentsply Sirona executives were asked: “The 1.9% organic constant dollar growth that I think

  you had in the fourth quarter, can you give us a sense about the price component of that was?” In

  response, another Dentsply Intl. spokesperson stated that the margin line “did improve about 90

  basis points in the quarter. Price was a component of that. We did take our – or typically take

  our price increase on many of our business October 1. Our price increase overall was in the

  1.5% range, and we think that most of that appears to have stuck, at least in the quarter. So again

  that’s not on all of our businesses globally but that’s on again, our U.S. consumables businesses

  and several of our international business. So again, there’s no doubt that price is a component of

  the 1.9% organic growth, but I wouldn’t say that it’s every bit of it.”

         128.      On the May 6, 2015 earning call in response to a question regarding the

  acceleration of U.S. growth, Defendant Clark stated: “From a price standpoint, we think price is

  in line with what the traditional price would be. It’s typically in the 1.5 point range. We believe,

  in the U.S. improvements year-on-year, and that’s associated with the price increases we took

  last October.”

                                                   54
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 59 of 153 PageID #: 5389




         129.      And on the October 28, 2015 conference call, Defendant Clark stated: “…I think

  our price increase was pretty similar to the rate it’s been in prior years, generally in that 1 point

  to 1.5 point range.”

         130.      The above statements in paragraphs 126-129 were false and materially misleading

  when made. The Company’s statements concealed from investors an important factor for the

  success of these price increases; namely, the Company was able to successfully implement these

  price increases because of the Distributors’ conspiracy. As long as the Distributors were able to

  resell the Company’s products at prices where they could maintain large profit margins, the

  Distributors would not seek significant discounts from or object to the Company’s pricing and

  price increases.    Without the benefit of the conspiracy, there would have been increased

  competition that would have an unfavorable impact on the Company’s reported financial results

  and good will.

         B.        False and Misleading Statements Pertaining to the Exclusive Distribution
                   Agreements and Patterson’s Decision Not to Renew the Agreements

         131.      As described further in this Complaint, the Registration Statement for the Merger,

  which closed on February 29, 2016, contained many false and misleading statements, and

  omitted to state other material facts, relating to the Exclusive Distribution Agreements with

  Patterson.    Among other things, the Company and the other Defendants who signed the

  Registration Statement and/or controlled the statements made in the Registration Statement failed

  to disclose that by the time of the Merger, Patterson, as a result of the Agreements’ minimum

  purchase requirements, had amassed far more inventory on hand than it could reasonably sell.

  These facts have been confirmed by the Cease and Desist Order, in which the SEC found that by

  the end of 2015 (when the Registration Statement was filed) Dentsply Sirona had received

  reports from Patterson stating that Patterson held $169 million in inventory (a 128% increase


                                                   55
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 60 of 153 PageID #: 5390




  over 2013) and that in the first quarter of 2016 (when the Merger closed) Patterson’s inventory

  grew by another $26 million (a 163% increase over 2013) to $195 million – an all-time high.

  Cease and Desist Order, ¶ 6. In this regard, Lead Plaintiff incorporates by reference paragraphs

  34-72, above, and paragraphs 272-322, below, as if repeated in full here.

         132.      Defendants’ false and materially misleading statements concerning the Exclusive

  Distribution Agreements continued after the completion of the Merger. For instance, on the first

  quarter 2016 earnings call on May 6, 2016, Defendant Slovin stated that the Company had “been

  working closely with our distributors to develop plans that create growth opportunities for

  ourselves and our partners.” Moreover, during the Q&A portion of the call, a Goldman Sachs

  analyst asked:

         Was wondering if you could comment on the sales of CAD/CAM specifically? As
         your channel partner in North America had talked about carrying a higher level
         of inventory coming into this year, I'm just trying to get a balance between what
         may be they're holding versus what the end-market’s really doing.

  In response, Defendant Slovin misled investors into believing that CEREC sales were poised for

  strong future growth, stating:

         Well, certainly, Technology led the way at 6.5% for the quarter and certainly was
         leading the way in the U.S. as well, and that was led by CAD/CAM. And so the
         proposition has not changed with regard to us believing that along with Patterson
         that CEREC will become a standard-of-care, and we’re on the appropriate
         trajectory for that. Keep in mind also that we launched the new Zirconia Blocks,
         but more critical to that was our SpeedFire. So there was a lot of interests ahead
         of that, and I think that it’s a situation where we’ve got a lot of opportunities for
         CEREC in North America and we’ll continue to. Uli, do you want to comment…

  Immediately following that response, Defendant Michel similarly stated:

         No, thank you. You mentioned it with the launch of the SpeedFire, I think people
         geared up to be ready to deliver, right? And we had a really good growth in
         CAD/CAM. I think there was nothing to be ashamed of, right? Very solid growth.




                                                  56
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 61 of 153 PageID #: 5391




         133.    On that same date, May 6, 2016, in the Form 10-Q that was published for the first

  quarter of 2016, Defendants made false and misleading statements concerning the reasons for

  internal sales growth in the United States. Specifically, the Form 10-Q reported:

         United States

         Reported net sales, excluding precious metal content, increased by 16.7% in the
         first quarter of 2016 as compared to the first quarter of 2015. This increase
         reflects sales of $33.4 million as a result of the consolidation of the Sirona
         businesses for one month. This excludes approximately $8.8 million of revenue
         that was eliminated in fair value purchase accounting adjustments to deferred
         income.

         For the full three month period ended March 31, 2016, sales of our combined
         businesses grew 8.8% on a constant currency basis. This includes a benefit of
         3.6% from net acquisitions and was unfavorably impacted by discontinued
         products by approximately 50 basis points, which results in internal growth of
         5.7%. Both segments generated positive internal sales growth in the March
         2016 quarter, led by the Technologies segment.

  Later, the Form 10-Q stated:

         Technologies

         Reported net sales, excluding precious metal content, increased by 61.1% in the
         first quarter of 2016 as compared to the first quarter of 2015. This increase
         reflects sales of $109.1 million as a result of the consolidation of the Sirona
         businesses for one month. This excludes approximately $8.8 million of revenue
         that was eliminated in fair value purchase accounting adjustments to deferred
         income.

         For the full three month period ended March 31, 2016, sales of our combined
         businesses grew 9.6% on a constant currency basis. This includes a benefit of
         2.8% from net acquisitions which results in internal growth of 6.8%. Net sales,
         excluding precious metal content, were negatively impacted by approximately
         2.3% due to the strengthening of the U.S. dollar over the prior year period. Sales
         growth in this segment reflects increased demand across all regions with the
         U.S. and Rest of World regions leading the growth.

         134.    The SEC has confirmed in the Cease and Desist Order that the above statements

  from Dentsply Sirona concerning its “positive internal sales growth” in the Technologies

  segment driven by “increased demand” in the U.S. were false and misleading because these


                                                 57
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 62 of 153 PageID #: 5392




  statements did not also explain that internal sales growth was driven by Patterson’s desire to

  maintain exclusivity rather than end-user market demand. Cease and Desist Order, ¶ 15. The

  SEC has also confirmed that Dentsply Sirona’s reported sales growth for the first quarter of 2016

  would have been materially lower absent the excess inventory purchased by Patterson pursuant

  to the Exclusive Distribution Agreements. Cease and Desist Order, ¶ 6.

         135.   Defendants continued to misrepresent the reasons for Technologies’ sales growth

  in the second quarter of 2016. On August 5, 2016, the Form 10-Q that was published for the

  second quarter of 2016 reported:

         United States

         Reported net sales, excluding precious metal content, for the six months ended
         June 30, 2016, increased by 31.9% as compared to the six months ended June 30,
         2015. This increase reflects sales of $154.5 million as a result of the consolidation
         of the Sirona businesses since the merger date. This excludes approximately $9.9
         million of revenue that was eliminated in fair value purchase accounting
         adjustments to deferred income.

         For the six month period ended June 30, 2016, sales of our combined businesses
         grew 6.2% on a constant currency basis. This includes a benefit of 3.4% from net
         acquisitions and was unfavorably impacted by discontinued products by
         approximately 50 basis points, which results in internal growth of 3.3%. Both
         segments generated comparable positive internal sales growth for the six
         months ended June 30, 2016.

  Later, the Form 10-Q stated:

         Technologies

         Reported net sales, excluding precious metal content, increased $398.8 million
         as compared to the six months ended June 30, 2015. This increase reflects sales
         of $409.3 million as a result of the consolidation of the Sirona businesses since
         the merger date. This excludes approximately $10.4 million of revenue that was
         eliminated in fair value purchase accounting adjustments to deferred income.

         For the six month period ended June 30, 2016, sales of our combined businesses
         grew 6.2% on a constant currency basis. This includes a benefit of 2.6% from net
         acquisitions which results in internal growth of 3.6%. Net sales, excluding
         precious metal content, were negatively impacted by approximately 1.3% due to


                                                  58
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 63 of 153 PageID #: 5393




         the strengthening of the U.S. dollar over the prior year period. Sales growth in all
         regions was led by the Rest of World region.

         The operating income increase for the six months ended June 30, 2016 as
         compared to 2015 reflects the impact of the merger.

         136.    Again, the SEC found that the above statements from Dentsply Sirona concerning

  its “positive internal sales growth” in the Technologies segment in the U.S. were false and

  misleading because these statements did not explain that internal sales growth would be

  negatively impacted by flat retail sales, high inventory at Patterson, and contract negotiations

  with Patterson concerning the Exclusive Distribution Agreements. Cease and Desist Order, ¶ 16.

  The SEC also found that 8-10% of Dentsply Sirona’s reported net sales for the second quarter of

  2016 were from the excess inventory that Patterson had accumulated as a result of the Exclusive

  Distribution Agreements, rather than end-user demand. Cease and Desist Order, ¶ 6. As a result,

  of the $1,022 million in net sales reported for that quarter, $81-$102 million resulted from the

  excess inventory at Patterson.

         137.    Defendants continued to misrepresent the reasons for Technologies’ sales growth

  in the third quarter of 2016. On November 4, 2016, the Form 10-Q that was published for the

  third quarter of 2016 reported:

         United States

         Reported net sales, excluding precious metal content, for the nine months ended
         September 30, 2016, increased by 32.6% as compared to the nine months ended
         September 30, 2015. This increase reflects sales of $244.0 million as a result of
         the consolidation of the Sirona businesses since the merger date. This excludes
         approximately $11.0 million of revenue that was eliminated in fair value purchase
         accounting adjustments to deferred income.

         For the nine month period ended September 30, 2016, sales of our combined
         businesses grew 3.1% on a constant currency basis. This includes a benefit of
         2.4% from net acquisitions and was unfavorably impacted by discontinued
         products by approximately 40 basis points, which results in internal sales growth
         of 1.1%. Both segments generated comparable positive internal sales growth for


                                                 59
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 64 of 153 PageID #: 5394




         the nine months ended September 30, 2016 as a result of higher demand in this
         region.

  Later, the Form 10-Q stated:

         Technologies

         Reported net sales, excluding precious metal content, increased $676.1 million as
         compared to the nine months ended September 30, 2015. This increase reflects
         sales of $680.2 million as a result of the consolidation of the Sirona businesses
         since the merger date. This excludes approximately $12.0 million of revenue that
         was eliminated in fair value purchase accounting adjustments to deferred income.

         For the nine month period ended September 30, 2016, sales of our combined
         businesses grew 4.5% on a constant currency basis. This includes a benefit of
         2.0% from net acquisitions which results in internal sales growth of 2.5%. Net
         sales, excluding precious metal content, were negatively impacted by
         approximately 60 basis points due to the strengthening of the U.S. dollar over the
         prior year period. Internal sales growth was positive in all regions, led by the
         Rest of World region, and was the result of higher demand.

         The operating income increase for the nine months ended September 30, 2016 as
         compared to 2015 reflects the impact of the merger.

         138.    Again, the SEC found that the above statements from Dentsply Sirona concerning

  its “positive internal sales growth” as a result of “higher demand” in the Technologies segment in

  the U.S. were false and misleading because these statements did not explain that internal sales

  growth was driven by Patterson’s desire to maintain exclusivity rather than end-user market

  demand, and the resulting inventory build at Patterson would likely impact future revenue growth

  especially given the likelihood that Patterson would not seek to extend the Exclusive Distribution

  Agreements. Cease and Desist Order, ¶ 17. The SEC further found that 9-10% of Dentsply

  Sirona’s reported net sales for the third quarter of 2016 was attributable to the excess inventory

  that Patterson had accumulated as a result of the Exclusive Distribution Agreements, rather than

  end-user demand. Cease and Desist Order, ¶ 10. As a result, of the $954.2 million in net sales

  reported for that quarter, $86-$95 million resulted from the excess inventory at Patterson.



                                                  60
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 65 of 153 PageID #: 5395




         139.    As noted above, on November 4, 2016, the Company disclosed the following for

  the first time in its Form 10-Q for the quarter ended September 30, 2016: “Required minimum

  purchase commitments under agreements with key distributors may increase inventory levels

  at those distributors to the extent that future purchase commitments may not be met and could

  impact the Company’s consolidated net sales and net income in a given period or over multiple

  periods.” The filing was made just weeks before Patterson would announce publicly that it

  would not be renewing the Exclusive Distribution Agreements, and further indicates the

  Company’s and its senior officers’ knowledge that Patterson had, in fact, amassed significant

  excess inventory due to the minimum purchase requirements in the Exclusive Distribution

  Agreements.

         140.    The statements in paragraphs 132-139, above, concerning the Company’s

  relationship with its distributors, including Patterson, were false and misleading when made

  because they failed to disclose, among other things, that Patterson had amassed a huge backlog of

  excess inventory and that, as a result, sales would be drastically impacted going forward and it

  was a virtual certainty that Patterson would not renew the Exclusive Distribution Agreements

  when they were set to expire in September 2017. In making these statements, Defendants

  further failed to disclose the significant financial impact on the Company if Patterson were to

  decide to terminate its exclusive distribution agreements with Dentsply Sirona. As noted above,

  the SEC’s Cease & Desist Order confirms that Dentsply Sirona, and its executives and board

  members, were aware of the amount of excess inventory that Patterson was carrying since at

  least the first quarter of 2016, that Patterson was unlikely to continue its Exclusive Distribution

  Agreements with Dentsply Sirona, and that these facts were likely to negatively impact

  Dentsply Sirona’s future sales, but Dentsply Sirona failed to properly report this information to

  investors. In the first quarter of 2016, Dentsply Sirona’s executives were aware that Patterson’s

                                                  61
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 66 of 153 PageID #: 5396




  inventory levels were at an “all-time high[]”, which was likely to negatively impact Dentsply

  Sirona’s sales. Cease and Desist Order, ¶ 6. The Officer Defendants also knew that the

  Exclusive Distribution Agreements, not end-user demand, was driving sales, that Patterson held

  $85-100 million of excess inventory, and that Dentsply Sirona sales in the U.S. would have been

  materially lower absent Patterson’s purchase of excess inventory. Id. These same executives

  knew that the excess inventory represented 8-10% of Dentsply Sirona’s net sales for the second

  quarter of 2016, that Patterson held seven to nine months of Dentsply Sirona inventory by that

  time, that Patterson would likely miss its minimum purchase requirement for 2016, that Patterson

  would not seek to retain exclusivity past the end of the termination date of the Exclusive

  Distribution Agreements (9/30/17), and that the contractual requirements of the Exclusive

  Distribution Agreements were disconnected from end-user demand due to the requirement that

  Patterson “purchase 10% above 2011 base, compounded annually.” Cease and Desist Order, ¶¶

  7-9. This information was also specifically presented to the Dentsply Sirona board in June 2016.

  Cease and Desist Order, ¶ 8. By the end of the third quarter of 2016, Dentsply Sirona’s

  executives knew Patterson was carrying five to eleven months of excess inventory (depending on

  the product line), that Patterson wanted to reduce this inventory by $60-$80 million, and at the

  end of September 2016, Dentsply and Patterson executed a stand-still agreement to give

  Patterson time to decide whether it would satisfy the contractual requirements of the Exclusive

  Distribution Agreements. Cease and Desist Order, ¶ 10.

         141.   Defendants’ false and misleading statements continued even after Patterson

  announced on November 22, 2016, that it would not renew its exclusive distribution agreements

  with Dentsply Sirona and would allow the agreements to terminate as scheduled as of September

  30, 2017. On the conference call of February 17, 2017, the Company’s management addressed



                                                62
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 67 of 153 PageID #: 5397




  the fact that Patterson had announced the impending termination of its exclusive distribution

  agreements with Dentsply Sirona. In this regard, Defendant Slovin stated:

         As a result of this decision, and the transition to a non-exclusive relationship later
         this year, we sold less product to Patterson in Q4, in large part as they began to
         reduce inventories in North America. We expect this trend to continue in the first
         half of 2017 as the relationship transitions.

         142.    However, in an effort to soften the significant financial impact this development

  would have on the Company, and still not disclosing the massive glut of inventory that

  Patterson had as a result of the minimum purchase requirements in the Exclusive Distribution

  Agreements, Defendant Slovin falsely claimed that Dentsply Sirona “share[d] the view with

  Patterson that broadening our go-to-market strategy in North America will accelerate the

  adoption of our technologies” and that the “change in our go-to-market strategy will begin

  reaping benefits [in] growth and accelerating market penetration later this year and into 2018 and

  beyond.” He stated that excluding the impact of these actions, “growth of our U.S. business

  improved from the first nine months’ rate.”

         143.    He further stated:

         To ignite further adoption in the U.S. market, we are expanding our go-to-market
         approach in the U.S. This will drive faster growth and make CEREC the standard
         of care. Our North American strategy will drive strong growth in the back half of
         2017 and into 2018 and beyond. Top line growth remains at the forefront of our
         priorities and strategy but we also remain committed to driving leverage through
         our P&L and driving increased profitability. We anticipate earnings growth to
         accelerate in the second half of the year.

         144.    Slovin responded to another question as follows:

         What people seem to forget is it’s highly unusual to have 20-year exclusive on
         products, and as I highlighted, certainly with CEREC and Schick and then on
         everything for the SIRONA in 2012. And keep in mind, we expect to continue to
         grow with Patterson, and we've got a very strong and terrific relationship with
         Schein that is global in its nature, and I know both organizations when they think
         about their strategy, they think about it with DENTSPLY SIRONA. So, we’ve
         got a lot to do, but I want to highlight the fact that right now we have an exclusive


                                                  63
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 68 of 153 PageID #: 5398




         on our SIRONA products in the U.S. with Patterson, and the biggest focus that we
         need to do is we need to make sure that our organizations do our very best to sell
         during this period of time, and focus is critical, having the right resources to be
         able to address the needs of the dental practitioner is what we're most concerned
         about, and we will take care of how we go about redefining our strategy later in
         the year. And we’ll obviously explain that in detail. But that’s what we've taken
         into consideration when we gave guidance today.

  Similarly, the Company’s February 17, 2017 investor presentation stated that the “Company’s

  relationship with Patterson remains strong and the Company expects to continue to distribute the

  products and equipment underlying the agreements through Patterson on a non-exclusive basis.”

         145.      On May 9, 2017, Dentsply Sirona held a conference call with analysts and

  investors to address its 2017 first quarter financial results. In his prepared remarks, Defendant

  Slovin stated:

         This morning we also announced our plans to expand distribution in the U.S.
         market. We are excited to expand our partnership with Patterson, with a new long-
         term U.S. distribution agreement that will help drive adoption of our digital
         technologies and solutions for years to come.

         Together, over 20 years, we've created CEREC as the standard for single-visit
         dentistry in the U.S. We are also excited to expand our relationship with Henry
         Schein in North America, with a new three-year agreement beginning in
         September, under which Henry Schein will begin selling our leading equipment
         brand in the U.S. This should benefit all of our product lines, including Schick
         Sensors, Treatment Centers, extraoral imaging, and of course, CEREC as well.

         Both Patterson and Henry Schein will be critical drivers in accelerating adoption
         of our digital technology and our unique integrated solutions. We firmly believe
         our now new go-to-market strategy in the U.S. will accelerate our growth for
         years to come.

  He further stated:

         We’re also excited to expand our relationship with Henry Schein and are
         confident that adding our equipment lines to their sales and service infrastructure
         should be complementary, as they already know us and our products well. Schein
         can leverage the knowledge and success they've had selling our technology in
         Europe. With both distributors carrying our full distributed product line, we will
         expand our reach into the U. S. market.



                                                 64
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 69 of 153 PageID #: 5399




             146.   On the call, Defendant Slovin touted Dentsply Sirona’s “unique and important

  relationship with Patterson,” telling investors that “we have confidence in our long-standing

  relationship with Patterson” and that “[w]e are excited to expand our partnership with Patterson.”

  He further stated that Schein will have “everything with regard to CAD/CAM as well as our

  imaging products, our Treatment Centers and our instruments. … [I]t’s about accelerating growth

  for us.”

             147.   However, when asked by one of the analysts about the “margin profile of your

  business through Schein or Patterson,” Slovin refused to “get into the contracts that’s been

  agreed to by both parties” but stated that “we are confident that the way we’ve set up our

  structure benefits both Henry Schein and Patterson.”

             148.   The statements referred to in paragraphs 141-147 concerning the Company’s

  relationship with its distributors, including Patterson, were false and misleading when made

  because they failed to disclose, among other things, that Patterson had amassed a huge backlog of

  excess inventory that it could not resell to end-users and that, as a result, the Company’s sales

  would be drastically impacted going forward. In making these statements, Defendants further

  failed to disclose the significant financial impact on the Company that the glut of inventory

  held by Patterson would have, and that Schein’s sales of Dentsply Sirona products would

  similarly be adversely impacted by the glut of inventory of Dentsply Sirona products that

  Patterson continued to hold. In fact, as the SEC’s Cease and Desist Order confirms, since at least

  the first quarter of 2016, Dentsply Sirona was aware that Patterson was holding up to $100

  million in excess inventory of Dentsply Sirona products, but failed to disclose the negative

  impact that such earlier excess purchases of Sirona and Dentsply Sirona products by Patterson

  were likely to have on Dentsply Sirona’s future sales. Additionally, when Defendant Slovin, on

  behalf of Dentsply Sirona, made the statements, “To ignite further adoption in the U.S. market,

                                                 65
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 70 of 153 PageID #: 5400




  we are expanding our go-to-market approach in the U.S. This will drive faster growth and make

  CEREC the standard of care. Our North American strategy will drive strong growth in the back

  half of 2017 and into 2018 and beyond,” he and the Company knew that the new “go-to-market”

  approach could not drive faster growth because neither Patterson nor any new distributor could

  work through the existing inventory fast enough to produce “faster growth.”

         149.    Even after the Defendants’ partially curative disclosure on August 9, 2017, as

  further described below, and the termination of the Exclusive Distribution Agreements as of

  September 30, 2017, the Company and its senior executives continued to conceal the extent of

  the excess inventory that Patterson held, and the drastic impact that would have on the

  Company’s sales, earnings, margins and goodwill.        For instance, on a conference call on

  November 3, 2017, after the Company issued its third quarter 2017 results, which was attended

  by then-Interim CEO Mark Thierer, Defendant Michel stated: “We are beginning to see the

  benefit of our expanded distribution agreement in equipment,” noting that “year over year

  changes in dealer equipment inventory related to the transition in distribution strategy impacted

  Q3 sales growth favorably by approximately [one] million.” He further stated: “We expect

  performance to rebound here beginning in the fourth quarter.” Drawing on these statements, a

  Morgan Stanley report of November 5, 2017, entitled “3Q De-Risks the Story: Clear

  Commitment to Unlocking Value,” wrote that “Management remains bullish on the ability to

  return to above-market growth ….”

         150.    Similarly, on March 2, 2018, when addressing a reported $848 million charge to

  reflect the valuation related to the Company’s technology and equipment assets, the Company’s

  new CFO, Nicholas Alexis, stated: “We expect to reduce a large portion of the dealer equipment

  inventory levels in the first part of the year,” and gave a “straightforward answer [of] no,” when

  asked if the Company expected to recognize any further goodwill impairment during 2018. And

                                                 66
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 71 of 153 PageID #: 5401




  on May 7, 2018, when the Company reported disappointing results for the first quarter of 2017

  from its U.S. Technologies and Equipment businesses and noted that the second quarter would

  continue to be impacted by “targeted dealer inventory reductions in the first half” of the year,

  Defendant Casey outlined “the investments and actions we are taking to return us to growth” and

  Defendant Alexos stated with respect to the $40 million in forecasted inventory reductions: “The

  answer is yes, we feel very confident. That’s a number we can largely manage. It’s an important

  number not only for us, but for our dealer partners.”

         151.      The statements in paragraphs 149-150 concerning the Company’s relationship

  with its distributors and the anticipated inventory reductions of its distributors, including

  Patterson, were materially false and misleading when made because they continued to fail to

  disclose, among other things, the magnitude of the backlog of excess inventory that Patterson had

  amassed; the impact that such excess inventory would have on the Company’s sales, earning and

  margins going forward; and the impact that the excess inventory and the projected lack of sell-

  through sales would have on the Company’s valuations of its goodwill and intangible assets.

  Indeed, after conducting its own investigation, which included a review of internal Dentsply

  Sirona documents, the SEC found that since at least the first quarter of 2016, Dentsply Sirona

  was aware that Patterson was holding up to $100 million in excess inventory of Dentsply Sirona

  products, and that it would take Patterson up to eleven months to sell-off its excess inventory, but

  failed to disclose the negative impact that such excess holdings would have on Dentsply Sirona’s

  future sales. Cease & Desist Order, ¶¶ 6-10.

         C.      False and Misleading Statements and Omissions of Fact Regarding Goodwill
                 and the Value of Indefinite-Lived Intangible Assets

         152.    In addition to the false and misleading statements above, Dentsply Sirona also

  overstated its goodwill and the value of its intangible assets in contravention of Generally


                                                  67
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 72 of 153 PageID #: 5402




  Accepted Accounting Principles (“GAAP”). GAAP refers to the framework of guidelines for

  financial accounting and reporting used by those who prepare financial statements. The SEC has

  the statutory authority to codify GAAP, and has delegated that authority to the Financial

  Standards Accounting Board (“FASB”). SEC Regulation S-X states that financial statements

  filed with the SEC will be presumed to be misleading or inaccurate, despite footnote or other

  disclosures, if they are not prepared in compliance with GAAP. SEC Regulation S-X requires

  that interim financial statements also comply with GAAP, although interim financial statements

  need not include disclosures that would be duplicative of disclosures accompanying the most

  recent annual financial statements.    SEC registrants are additionally required to maintain

  sufficient systems of internal controls to ensure fair reporting in conformity with GAAP under

  SEC Financial Disclosure Rules.

         153.     GAAP provides guidance on accounting for goodwill. Goodwill represents the

  excess of the purchase price of all acquisitions over the estimated fair value of the net assets

  acquired.     GAAP in the form of ASC 350-20-35-1, provides that goodwill is tested for

  impairment at the reporting unit level. GAAP in the form of ASC 350-20-35-2 provides that

  impairment is the condition that exists when the carrying amount of goodwill exceeds its implied

  fair value. GAAP in the form of ASC 350-20-35-28 provides that goodwill of a reporting unit

  shall be tested for impairment on an annual basis. GAAP in the form of ASC 350-20-35-66

  provides that where an event occurs or circumstances change that indicate that the fair value of

  the entity (or the reporting unit) may be below its carrying amount, goodwill is required to be

  tested for impairment in between required annual impairment tests. And GAAP in the form of

  ASC 350-20-35-3C provides that triggering events that may result in an interim goodwill

  impairment test include:



                                                68
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 73 of 153 PageID #: 5403




         Macroeconomic conditions such as a deterioration in general economic
         conditions, limitations on accessing capital, fluctuations in foreign exchange rates,
         or other developments in equity and credit markets;

         Industry and market considerations such as a deterioration in the environment in
         which an entity operates, an increased competitive environment, a decline in
         market-dependent multiples or metrics (considered in both absolute terms and
         relative to peers), a change in the market for an entity’s products or services, or a
         regulatory or political development;

         Cost factors such as increases in raw materials, labor, or other costs that have a
         negative effect on earnings and cash flows;

         Overall financial performance such as negative or declining cash flows or a
         decline in actual or planned revenue or earnings compared with actual and
         projected results of relevant prior periods;

         Other relevant entity-specific events such as changes in management, key
         personnel, strategy, or customers; contemplation of bankruptcy; or litigation;

         Events affecting a reporting unit such as a change in the composition or carrying
         amount of its net assets, a more-likely-than-not expectation of selling or disposing
         of all, or a portion, of a reporting unit, the testing for recoverability of a
         significant asset group within a reporting unit, or recognition of a goodwill
         impairment loss in the financial statements of a subsidiary that is a component of
         a reporting unit; and

         If applicable, a sustained decrease in share price (consider in both absolute terms
         and relative to peers).

         154.   In connection with the Merger, the Registration Statement stated that Dentsply

  Intl. and Sirona had $1.9 billion and $585 million in net goodwill, respectively, as of

  September 30, 2015. The Registration Statement further stated that the Merger would create

  $3.5 billion in new goodwill, leading Dentsply Sirona to report a net goodwill of approximately

  $6 billion for the combined company.           The Registration Statement included statements

  regarding the valuation of the intangible assets of Dentsply Intl., Sirona, and the combined

  company.




                                                  69
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 74 of 153 PageID #: 5404




            155.    In these regards, the Registration Statement stated the following:

                    (a)    Intangible Assets, Net: (1) Dentsply Intl.: $600.4 million; (2) Sirona:

  $216.8 million; and (3) pro forma combined company, after an acquisition adjustment of

  approximately $2.26 billion: $3.08 billion.

                    (b)    Goodwill, Net: (1) Dentsply Intl.: $1.98 billion; (2) Sirona: $585.9 million;

  and (3) pro forma combined company, after an acquisition adjustment of approximately $3.52

  billion: $6.09 billion

            156.    The Registration Statement represented that Dentsply Intl. “prepares its financial

  statements in accordance with GAAP” – that is, U.S. Generally Accepted Accounting Principles –

  and accounted for the Merger “using the acquisition method of accounting with DENTSPLY

  being considered the acquirer of Sirona for accounting purposes.” As the Registration Statement

  further stated:

            This means that DENTSPLY will allocate the purchase price to the fair value of
            Sirona’s tangible and intangible assets and liabilities at the acquisition date, with
            the excess purchase price being recorded as goodwill. Under the acquisition
            method of accounting, goodwill is not amortized but is tested for impairment at
            least annually.

            157.    The Registration Statement also incorporated by reference numerous SEC filings

  and directed readers to them for further information regarding Dentsply Intl. and Sirona.

  Concerning how Dentsply Intl. measured the value of goodwill carried by Sirona, the

  Registration Statement referred investors to Dentsply Intl.’s October 28, 2015 Form 8- K, which

  stated:

            Business Acquisitions

            The Company acquires businesses as well as partial interests in businesses.
            Acquired businesses are accounted for using the acquisition method of accounting
            which requires the Company to record assets acquired and liabilities assumed at
            their respective fair values with the excess of the purchase price over estimated
            fair values recorded as goodwill. The assumptions made in determining the fair

                                                     70
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 75 of 153 PageID #: 5405




          value of acquired assets and assumed liabilities as well as asset lives can
          materially impact the results of operations.

          The Company obtains information during due diligence and through other sources
          to get respective fair values. Examples of factors and information that the
          Company uses to determine the fair values include: tangible and intangible asset
          evaluations and appraisals; evaluations of existing contingencies and liabilities and
          product line integration information. If the initial valuation for an acquisition is
          incomplete by the end of the quarter in which the acquisition occurred, the
          Company will record a provisional estimate in the financial statements. The
          provisional estimate will be finalized as soon as information becomes available but
          will only occur up to one year from the acquisition date.

          158.    By incorporating the October 28, 2015 Form 8-K, the Registration Statement also

  assured investors that “[t]he Company follows the accounting standards for goodwill and indefinite-

  lived intangibles,” and that “[a]ssessment of the potential impairment of goodwill and other long-

  lived assets is an integral part of the [Dentsply Intl.’s] normal ongoing review of operations,” stating:

          Goodwill and Other Long-Lived Assets

          Goodwill and Indefinite-Lived Assets

          The Company follows the accounting standards for goodwill and indefinite-lived
          intangibles, which require an annual test for impairment to goodwill using a fair
          value approach. In addition to minimum annual impairment tests, the Company also
          requires that impairment assessments be made more frequently if events or changes
          in circumstances indicate that the goodwill or indefinite-lived assets might be
          impaired. If impairment related to goodwill is identified, the resulting charge is
          determined by recalculating goodwill through a hypothetical purchase price
          allocation of the fair value and reducing the current carrying value to the extent it
          exceeds the recalculated goodwill. If the carrying amount of an indefinite-lived
          intangible asset exceeds its fair value, an impairment loss is recognized.

                                             *       *       *
          Impairment Assessment

          Assessment of the potential impairment of goodwill and other long-lived assets
          is an integral part of the Company’s normal ongoing review of operations.
          Testing for potential impairment of these assets is significantly dependent on
          numerous assumptions and reflects management’s best estimates at a particular
          point in time. The dynamic economic environments in which the Company’s
          businesses operate and key economic and business assumptions with respect to
          projected selling prices, increased competition and introductions of new
          technologies can significantly affect the outcome of impairment tests. Estimates

                                                     71
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 76 of 153 PageID #: 5406




         based on these assumptions may differ significantly from actual results. Changes
         in factors and assumptions used in assessing potential impairments can have a
         significant impact on the existence and magnitude of impairments, as well as the
         time at which such impairments are recognized. If there are unfavorable changes
         in these assumptions, particularly changes in the Company’s discount rates,
         earnings multiples and future cash flows, the Company may be required to
         recognize impairment charges. Information with respect to the Company’s
         significant accounting policies on goodwill and other long-lived assets are included
         in Note 1, Significant Accounting Policies, to the consolidated financial
         statements in this Form 10-K. [Italics added.]

         159.    Concerning how Dentsply Intl. measured the fair value of the goodwill carried on

  its own balance sheet, the Registration Statement again referred investors to the October 28, 2015

  Form 8-K, which stated, in pertinent part, as follows:

         Goodwill is the excess of the purchase price over the fair value of identifiable net
         assets acquired and liabilities assumed in a business combination. Goodwill is not
         amortized. Goodwill is tested for impairment annually, during the Company’s
         second quarter, or when indications of potential impairment exist. The Company
         monitors for the existence of potential impairment throughout the year. This
         impairment assessment includes an evaluation of various reporting units, which is
         an operating segment or one reporting level below the operating segment. The
         Company performs impairment tests using a fair value approach. The Company
         compares the fair value of each reporting unit to its carrying amount to determine
         if there is potential goodwill impairment. If impairment is identified on goodwill,
         the resulting charge is determined by recalculating goodwill through a
         hypothetical purchase price allocation of the fair value and reducing the current
         carrying value to the extent it exceeds the recalculated goodwill.

         The Company’s fair value approach involves using a discounted cash flow model
         with market-based support as its valuation technique to measure the fair value for its
         reporting units. The discounted cash flow model uses five-year forecasted cash
         flows plus a terminal value based on a multiple of earnings. In addition, the
         Company applies gross profit and operating expense assumptions consistent with
         its historical trends. The total cash flows were discounted based on market
         participant data, which included the Company’s weighted-average cost of capital.
         The Company considered the current market conditions when determining its
         assumptions. Lastly, the Company reconciled the aggregate fair values of its
         reporting units to its market capitalization, which included a reasonable control
         premium based on market conditions.

         160.    As alleged below, the representation that Dentsply Intl. appropriately valued its

  intangible assets and goodwill and those of businesses it acquired, and that it “considered the


                                                  72
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 77 of 153 PageID #: 5407




  current market conditions when determining its assumptions” in calculating fair value for goodwill

  purposes, were inaccurate. This is because, among other reasons, Dentsply Intl. did not consider

  the financial impacts of (a) the excess inventory that Patterson was then holding as a result of

  the minimum purchase requirements in the Exclusive Distribution Agreements and (b) the

  Distributors’ anticompetitive scheme on the value of its own goodwill and intangible assets or

  Sirona’s.

         161.    Following the Merger, Dentsply Sirona continued to state its goodwill

  valuations – which represented more than one-half of the Company’s reported assets – in its

  periodic Forms 10-K and Forms 10-Q filed with the SEC between May 6, 2016 and May 7,

  2018, as follows:

                      Reporting Period                    Reported Net Goodwill
                      First Quarter of Fiscal Year 2016       $5.84 billion
                      Second Quarter of Fiscal Year 2016      $5.79 billion
                      Third Quarter of Fiscal Year 2016       $6.06 billion
                      Fourth Quarter and Fiscal Year 2016     $5.95 billion
                      First Quarter of Fiscal Year 2017       $5.96 billion
                      Second Quarter of Fiscal Year 2017      $5.02 billion
                      Third Quarter of Fiscal Year 2017       $5.07 billion
                      Fourth Quarter and Fiscal Year 2017     $4.54 billion
                      First Quarter of Fiscal Year 2018       $4.57 billion

         162.    The Company similarly continued to provide valuations of its net intangible

  assets, including its indefinite-lived intangibles, as follows:

                      Reporting Period                       Reported indefinite-
                                                             lived intangible assets,
                                                             Net Carrying Amount
                   First Quarter of Fiscal Year 2016                $1.13 billion
                   Second Quarter of Fiscal Year 2016               $1.10 billion
                   Third Quarter of Fiscal Year 2016                $1.15 billion
                   Fourth Quarter and Fiscal Year 2016              $1.09 billion
                   First Quarter of Fiscal Year 2017                $1.10 billion
                   Second Quarter of Fiscal Year 2017               $1.10 billion
                   Third Quarter of Fiscal Year 2017                $1.14 billion
                   Fourth Quarter and Fiscal Year 2017              $.846 billion

                                                    73
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 78 of 153 PageID #: 5408




                    Reporting Period                         Reported indefinite-
                                                             lived intangible assets,
                                                             Net Carrying Amount
                   First Quarter of Fiscal Year 2018                $.860 billion

         163.    Significantly, Dentsply Sirona’s goodwill and indefinite-lived asset valuations

  depended in large part on the Company’s distribution arrangements with the Distributors,

  including the Exclusive Distribution Agreements with Patterson for U.S. sales of its technology

  and equipment products, as well as other results that were predicated, in part, on the Distributors’

  anticompetitive scheme.

         164.    The goodwill and intangible asset valuations in the Company’s quarterly and

  annual reported financial results after the Merger, as well as in the Registration Statement, were

  materially false and misleading because Defendants knew or recklessly disregarded that prior to

  the Merger, Dentsply Intl.’s and Sirona’s goodwill and intangible assets had been inflated

  artificially by the anticompetitive scheme described above; that Sirona had supplied Patterson

  with a continuing level of excess inventory that made it highly likely that Patterson would

  terminate its exclusive distribution relationship; and that end-user demand for the products that

  had been subject to the Exclusive Distribution Agreements with Patterson would inevitably be

  adversely affected by the existing and growing inventory backlog. Thus, during the remainder of

  the Class Period, notwithstanding the interim impairment charges that the Company took in the

  second and fourth quarters of 2017, Dentsply Sirona’s goodwill and indefinite-lived intangible

  assets were overstated by, at the least, $1.265 billion.

         165.    After the Merger, the Company similarly issued highly misleading financial

  guidance. Based in large part on results that the Company achieved utilizing sales, earnings and

  margins augmented by the impact of the minimum purchase requirements in the Patterson

  Exclusive Distribution Agreements and the Distributors’ anticompetitive conduct, as well as


                                                    74
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 79 of 153 PageID #: 5409




  materially misleading statements about what the Company could expect to achieve in the future,

  the Company issued overstated financial guidance that similarly served to prop up its stock price.

         166.     The falsity of Defendants’ goodwill and intangible asset valuations, as well as

  their financial guidance, are further confirmed by the findings the SEC made in the Cease and

  Desist Order. For instance, it confirms that since at least the first quarter of 2016, Dentsply

  Sirona was aware that Patterson was holding a glut of Dentsply Sirona products; without the

  sales of excess inventory to Patterson, the Company’s average growth rates for years 2014

  through 2016 would have been materially lower; and at the same time as the Merger closed – on

  February 29, 2016 – Sirona and then Dentsply Sirona’s executives were aware that Patterson’s

  inventory levels were at an “all-time high[]”, which was likely to negatively impact Dentsply

  Sirona’s sales. Cease and Desist Order, ¶¶ 6, 11. Indeed, a reevaluation of growth rates

  contributed to the $1.2 billion goodwill impairment that Dentsply Sirona took over a year later,

  on August 9, 2017. Cease and Desist Order, ¶ 11. The Officer Defendants also knew from at

  least the first quarter of 2016 forward that the Exclusive Distribution Agreements, not end-user

  demand, was driving sales, that Patterson held $85-100 million of excess inventory, and that

  Dentsply Sirona sales in the U.S. would have been materially lower if Patterson had not been

  required to purchase excess inventory. Id., ¶ 6. These executives also knew at the time of the

  Merger about the onerous minimum purchase requirements of the Exclusive Distribution

  Agreements, which required an annual 10% increase over 2011 levels for every product line –

  requirements that were redacted from the published versions of the Exclusive Distribution

  Agreements. Cease and Desist Order, ¶¶ 4, 8.

         167.    As reflected in the following chart, it was only when the Company was forced to

  disclose, from August 2017 to August 2018, the true impact of the schemes that had served in the



                                                 75
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 80 of 153 PageID #: 5410




  past to prop up the Company’s reported revenues, earnings and margins – and stock price – that

  Dentsply Sirona dropped its guidance to sustainable levels.

        Date           Projection Period      Revenue Projections            EPS Projections
   10/28/2015              FY 2015                                            $2.58 - $2.64
   05/06/2016              FY 2016               $3.73B - $3.81B              $2.70 - $2.80
   08/05/2016              FY 2016               $3.73B - $3.81B              $2.70 - $2.80
   11/04/2016              FY 2016               $3.73B - $3.81B              $2.75 - $2.80
   02/17/2017              FY 2017               $3.95B - $4.03B              $2.80 - $2.90
   05/09/2017              FY 2017               $3.95B - $4.03B              $2.80 - $2.90
   08/09/2017              FY 2017               $3.95B - $3.99B              $2.65 - $2.75
   10/02/2017              FY 2017                                            $2.65 - $2.75
   11/03/2017              FY 2017               $3.95B                       $2.65 - $2.70
   03/01/2018              FY 2018               $4.2B - $4.25B               $2.70 - $2.80
   05/06-07/2018           FY 2018               $4.2B                        $2.55 - $2.65
   08/07/2018              FY 2018               $3.95B                       $2.00 - $2.15

         168.    By presenting revenues and earnings guidance to the market that did not take into

  account the impact that Patterson’s excess inventory and the Distributors’ anticompetitive

  scheme had previously had on the Company’s reported revenues, earnings and margins, and that

  would not be sustainable in the future, the Company and the Officer Defendants further misled

  the market to the detriment of purchasers of Dentsply Sirona stock.

  VIII. PARTIAL DISCLOSURES, FURTHER MISLEADING STATEMENTS, AND
        THE GRADUAL EMERGENCE OF THE FULL SCOPE OF THE FRAUD

         169.    The truth about Dentsply Sirona’s financial and operating condition was revealed

  in a series of corrective disclosures.

         170.    First, on August 9, 2017, the Company reported its financial results for the second

  quarter of 2017. In its Form 10-Q for the second quarter ended June 30, 2017, which was signed

  by Defendants Slovin as CEO and Michel as CFO, the Company reported $992.7 million in net

  sales, $544.2 million in gross profit, and – in large part due to a goodwill and indefinite-lived

  intangible assets impairment charge of $1,172.7 million – a net loss of $1,050.3 million.



                                                  76
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 81 of 153 PageID #: 5411




         171.    Dentsply Sirona’s financial results fell short of analyst expectations, and the

  Company cut its full-year guidance by over 5%, attributing the decline to a slowdown in the

  Company’s equipment sales, primarily in the United States, and significant de-stocking of

  inventory from its distributors. As Defendants described it, both the Company’s profits and

  sales were below expectations due to a change in the North America distribution strategy and

  lower equipment and technology sales, which was driven largely by the termination of the

  Company’s exclusive distribution arrangement with Patterson. As Defendant Slovin stated on

  the conference call with analysts and investors on August 9, 2017: “Second quarter internal sales

  declined 3.6% driven by a decline in Technologies. … Growth was unfavorably impacted by

  approximately $19 million or 400 basis points. This came as a result of a quarter-over-quarter

  changes in net equipment inventory levels at certain distributors.”

         172.    In addition to disclosing the Company’s second quarter 2017 results and the

  nearly $1.2 billion impairment charge, Dentsply Sirona further revealed that the SEC had opened

  an investigation into the “Company’s accounting and disclosures, including its accounting and

  disclosures relating to transactions with a significant distributor of the Company.”        That

  investigation has resulted in the December 16, 2020 Cease and Desist Order discussed above.

         173.    In explaining the goodwill and other impairment charge more fully during the

  Company’s conference call, Defendant Michel stated:

         As a result of updating the estimates and assumptions following the recent
         changes in circumstances and in connection with the annual impairment test of
         goodwill…the company determined that the goodwill associated with the
         CAD/CAM, imagining and treatment center reporting units were impaired. As a
         result, the company recorded a goodwill impairment charge of $1.0929 billion.
         These reporting units were all within the Technologies segment.

         The equipment reporting units’ goodwill impairment charge was primarily driven
         by unfavorable changes in estimates and assumptions used to forecast discounted
         cash flows, including lower forecasted revenues and operating margin rates,


                                                  77
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 82 of 153 PageID #: 5412




         which resulted in a lower fair value for these reporting units. The forecasted
         revenues and operating margin rates were negatively impacted by recent
         unfavorable developments in the marketplace.

         These developments included significantly lower retail sales for the fiscal quarter
         ended April 2017 reported by the company’s exclusive North American
         equipment distributor in May 2017, significant acceleration of sales declines in
         the quarter ended June 30, 2017 and the execution of new distribution agreements
         with Patterson Companies, Inc. and Henry Schein, Inc. …

         The company also observed an increase in competition, unfavorable changes in
         the end-user business model, as well as changes in the channels of distribution for
         the company and its competitors. …

         The company also assessed the annual impairment of indefinite-lived intangible
         assets as of April 30, 2017 which largely consists of acquired tradenames.… [t]he
         company recorded an impairment charge of $79.8 million for the three months
         ended June 30, 2017.

         The impaired indefinite-lived assets are tradenames and trademarks related to the
         CAD/CAM and imagining equipment reporting units. The impairment charge
         was driven by a decline in forecasted sales.

         174.    Notably, by referring to the “increase in competition, unfavorable changes in the

  end-user business model, as well as changes in the channels of distribution for the company

  and its competitors,” Defendants implicitly admitted that the old regime – under which the three

  major Distributors, among other things, refused to deal with buying groups and set their prices at

  artificially inflated levels (which allowed Dentsply Sirona and other manufacturers to do

  likewise) – no longer existed, and directly impacted the “lowered forecasted revenues and

  operating margin rates, which resulted in a lower fair value” for certain of the Company’s

  reporting units. And, of course, the references to the “new distributions agreements” with

  Patterson and Schein and the lower retail sales “by the company’s exclusive North American

  equipment distributor,” which was Patterson, were belated, albeit only partial, admissions of the

  significant impact that the Company was facing on account of the glut of inventory that Patterson




                                                 78
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 83 of 153 PageID #: 5413




  had accumulated based on the minimum purchase requirements in its Exclusive Distribution

  Agreements.

         175.    However, the Company continued to mislead investors concerning the sources and

  drivers of its performance. In fact, on the August 9, 2017 conference call, Defendant Michel

  stated that the Company’s “view for the full year has not changed much,” and Defendant Slovin

  stated that “Patterson is absolutely committed to Dentsply Sirona and the proposition that we bring

  to the dental office,” and that the Company’s “balance sheet remains strong.” Defendant Slovin

  further stated: “in the back half of the year, we expect earnings growth as high-tech equipment

  returns to growth.” He added that what “I want to really highlight is the guidance that we

  lowered today also reflects 5% to 7% growth in the back half of the year. … [W]hat you should

  focus on really is the guidance we gave today and the fact that 7% in the back half. And this is -

  a critical driver for this is our Technologies, which means CAD/CAM and imaging playing an

  important role.”

         176.    Dentsply Sirona continued to mislead investors in other respects. Among other

  things, the Company’s statements were false and misleading because they misattributed the

  sources and causes of Dentsply Sirona’s financial performance and they failed to fully disclose

  the glut of inventory then being held by Patterson and its impact on ongoing sales and

  margins. Moreover, although the second quarter 2017 results were improved somewhat by some

  sales of equipment to Schein, Dentsply Sirona and Officer Defendants Slovin, Michel, Wise and

  Clark knew that the boost that the Company would get from its sales to Schein would only be

  temporary due to the full extent of the excess inventory being held by Patterson, which Dentsply

  Sirona and its executives were aware of stemming from the required reports in the Exclusive

  Distribution Agreements but which was concealed from the investing public.



                                                  79
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 84 of 153 PageID #: 5414




         177.    In response to the August 9, 2017 disclosures, the price of Dentsply Sirona stock

  share price fell by $5.18, or 8.4%, declining from $61.41 per share on August 8, 2017 to close at

  $56.23 per share on August 9, 2017.

         178.    Second, less than two months after the Company announced its second quarter

  results and disclosed the SEC investigation, on October 2, 2017, Dentsply Sirona unexpectedly

  announced the departure of Defendants Slovin, Clark, and Wise, the CEO, COO and Executive

  Chairman, respectively. As noted in a William Blair report of October 2, 2017, however, the

  Company’s management re-iterated its 2017 guidance that had been provided on the second

  quarter earnings call.   On this news, Dentsply Sirona shares fell another $3.48, or 5.8%,

  declining from $59.81 per share on September 29, 2017 to close at $56.33 per share on October

  2, 2017.

         179.    Even after these partial disclosures, Dentsply Sirona continued to mislead investors

  concerning the Company’s financial condition. On November 3, 2017, Dentsply Sirona reported

  its third quarter 2017 results and held a conference call with analysts and investors to address its

  2017 third quarter financial results. For the quarter, the Company announced $1.009 billion in

  net sales, $559 million in gross profit, and $90.5 million in net income.

         For the three months ended September 30, 2017, the Company reported a sales
         increase of 5.8%, on a constant currency basis sales increased 4.3% and internal
         growth was 2.4%. Based on the Company’s estimate, both constant currency and
         internal sales growth were favorably impacted by approximately $8 million as a
         result of current quarter over prior year quarter net changes in equipment
         inventory levels at certain distributors in North America and Europe. Based on
         the Company’s estimate, inventory held by these distributors increased by
         approximately $28 million during the current three month period compared to an
         increase of approximately $20 million in the same three month period in 2016.

  And, in describing its distributor agreements, the Company stated:

         The Company had two exclusive distribution agreements with Patterson
         Companies, Inc. (“Patterson”) for the marketing and sales of certain legacy Sirona
         products and equipment in the United States and Canada. In order to maintain

                                                  80
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 85 of 153 PageID #: 5415




         exclusivity, certain purchase targets had to be achieved. In the fourth quarter of
         2016, Patterson’s decision not to extend the exclusivity beyond September 2017
         was announced. Following that announcement, in May 2017, the Company
         entered into a new three-year agreement with Patterson whereby Patterson would
         continue to distribute the Company’s equipment lines in the United States on a
         non-exclusive basis. In the second quarter of 2017, the Company also entered into
         two separate multi-year agreements with Henry Schein, Inc. (“Henry Schein”) for
         the distribution of the Company’s equipment lines in the United States and
         Canada. While the agreement with Henry Schein with respect to the United States
         was effective September 1, 2017, the agreement relating to Canada was effective
         June 2017. The Company began shipping initial stocking orders for the
         equipment products to Henry Schein under the agreements in the second quarter
         of 2017 and expects orders will continue through the balance of 2017. During the
         second quarter of 2017, the Company also modified its distribution agreement
         with Henry Schein with respect to the distribution of certain products in France.
         Based on the Company’s estimate, year-over-year changes in distributor
         inventories associated with these agreements negatively impacted the Company’s
         reported sales in the first nine months of 2017 by approximately $37 million.
         Based on the Company’s estimate, distributor inventories increased during the
         first nine months of 2016 by approximately $36 million primarily associated with
         certain distributors making minimum purchase targets required in order to
         maintain exclusivity. Inventory held by distributors decreased during the first nine
         months of 2017 by approximately $1 million, based on the Company’s estimate.
         At this time, the Company estimates that net changes in distributor inventories
         will decrease the Company’s sales by approximately $25 million to $30 million
         for the balance of 2017, which is similar to the impact in the last three months of
         2016.

         180.   During a conference call the same day, Defendant Michel reported that quarterly

  operating margins were 21.1%, internal growth had increased 2.4%, and stated “[o]ur growth

  was driven by strength in the US, which grew 7.1%.” Defendant Michel commented on

  increases in the Company’s reported revenue and gross profit in the third quarter 2017 compared

  to the third quarter 2016, stating: “We are beginning to see the benefit of our expanded

  distribution agreement in equipment” and “We expect performance to rebound here beginning

  in the fourth quarter.” He further explained that the Company’s narrowed guidance implied

  “over 20% adjusted EPS growth in the fourth quarter.”




                                                 81
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 86 of 153 PageID #: 5416




         181.    The release of these results and the representations made by the Company’s

  management led to a 5.95% increase in the price of Dentsply Sirona stock from a close of $61.16

  on November 2, 2017 to a close of $64.80 on November 3, 2017. Indeed, with this information

  in the market, the Company’s stock would thereafter reach a Class Period high of $68.30 per

  share on January 8, 2018. But that price was not sustainable given the material information that

  Defendants had continued to conceal from the market, including but not limited to the fact that

  any improvement in financial results arising from the sale of equipment to Schein would be

  temporary, due to the massive – yet still concealed – inventory glut amassed by Patterson, which,

  as the SEC found, was known by Dentsply Sirona, its officers and directors, in the first half of

  2016. Indeed, by “estimating” that the net changes in distributor inventories would decrease by

  “approximately $25 to $30 million for the balance of 2017,” which the Company stated was

  “similar to the impact in the last three months of 2016,” the Company was effectively telling the

  market that it was “business as usual,” failing entirely to provide information about the glut of

  inventory that Patterson was holding that would plague Dentsply Sirona’s results going forward.

         182.    Third, on Sunday, May 6, 2018, Dentsply Sirona issued a press release disclosing

  additional information that further revealed, at least in part, the impact of the termination of the

  Patterson exclusive distributions agreements on the Company’s financial results, reporting that

  organic revenue growth for the first quarter of 2018 was down 1.4%, driven largely by a 7.6%

  decline in the U.S. market.       The Company further reported that on a segment basis,

  consumables declined 1.3% year-over-year, while equipment declined 1.6% year-over-year. As

  a result, the Company announced that it was reducing its EPS guidance for 2018 by $0.15 per

  share, from $2.70-$2.80 per share to $2.55-$2.65 per share. This was the second time in nine

  months that the Company had reduced its guidance. The Company also lowered its projected

  revenue growth in 2018 from approximately 3% to approximately 2%. However, in order to

                                                  82
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 87 of 153 PageID #: 5417




  blunt the negative impact that these and other disclosures made that day would have on the

  Company’s stock price, Dentsply Sirona announced that it was doubling its share repurchase

  authorization. As a JP Morgan research report of May 7, 2018 stated: “The company also

  announced a $500M increase to the share repurchase authorization (bringing the total to $1B),

  which should also help cushion the bottom line in 2018.”

         183.    On May 7, 2018, the Company held a conference call with analysts and investors.

  Summarizing the results, Defendant Casey said: “In Q1, we saw solid performance in many

  regions and businesses, weighed down by significant headwinds in the US Technologies and

  Equipment business.” Casey further stated: “As you saw in the press release yesterday, we are

  adjusting our guidance to reflect what we saw in the first quarter, and more importantly, outline

  the investments and actions we are taking to return us to growth.”

         184.    Defendant Alexos provided further commentary on the first quarter 2018 results,

  and explained that the Company’s revenue assumptions included a “$40 million targeted

  reduction in dealer equipment inventory, which is costing us about a 1% internal growth rate, and

  we are on track to reduce most of that in the first half of 2018.” Later, when asked about the $40

  million inventory number, Alexos stated “on the $40 million, the answer is yes, we feel very

  confident. That’s a number we can largely manage. It’s an important number not only for us,

  but for our dealer partners. And as I stated, we expect most of that to be realized through the

  end of Q2.”

         185.    On May 7, 2018, the Company’s stock fell by 6.14%, from $49.99 at the close on

  May 4, 2018, to $46.92 per share at the close on May 7, 2018. The next day, various analysts

  issued reports. On May 8, 2018, a Barrington research report noted that the Company had

  “confidently reiterated its belief that it would work through its elevated inventory (now around

  $30 million) at its key distributors by the end of the year, with much of issue being addressed by

                                                 83
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 88 of 153 PageID #: 5418




  the end of the second quarter.” Barrington stated that this would represent “good progress and

  would clear the decks of a fundamental negative that has acted as an overhang on this story for

  the past few quarters.” Nevertheless, Barrington “significantly” reduced its target price for

  Dentsply Sirona stock from $70 to $54 per share. Analysts at H.C. Wainwright and at Stifel

  Nicolaus similarly issued reports that cut their target prices for Dentsply Sirona stock. By the

  close of the trading day on May 8, 2018, the price of the Company’s stock fell further, by 5.22%,

  to $44.47 per share. Thus, over the two trading days, Dentsply Sirona’s stock price fell $5.52, or

  11%, declining from $49.99 per share on Friday, May 4, 2018 to close at $44.47 per share on

  Tuesday, May 8, 2018.5

         186.    Lastly, on August 7, 2018, as part of its announcement of second quarter 2018

  results, Dentsply Sirona disclosed that it was taking a massive goodwill impairment charge of

  $1.265 billion, largely in the technologies and equipment segments, and announced that it was

  introducing a “restructuring program” to address diminished product demand and dwindling

  margins. Dentsply Sirona also cut full year earnings guidance by approximately 20% due to

  continued significant destocking of product by Patterson and Schein, representing the third cut to

  its EPS guidance in the span of one year, and further reduced its revenue guidance for 2018 –

  saying that it now expected a 2.0% revenue decline in 2018 versus the prior forecast of 2.0%


  5
     On June 5, 2018, Northcoast Research issued a research report that opined on the root causes
  of the Company’s poorer than expected first quarter 2018 results and its reduced guidance.
  Among other things, Northcoast wrote that whereas Dentsply Sirona was pointing to “channel
  inventory headwinds as the issue, … the root of the inventory issue is an end-user demand
  problem.” The report further stated that although the Company had added Schein as a distributor
  of Sirona products in the United States, “it’s not reasonable to think adding HSIC will be enough
  to offset double digit CEREC declines at PDCO. PDCO has traditionally sold well more than
  1,000 CEREC systems in a year, while we only expect HSIC to sell several hundred units.” The
  report further noted that Dentsply Sirona had benefitted from initial channel fill of Sirona
  products into Schein’s warehouses and branch locations, but that continuing into the second half
  of 2018, the Company would still need to deal with Patterson’s declining purchases of CEREC
  systems.
                                                 84
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 89 of 153 PageID #: 5419




  revenue growth. As CFO Alexos stated on a conference call that day: “The revenue guidance for

  2018 is now $3.95 billion or a 2% constant currency decline over 2017, which is a $250 million

  reduction … from the previous guidance.”

         187.       Analysts expressly tied these problems to the increased competition and pricing

  pressure within t h e C o m p a n y’ s high-tech equipment categories as the demand for its

  equipment continued to struggle. As a JP Morgan analyst wrote on August 7, 2018: “The

  company also recorded a goodwill and intangible impairment charge of $1.3B driven mostly by

  the Tech & Equipment business, blaming the impact of continued transition of dealer

  relationships in the U.S., lower anticipated revenue/margins in the Imaging and CAD/CAM

  businesses, an elevated level of inventory destocking, and an increase in both the risk factor and

  discount rate.”

         188.       Indeed, in sharp contrast to the Company’s statement on May 7, 2018, that “we

  feel very confident” about the $40 million inventory destocking number, CFO Alexos stated on

  August 7, 2018 that the Company’s dealers “are seeking to significantly reduce their inventory

  by an additional $60 to $70 million in 2018 versus the $40 million that we had planned, resulting

  in a total inventory reduction in 2018 of $100 million to $110 million.” He reiterated that “Our

  updated EPS estimate is now $2 to $2.15, down from the previous guidance of $2.55 to $2.65.”

  And CEO Casey acknowledged “We are seeing destocking in both our major partners” and

  finally admitted: “we have a wholesale issue.”        But, while Dentsply Sirona’s CEO finally

  admitted that the problem was a “wholesale issue” (i.e., that there was insufficient end-user

  demand compared to the Dentsply Sirona product in the inventory channel), even these

  admissions failed to reveal the knowledge and information that has come to light only through

  the SEC’s Cease & Desist Order issued December 16, 2020, including that Patterson’s inventory

  of Dentsply Sirona technology products increased from 2013 to the first quarter of 2016 by 163%

                                                   85
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 90 of 153 PageID #: 5420




  from $74 million to $195 million, that Patterson was holding $85-$100 million in excess

  inventory during the first three quarters of 2016, and that this glut of inventory would negatively

  impact that Dentsply Sirona’s future sales.

         189.    In addition, Casey stated that the Company was “working through a

  comprehensive review of the organization that will lead to a significant restructuring program.”

  Casey also explained changes to the Company’s go-to-market approach: “Our organization needs

  to do a better job of becoming responsible for our own demand creation. This pillar includes the

  addition of 50 new reps in our technology business in the U.S. It also involves implementing our

  one-customer approach, focusing on building one-to-one relationships with the dentist. We will

  also finish a significant sales force effectiveness program in the back half of this year that, so far,

  is very promising.”

         190.    On the call, Casey was asked the following about the restructuring program: “I

  wonder if you’ve thought about what you’re doing at Dentsply Sirona in as much as it might be

  particularly similar, different to other markets or other companies where you’ve worked? And if

  you might be able to think of analogies that could help investors to think about what the path

  might look like.” Casey responded: “And let’s start with demand creation because I think that’s

  really important. Right now, as you saw in kind of the med supply in the med tech space, as you

  begin to see hospital consolidations, it was no longer in everybody’s best interest to try and run

  20 different sales forces at a time – at individual hospitals when all of a sudden there was a GPO.

  So there was a tremendous amount of how do you begin to shift your selling organizations to

  recognize economic buyers, as well as like clinically-oriented buyers. So I think there’s ample

  examples in the med tech space about how you need to evolve your selling organizations to be

  reflective of changes in the marketplace, point one.”



                                                    86
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 91 of 153 PageID #: 5421




             191.     With the disclosures that Dentsply Sirona issued, its shares declined by $9.03 per

  share, or 18.6%, to close at $39.41 on August 7, 2018, its lowest price in over five years.

             192.     All told, following the full disclosure of the fraud, Dentsply Sirona’s stock price

  declined by over 40% from its Class Period high, which had been reached just eight months

  earlier.

  IX.        SUMMARY OF SCIENTER ALLEGATIONS

             193.     Defendants Dentsply Sirona and the Officer Defendants acted with scienter in that

  each knew or recklessly disregarded that Dentsply Sirona’s publicly reported financial results

  and other statements issued during the Class Period were materially false and misleading. In

  addition to the allegations set forth previously in this Complaint, the Section 10(b) Defendants’

  scienter is demonstrated through the following summary:

             194.     First, from at least the time of the Merger forward – as has now been confirmed

  by the SEC in the Cease and Desist Order – the Company and the Officer Defendants knew that

  the distribution channels of Sirona, and thereafter Dentsply Sirona, were overloaded with product

  as a result of the minimum purchase requirements in the Exclusive Distribution Agreements with

  Patterson.        The minimum purchase amounts were known to the Company and the Officer

  Defendants, but not to the investing public, because such amounts were redacted from the

  versions of the Agreements filed with the SEC. Specifically, Officer Defendants Slovin and

  Michel knew of Patterson’s excess inventory of CEREC and other Sirona products in their

  capacities as CEO and CFO of Sirona and, thereafter, Dentsply Sirona. Officer Defendants Wise

  and Clark would have learned of Patterson’s excess inventory through the due diligence done in

  advance of the Merger, and thereafter in the senior positions they held with Dentsply Sirona.




                                                      87
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 92 of 153 PageID #: 5422




  And Officer Defendants Thierer, Alexos and Casey would have learned Patterson’s excess

  inventory at least by the times they took on their CEO or CFO positions at Dentsply Sirona.

         195.    As noted above and in the Cease and Desist Order, the Exclusive Distribution

  Agreements imposed detailed reporting requirements on Patterson, pursuant to which Sirona, and

  thereafter Dentsply Sirona, regularly received extensive information concerning Patterson’s sales

  and operations as they related to the distribution and sale of the products subject to those

  Agreements. Defendant Slovin was the signatory on both the 2012 CAD-CAM Distributorship

  Agreement and the 2012 Schick Distributorship Agreement, and he was a point of contact for the

  notices required by the 2012 CAD-CAM Distributorship Agreement. The Agreements also

  mandated quarterly meetings between Patterson and the Company, as well as other regular

  reports, to apprise Sirona (and later Dentsply Sirona) of the extent to which Patterson was

  positioned to meet its contractual minimum purchase obligations, as well as its broader sales

  targets. The Cease and Desist Order confirms that Patterson did in fact supply Sirona, and later

  Dentsply Sirona, with detailed information about its inventory and retail sales of Technologies

  products, and that this information was specifically provided to Sirona and later Dentsply

  Sirona’s executives and business leaders. Cease and Desist Order, ¶ 5. In this regard, Lead

  Plaintiffs incorporates paragraphs 34-72, above, as if set forth here in their entirety.

         196.    As is clear from these meeting and reporting requirements, Sirona was always

  well aware of Patterson’s actual and forecasted sales and progress towards satisfying the

  minimum purchase requirements.           Indeed, as a result of these meetings and reporting

  requirements, Patterson regularly informed Sirona of its actual and forecasted sales and progress

  toward satisfying the agreements’ minimum purchase requirements and growth targets.

         197.    Dentsply Intl. became aware of the true state of Patterson’s purchases pursuant to

  the Agreements’ minimum purchase requirements and the excess inventory it was holding by the

                                                    88
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 93 of 153 PageID #: 5423




  time of the Merger. As stated in the Registration Statement, Dentsply Intl. conducted extensive

  due diligence on Sirona’s business before agreeing to merge with Sirona. As detailed in the

  Registration Statement, this due diligence included:

                   (a)    Meetings between senior executives and the financial and legal advisors of

  Dentsply Intl. and Sirona from March through September 2015, at which non-public information

  concerning their business and operations was discussed, including “their respective companies’

  internal management structure, business strategy, product portfolio, product pipeline, financial

  information and financial guidance”;

                   (b)    The establishment of electronic data-rooms, in which Dentsply Intl. and

  Sirona each placed non-public information concerning their business and operations, presumably

  including sales forecasts and information regarding sales, inventory, margins, and their

  relationships with the Distributors; and

                   (c)    The performance of financial analyses by Moelis on the business of

  Dentsply Intl. and Sirona and the evaluation of the prospects of the combined company, Dentsply

  Sirona.

            198.   Senior executives at Sirona and, following the Merger, Dentsply Sirona had direct

  knowledge that the minimum purchase requirements of the Exclusive Distribution Agreements

  were causing Patterson to take on excess inventory, the amount of the excess inventory, and the

  number of months it would take Patterson to sell-off the excess inventory. These executives

  included Officer Defendants Slovin, Clark, Wise, and Michel. This has been confirmed by the

  Cease and Desist Order, in which the SEC found that in the first quarter of 2016, Dentsply

  Sirona’s executives were aware that Patterson was carrying “all-time high[]” amounts of

  inventory, which was likely to negatively impact Dentsply Sirona’s sales. Cease and Desist

  Order, ¶ 6. The Officer Defendants also knew that the Exclusive Distribution Agreements, not

                                                  89
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 94 of 153 PageID #: 5424




  end-user demand, were driving sales, that Patterson held $85-100 million of excess inventory at

  that time, and that Dentsply Sirona sales in the U.S. would have been materially lower absent

  Patterson’s purchase of excess inventory. Id. These same executives knew that the excess

  inventory represented 8-10% of Dentsply Sirona’s net sales for the second quarter of 2016, that

  Patterson held seven to nine months of Dentsply Sirona inventory, that Patterson would likely

  miss its minimum purchase requirement for 2016, that Patterson would not seek to retain

  exclusivity past the end of the termination date of the Exclusive Distribution Agreements

  (9/30/17), and that the contractual requirements of the Exclusive Distribution Agreements were

  disconnected from end user demand due to the requirement that Patterson “purchase 10% above

  2011 base, compounded annually.” Cease and Desist Order, ¶¶ 7-9. This information was also

  specifically presented to the Dentsply Sirona board in June 2016. Cease and Desist Order, ¶ 8.

  By the end of the third quarter, Dentsply Sirona’s executives knew Patterson was carrying five to

  eleven months of excess inventory (depending on the product line), that Patterson wanted to

  reduce this inventory by $60-$80 million, and at the end of September 2016, Dentsply and

  Patterson executed a stand-still agreement to give Patterson time to decide whether it would

  satisfy the contractual requirements of the Exclusive Distribution Agreements. Cease and Desist

  Order, ¶ 10. The Officer Defendants who were executives and board members at this time

  include Defendant Slovin (CEO and a Board member at the time), Defendant Wise (the

  Executive Chairman), Defendant Clark (Executive Vice President, Manufacturing and Supply

  Chain), and Defendant Michel (Executive Vice President and CFO).

         199.    Second, Dentsply Sirona and its senior executives knew of the Distributors’

  anticompetitive scheme and its impact on the Company’s financial results, and actively supported

  it. In this regard, Lead Plaintiff incorporates as if fully set forth here paragraphs 85-87, above,

  which identify many instances where Dentsply Intl., Sirona and Dentsply Sirona executives were

                                                  90
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 95 of 153 PageID #: 5425




  aware of and actively supported the Distributors’ anticompetitive scheme. Dentsply Intl. and

  Sirona managers were involved in communications discussing the Distributors’ efforts to boycott

  GPOs and dental associations that endorsed GPOs, such as the TDA and AZDA.

         200.   Dentsply Intl.’s knowledge and involvement in the boycotts of the TDA and

  AZDA annual meetings on account of the associations’ endorsement of GPOs is shown directly

  in the emails and other correspondence cited in paragraph 85 above. Among these is a July, 30,

  2014 email from a Benco Regional Manager t o a Dentsply Intl. Senior Territory Manager,

  which states: “I have communicated with our competition at Schein and Patterson and we are all

  of the same mind that we will not be supporting a competitor’s [AZDA’s] meeting next year.” In

  the Matter of Benco Dental Supply Co., Henry Schein, Inc. Patterson Companies, Inc., Before

  the Federal Trade Commission Office of Administrative Law Judges, Complaint Counsel’s Pre-

  Trial Brief, CX1331-001 (Docket No. 9379) (filed Oct. 10, 2018). As further noted above, the

  Distributors’ decision to boycott the TDA conference arose after they learned of TDA Perks, a

  buying group that would offer its participants lower prices for dental supplies than the

  Distributors offered. In response to TDA Perks, the Distributors took concerted action to direct

  their representatives to boycott the TDA conference in 2014 – an anticompetitive decision that

  would financially and operationally harm the TDA (as the Distributors knew and intended), since

  the TDA drew significant financial support from payments by the attendees of its conferences.

  Dentsply Intl. advised a Schein vice president and general manager that the Company would

  inform the TDA that “they feel the TDA has put all manufacturers in a very difficult place and

  that going forward that they won’t participate if their dealers don’t.” SourceOne Dental v.

  Patterson Companies, Inc., Henry Schein, Inc., and Benco Dental Supply Company, Declaration

  of Abby L. Bilkiss in Support of SourceOne’s Opposition to Patterson Companies Inc.’s and



                                                91
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 96 of 153 PageID #: 5426




  Benco Dental Supply Company’s Motions for Summary Judgment, No.15-cv-05440-BMC,

  Document 218-2, page 181 of 205 (filed Dec. 1, 2017).

          201.   Sirona was similarly aware of and acquiesced in the Distributors’ anticompetitive

  conduct. For example, in an August 28, 2014 email, the Director of Special Markets & Strategic

  Projects at Sirona wrote to the President Special Markets at Patterson: “Historically, at

  Patterson’s direction we have not included buying groups as part of special markets.” In the

  Matter of Benco Dental Supply Co., Henry Schein, Inc. Patterson Companies, Inc., Before the

  Federal Trade Commission Office of Administrative Law Judges, Complaint Counsel’s

  Memorandum of Law In Opposition to Respondent Patterson’s Motion to Dismiss the Case

  Against Patterson in its Entirety, at RX0333-00001 (Docket No. 9379) (filed Feb. 12, 2019). In

  the same email chain, Sadusky suggests a meeting between Sirona and Patterson to “get aligned.”

  Similarly, in a September 2014 email chain, a Patterson employee wrote that he talked to “Steven

  at Sirona” regarding whether or not a particular doctor’s office was part of a “buying group,” to

  which another Patterson employee replied: “As a rule we do not deal with buying groups.” In the

  Matter of Benco Dental Supply Co., Henry Schein, Inc. Patterson Companies, Inc., Before the

  Federal Trade Commission Office of Administrative Law Judges, Complaint Counsel’s

  Memorandum of Law In Opposition to Respondent Patterson’s Motion to Dismiss the Case

  Against Patterson in its Entirety, at RX0342-000002 (Docket No. 9379) (filed Feb. 12, 2019).

          202.   Third, Defendants Slovin, Michel and Alexos regularly spoke to analysts and

  investors about, among other subjects, Dentsply Sirona’s financial results and guidance, its

  relationship with Patterson, the Exclusive Distribution Agreements, and sales of CEREC

  systems.   By publicly commenting on these subjects, these Officer Defendants (as well as

  Defendant Thierer while he was Interim CEO) held themselves out as knowledgeable about

  them.   Among other things, Defendant Slovin portrayed the Company’s CAD/CAM sales

                                                 92
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 97 of 153 PageID #: 5427




  (including CEREC systems) as poised for significant growth despite his knowledge that

  Patterson was sitting on excess inventory, a fact since confirmed by the Cease and Desist Order.

  For example, during Dentsply Sirona’s May 5, 2016 first quarter earnings call, Defendant Slovin

  was asked directly to comment on CAD/CAM sales as follows:

         Was wondering if you could comment on the sales of CAD/CAM specifically? As
         your channel partner in North America had talked about carrying a higher level
         of inventory coming into this year, I'm just trying to get a balance between what
         may be they're holding versus what the end-market's really doing.

  Although Defendant Slovin and other senior Dentsply Sirona officers clearly knew (a) what

  Patterson was holding, (b) what Patterson was obligated to buy under the Exclusive Distribution

  Agreements, and (c) the sales that were actually being made to end-users of the Company’s

  products, all of which has now been confirmed by the Cease and Desist Order, Slovin instead

  misleadingly proclaimed that CAD/CAM sales were poised for further growth:

         Well, certainly, Technology led the way at 6.5% for the quarter and certainly was
         leading the way in the U.S. as well, and that was led by CAD/CAM. And so the
         proposition has not changed with regard to us believing that along with Patterson
         that CEREC will become a standard-of-care, and we’re on the appropriate
         trajectory for that. Keep in mind also that we launched the new Zirconia Blocks,
         but more critical to that was our SpeedFire. So there was a lot of interests ahead
         of that, and I think that it’s a situation where we’ve got a lot of opportunities for
         CEREC in North America and we’ll continue to.

         203.   Fourth, the sudden resignations of four of the Company’s top executives –

  Defendants Slovin, Clark, Wise and Michel – in close proximity to the announcement of an SEC

  investigation and a more than $1 billion impairment charge is strong evidence of scienter. On

  August 9, 2017, Dentsply Sirona disclosed that it had recorded a non-cash goodwill impairment

  charge of approximately $1.1 billion associated with its CAD/CAM, imaging and treatment

  center reporting units. The Company also disclosed that it had “observed an increase in

  competition, unfavorable changes in the end-user business model as well as changes in channels

  of distribution for the company and its competitors.” These factors tie specifically into the

                                                  93
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 98 of 153 PageID #: 5428




  Company’s knowledge of and involvement with the Distributors’ anticompetitive scheme as well

  as the massive inventory build-up at Patterson as of the time of and since the Merger.

         204.     The Company further disclosed that the SEC had opened an investigation into the

  “Company’s accounting and disclosures, including its accounting and disclosures relating to

  transactions with a significant distributor of the Company.” This SEC investigation concluded

  with the issuance of the Cease and Desist Order. Less than two months later, on October 2,

  2017, Dentsply Sirona announced the resignations of Defendants Slovin, Clark and Wise, the

  Company’s CEO, President and COO – Technology, and Chairman, respectively. And just one

  month after that, Michel’s resignation from his CFO position at Dentsply Sirona was announced

  on November 2, 2017.

         205.     At the time of the departures, Defendant Slovin was 52 years old and held

  766,813 shares of Dentsply Sirona stock; Defendant Wise was 57 years old, held 143,481 shares

  of Dentsply Sirona stock (plus 37,418 Restricted Stock Units), and affiliated entities and persons

  owned another 35,385 shares; Defendant Clark was 56 years old, held 22,392 shares of Dentsply

  Sirona stock (plus 16,516 Restricted Stock Units), and his spouse held 57,687 shares; and

  Defendant Michel is believed to have been about 50 years old and held 78,147 shares of Dentsply

  Sirona stock.

         206.     Fifth, Defendants Slovin, Wise, Clark, and Michel also had a personal, monetary

  interest in maintaining the fraudulent conduct. All four received new positions at Dentsply

  Sirona as a result of the Merger. Slovin became its CEO and a member of the Board entitling

  him to a base salary of $950,000, a bonus target at $1,235,000, and annual long term incentive

  awards with a value of $4,815,000. Wise became Executive Chairman of the Board entitling him

  to a base salary of $900,000, a bonus target at $1,080,000, and annual long term incentive awards

  with a value of $3,920,000. Clark became President and COO – Technology with a base salary

                                                  94
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 99 of 153 PageID #: 5429




  of $675,300, a bonus target at $607,770, and additional annual long term incentive awards. And

  Michel became CFO with a base salary of $607,300, a bonus target at $455,475, and additional

  annual long term incentive awards.     From the time of the Merger until the times of their

  departures from the Company, Defendant Slovin had received grants of 814,661 shares of

  Dentsply Sirona stock (including 790,537 shares on February 29, 2016, the date of the Merger);

  Defendant Wise had received grants of 52,392 shares (including 48,140 at the time of the

  Merger) and he also received and exercised options for 203,904 shares, on which he received net

  proceeds of $2,793,449; Defendant Clark had received grants of 42,769 shares (including 26,522

  at the time of the Merger) and he also received and exercised options for 260,800 shares, on

  which he received net proceeds of $7,522,614; and Michel had received a grant of 77,789 shares

  at the time of the Merger, and received and exercised options for 24,000 shares, on which he

  received net proceeds of $607,287. Moreover, when each resigned in September and October

  2017, each walked away with millions of dollars: Slovin’s termination benefits amounted to

  $10,085,035; Michel’s were $6,170,861; Wise’s were $13,198,839; and Clark’s were

  $6,797,325.

         207.   Thus, each of these Officer Defendants also had a personal, monetary interest in

  pursuing the Merger and continuing in their positions, in order to obtain lucrative grants

  (including grants at the time of the Merger) and stock options, notwithstanding the issues that

  had propped up Sirona’s, Dentsply Intl.’s and Dentsply Sirona’s reported results, and that would

  cause great harm to the Company and its shareholders after they left the Company in late 2017.

         208.   Sixth, the fact that the fraud concerned a core product and key business area of the

  Company is strong evidence of scienter. In 2016, Patterson – which had been Sirona’s exclusive

  dealer, and continued to be the Company’s exclusive dealer for many key products in the United

  States – accounted for twelve percent of Dentsply Sirona’s worldwide sales. Patterson had been

                                                 95
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 100 of 153 PageID #: 5430




  Sirona’s largest customer, accounting for between 28% and 38% of its total revenues on a

  quarterly basis leading up to the Merger. In Sirona’s fiscal year ended September 30, 2015,

  Patterson accounted for 33% of Sirona’s revenue. Moreover, through September 30, 2017,

  Patterson served as the exclusive distributor in the United States for most of the products sold

  through the Company’s Technology segment. Until the expiration of the Exclusive Distribution

  Agreements, Patterson was the sole distributor of Dentsply Sirona’s CEREC systems, which

  were touted as a key driver of the Company’s growth. The respective impairment charges of

  $1.17 billion announced on August 9, 2017 and $1.265 billion announced on August 7, 2018

  were related, in part, to the Company’s CAD/CAM business, further demonstrating the

  significance of this business to Dentsply Sirona and the knowledge that Dentsply Sirona and the

  Officer Defendants had concerning end user demand for CAD/CAM products. Indeed, just the

  excess inventory that Patterson purchased pursuant to the minimum purchase requirements in the

  Exclusive Distribution Agreements, which were subject to 10% annual increases, accounted for

  8-10% of Dentsply Sirona’s net sales in the second and third quarters of 2016.

         209.    Seventh, the magnitude of the impairment charges and the severe changes in the

  Company’s guidance to the market constitute further indicators of the Officer Defendants’

  scienter. As shown above, the impairment charges taken in the second and fourth quarters 2017,

  and again in the second quarter of 2017 (after Defendant Alexos had stated unequivocally on

  March 2, 2018 that no further impairment charges would be taken in 2018) caused the

  Company’s reported goodwill to be reduced from $5.96 billion as of March 31, 2017, to $5.02

  billion as of June 30, 2017, to $4.54 billion as of December 31, 2017, and ultimately to $3.46

  billion as of June 30, 2018 – an aggregate reduction in the value of goodwill that was reported by

  the Company and the Officer Defendants of $2.5 billion, a 42% reduction. The Cease and Desist

  Order has confirmed that the August 9, 2017 impairment charge was a direct result of Dentsply

                                                 96
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 101 of 153 PageID #: 5431




  Sirona’s late recognition that it had overstated its estimated growth as a result of its failure to

  recognize the impact of its sales of excess inventory to Patterson, something Dentsply Sirona had

  been aware of since the first quarter of 2016, at the latest. Cease and Desist Order, ¶ 11.

         210.    Similarly, the massive changes in the Company’s financial guidance beginning

  with the first partial curative disclosure on August 9, 2017 and continuing to the end of the Class

  Period on August 7, 2018 – all of which stemmed from information known to the Officer

  Defendants but not disclosed accurately, timely or fully to the market – provides another

  indicator of the Officer Defendants’ scienter.        While the Company and Officer Defendants

  Slovin, Michel and others provided fiscal year 2017 EPS guidance of $2.80 to $2.90 on May 9,

  2017, they were forced to lower that guidance to $2.65 to $2.75 with the first partial corrective

  disclosure on August 8, 2017. And, even after Defendants Slovin, Clark, Wise and Michel left

  their positions with the Company, the Company and its then current CEOs (Thierer and Casey)

  and CFO Alexos provided fiscal year 2018 EPS guidance of $2.70 to $2.80, but they too were

  forced to finally disclose a reduction of that guidance to $2.00 to $2.15 at the end of the Class

  Period on August 7, 2018.

  X.     LOSS CAUSATION

         211.    During the Class Period, Defendants engaged in a scheme to deceive the market

  and in a course of conduct that operated as a fraud on Class Period purchasers of Dentsply Intl.

  and Dentsply Sirona securities. As detailed in this Complaint, Defendants made materially

  false and misleading statements and omissions, and engaged in a scheme to deceive the market.

  This fraudulent course of conduct artificially inflated the price of the Company’s common stock

  during the Class Period. When the truth later entered the market through piecemeal disclosures,




                                                   97
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 102 of 153 PageID #: 5432




  the price of Dentsply Sirona common stock declined in statistically significant amounts as the

  artificial inflation dissipated over time.

          212.    As a result of their purchases of Dentsply Sirona common stock during the Class

  Period at artificially inflated prices, Lead Plaintiff and other members of the Class suffered

  economic loss, i.e., damages under the federal securities laws, when subsequent disclosures

  removed the inflation from the price of the stock. Had the full truth been disclosed to the market

  at or before the time of its ultimate disclosure, Lead Plaintiff would not have purchased the

  Company’s stock at the prices then being offered in the market.

          213.    Defendants’ wrongful conduct, as alleged in this Complaint, directly and

  proximately caused Lead Plaintiff and the Class to suffer substantial losses. As set forth above in

  Section VIII, with the Company’s releases from August 9, 2017 through the final disclosures on

  August 7, 2018, Dentsply Sirona’s stock price dropped from a close of $61.41 on August 8, 2017

  to $39.41, a decline of over 35%, on August 7, 2018. It dropped even more (43%) from the

  Class Period high that was reached on January 8, 2018, at $68.30 per share, after the false and

  misleading statements that made on November 3, 2017, in connection with the Company’s report

  of its third quarter 2017 results.

          214.    August 9, 2017 disclosures. On August 9, 2017, Dentsply Sirona announced its

  financial results for the second quarter ended June 30, 2017, reporting a net loss of $1,050.3

  million (a $4.58 EPS loss) for the quarter, which included a goodwill and intangible asset

  impairment charge of $1,172.7 million. As Dentsply Sirona disclosed: “Second quarter results

  reflect the impact of a non-cash goodwill impairment charge of $1,092.9 million and a non-cash

  indefinite-lived intangible asset impairment charge of $79.8 million.” The net loss for the second

  quarter of 2017 ($1,050.3 million) was “a loss of $4.58 per share, compared to income of $105.4

  million, or $0.44 per diluted share in the second quarter of 2016.”

                                                    98
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 103 of 153 PageID #: 5433




         215.    In its press release, Dentsply Sirona stated that the charges resulted in large part

  from the termination of the Exclusive Distribution Agreements with Patterson, the continuing

  excess inventory levels in the distribution channel, and the transition from an exclusive supplier

  relationship with Patterson to multiple non-exclusive supplier relationships. Dentsply Sirona

  similarly stated in the Company’s Form 10-Q filed on August 9, 2017, that the goodwill

  impairment charge primarily resulted from lower sales, steeper sales declines, an increase in

  competition, and changes in its distribution relationships, as follows:

         These developments included significantly lower retail sales for the fiscal quarter
         ended April 2017 reported by the Company’s exclusive North America equipment
         distributor in May 2017, significant acceleration of sales declines in the Company’s
         quarter ended June 30, 2017, and the execution of new distribution agreements with
         Patterson Companies, Inc. and Henry Schein, Inc. in May and June 2017. The
         Company also observed an increase in competition, unfavorable changes in the end-
         user business model as well as changes in channels of distribution for the Company
         and its competitors.

         216.    The Company reported that net sales for the second quarter of 2017 declined by

  2.9% as compared to the 2016 second quarter, as Dentsply Sirona was adversely affected by: (1)

  “changes in net equipment inventory levels at certain distributors in North America and Europe

  that the Company believes is related to the transition in distribution strategy in North America”;

  and (2) “lower equipment sales to end-users, primarily in the United States, which in the

  company’s assessment was mainly a result of transition challenges at our exclusive distributor.”

         217.    Similarly, “reported net sales in the United States were $331.6 million in the second

  quarter of 2017, a 9.7% decrease” as compared to the 2016 second quarter, “as a result of changes in

  net equipment inventory levels at two distributors in the United States that the Company believes is

  related to the transition in distribution strategy” and “lower equipment sales to end-users . . . as a

  result of transition challenges at the Company’s exclusive distributor.”




                                                   99
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 104 of 153 PageID #: 5434




         218.    Additionally, “[r]eported net sales for Technologies” – the segment responsible

  for the CAD/CAM equipment – “declined by 8.3% to $438.6 million during the second quarter of

  2017 as compared to the same period in 2016,” also “as a result of quarter-over-quarter changes

  in net equipment inventory levels at certain distributors in North America and Europe, that the

  Company believes is related to the transition in distribution strategy in North America.”

         219.    The Company further cut its full-year guidance by over 5%, which, according to

  the Company, was driven largely by the termination of the Company’s exclusive distribution

  agreement with Patterson.

         220.    The Company further explained the shortfalls in the results and guidance in the

  press release of August 9, 2017. In the release, Defendant Slovin, Dentsply Sirona’s CEO,

  attributed the results in significant part to the loss of exclusivity with Patterson and Patterson’s

  ensuing efforts to decrease inventory, stating: “Our results were impacted by a number of factors,

  the largest of which are headwinds associated with Patterson reducing its inventory in North

  America and the transition of North American distribution.” And, on the conference call the

  same day, Defendant Slovin said that internal growth in Technologies declined by approximately

  10% “as a result of a quarter-over-quarter changes in net equipment inventory levels at certain

  distributors,” and that the U.S. business declined by 11.1% on an internal basis. Defendant

  Michel, the Company’s CFO, said that the second quarter 2017 GAAP EPS loss of $4.58

  compared to $0.44 diluted GAAP EPS earnings in the prior year was mainly driven by the non-

  cash impairment charges.

         221.    All of the factors to which the Company attributed its negative second quarter

  2017 results, as well as the 5% cut in the Company’s guidance, were related directly to, and

  partially (but only partially) curative of, the false and misleading statements and omissions



                                                  100
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 105 of 153 PageID #: 5435




  alleged in this Complaint – including the massive glut of inventory being held by Patterson and

  the earlier bolstering effect on the Company’s revenues, earnings, margins and goodwill of the

  Distributors’ anticompetitive scheme. In addition, the Company announced that it was the

  subject of an SEC investigation concerning its accounting and disclosures relating to Patterson.

  In this regard, the Form 10-Q stated, in pertinent part:

         The SEC’s Division of Enforcement has asked the Company to provide documents
         and information concerning the Company’s accounting and disclosures, including
         its accounting and disclosures relating to transactions with a significant
         distributor of the Company. The Company is cooperating with the SEC’s
         investigation. The Company is unable to predict the ultimate outcome of this
         matter, or whether it will have a material adverse effect on the Company’s
         consolidated financial position, results of operations or cash flows.

  This investigation has since been resolved with the issuance of the Cease and Desist Order and

  Dentsply Sirona’s agreement to pay the SEC’s assessed fine.

         222.    But even though the Company was reducing its guidance for the year, Defendant

  Slovin sought to soften the reaction that the market would have to all of these disclosures by

  stating during the conference call, “In the back half of the year, we expect earnings growth as

  high-tech equipment returns to growth” and what “I want to really highlight is the guidance that

  we lowered today also reflects 5-7% growth in the back half of the year. … [W]hat you should

  focus on really is the guidance we gave today and the fact that 7% in the back half. And … a

  critical driver for this is our Technologies, which means CAD /CAM and imaging playing an

  important role.”

         223.    Notwithstanding Defendant Slovin’s attempt to mute the market’s reaction to the

  second quarter results and the Company’s explanations for those results, the price of Dentsply

  Sirona common stock dropped more than 8% from its close of $61.41 per share on August 8,




                                                  101
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 106 of 153 PageID #: 5436




  2017, to $56.23 per share on August 9, 2017, on unusually high volume of over 6 million shares

  trading.

         224.    October 2, 2017 disclosures. On October 2, 2017, Dentsply Sirona announced

  the departure of three of its top executives, Defendants Slovin, Clark, and Wise. An article

  appearing in The Wall Street Journal that day, entitled “Dentsply Sirona Shakes Up Leadership as

  CEO, Operating Chief Exit,” reported that “[t]he leadership changes come less than two months

  after the company disclosed it was cooperating with a[n SEC] investigation regarding its

  accounting and disclosures relating to transactions with a distributor,” while also noting that the

  three executives had “assumed their most recent positions when the [Merger] closed in February

  2016.” On this news, the price of Dentsply common stock dropped nearly 6%, from a close of

  $59.81 per share on September 29, 2017 to $56.33 per share on October 2, 2017, on unusually

  high volume of nearly 6.5 million shares trading.

         225.    However, after these departures were announced, the Company continued to tout

  the false narrative that the end of the Exclusive Distribution Agreements with Patterson would be

  a long-term net positive for Dentsply Sirona, while failing to disclose the full extent of the glut of

  Dentsply Sirona products being held by Patterson. For instance, on November 3, 2017, after

  announcing the Company’s third quarter 2017 results, which included a 5.8% increase in

  reported revenue compared to the third quarter 2016 that was at least partially attributable to

  sales to Schein as it acquired Dentsply Sirona products for resale to end-users, the Company held

  a conference call with analysts and investors. During the conference call, which was attended by

  Defendants Mark Thierer and Ulrich Michel, the Company’s Interim CEO and its CFO,

  respectively, CFO Michel stated: “We are beginning to see the benefit of our expanded

  distribution agreement in equipment” and “Even at the low end of the [Company’s narrowed

  guidance] range, our guidance implies over 20% adjusted EPS growth in the fourth quarter.”

                                                   102
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 107 of 153 PageID #: 5437




  Notably, with the Company’s disclosures and statements on November 3, 2017, its stock price

  increased from $61.16 to $64.60 per share, a 5.95% increase, and it would continue to climb to

  $67 per share in late November 2017 and to its Class Period high of $68.30 per share on January

  8, 2018.

         226.    Similarly, even when taking an additional $848 million charge in the fourth

  quarter 2017 to reflect a lower projected growth rate in 2018, on March 2, 2018, the Company’s

  new CFO Nicholas Alexos stated: “2017 was clearly a transition year … we have now aligned to

  better track our inventory.” And when asked whether the Company expected to recognize more

  goodwill impairment charges during 2018, he said: “the straightforward answer is no. We

  obviously have done a very thorough analysis of our business and the valuation of these assets,

  and this is the determined impairment charge that we’ve calculated based on our long-range

  projections of the business.”

         227.    May 6-8, 2018 disclosures. The falsity and misleading nature of the Company’s

  prior statements and representations further came to light on May 6-8, 2018, when the Company

  reported its first quarter 2018 results. The Company reported that organic revenue growth for

  the first quarter 2018 was down 1.4%, driven largely by a 7.6% decline in the U.S. market. As

  a result, the Company announced that it was reducing its 2018 guidance by $0.15 per share, to a

  range of $2.55 to $2.65 per share versus the prior forecast of $2.70 to $2.80 per share.

         228.    On the May 7, 2018 conference call, the Company reported “solid performance in

  many regions and businesses, weighed down by significant headwinds in the U.S. Technologies

  and Equipment businesses.” Defendant Alexos, the Company’s CFO, reported that for the first

  quarter constant currency total, “sales decreased 1.1% driven by Technologies & Equipment,

  which declined by 1.7%.         The Technologies and Equipment segment was impacted by

  approximately $8 million of dealer inventory reductions in the quarter and we continue to target

                                                  103
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 108 of 153 PageID #: 5438




  $40 million of such reductions in 2018.” He noted that adjusted non-GAAP operating margin

  “declined to 14.5% versus 16.6% a year ago.”

         229.    However, in order to blunt the impact that the first quarter results otherwise would

  have had on the price of Dentsply Sirona stock, Dentsply Sirona also announced a $500 million

  increase to its share repurchase authorization (bringing the total to $1 billion). Further, on the

  conference call, Alexos said that going forward, the Company had adjusted its revenue

  assumptions to “assume the $40 million targeted reduction in dealer equipment inventory, which

  is costing us about a 1% internal growth rate.” But he said that the Company was “on track to

  reduce most of that in the first half of 2018.” And following up on these comments by Alexos,

  Defendant Casey – who was by then the Company’s CEO – stated the business was “stable” and

  that the then-projected $40 million inventory reduction number was “a number that we can

  largely manage.”

         230.    Further, on May 8, 2018, analysts at H.C. Wainwright and Stifel Nicolaus cut

  their price targets for the Company’s stock. As H.C. Wainwright wrote:

         Management expects total revenue in 2018 to be approximately $4.2B, and
         lowered its non-GAAP EPS guidance range to $2.55-2.65 from $2.70-2.80 per
         diluted share. In our view, the company may continue to experience headwinds in
         the current quarter, with a potential pick-up in growth coming in 2H 2018. Our
         current 2018 revenue and EPS projections are $4.2B and $2.55 (was $2.71),
         respectively. Our list of comparable companies currently generates a forward P/E
         multiple of 20.4x, down from 22.7x. Therefore, the projected $2.55 EPS leads to
         a share price of approximately $52. Accordingly, we reiterate our Neutral rating
         and have lowered the 12-month price target to $52 from $63 per share on our
         lower EPS projection and lower sector multiple.

         231.    In response to these disclosures, Dentsply Sirona’s stock price fell $5.52, or 11%,

  declining from $49.99 per share on Friday, May 4, 2018 to close at $44.47 per share on Tuesday,

  May 8, 2018.




                                                 104
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 109 of 153 PageID #: 5439




         232.    August 7, 2018 disclosures. The falsity of Defendants’ false and misleading

  statements and the impact of the undisclosed massive buildup of inventory at Patterson was not

  fully revealed until August 7, 2018, when Dentsply Sirona announced its financial results for the

  second quarter ended June 30, 2018, which included a goodwill and intangible impairment charge

  of nearly $1.3 billion. As Dentsply Sirona’s press release of that day stated:

         During the quarter ended June 30, 2018, the Company recorded a goodwill and
         intangible impairment charge of $1,265 million. Of this charge, $1,196 million
         was in the Technologies and Equipment segment. The Technology and
         Equipment Segment was negatively affected by the continued transition of the
         Company’s distribution relationships in the U.S., lower anticipated revenue and
         margin in our Imaging and CAD CAM businesses, and an elevated level of
         expected dealer inventory destocking in the U.S. in 2018. In addition, an
         increase in both the risk factor and discount rate was a significant factor in
         driving the Technology and Equipment goodwill and intangible impairment. The
         Consumable Segment had a $69 million impairment, reflecting lower than expected
         growth for our legacy orthodontic business.

         233.    In its August 7, 2018 Form 10-Q, Dentsply Sirona also more clearly explained how

  its transition from an exclusive to a non-exclusive supplier – in connection with Patterson’s decision

  not to extend exclusivity – had a material adverse impact on revenue:

         The equipment reporting units were negatively affected in connection with the
         continued transition of the Company’s distribution relationships primarily in
         the U.S. from exclusive to non-exclusive. The Company’s expectations for
         revenue growth from its non-exclusive distribution relationships, which replaced
         its former long-term exclusive distribution relationship, were not met. As a
         result, the Company’s forecasts of current and future third-party demand have been
         reduced as the Company’s U.S. distributors continue to offer and promote
         competitive alternatives to the Company’s full CAD/CAM systems and lower-
         priced alternatives to the Imaging reporting units’ products.

         234.    The Form 10-Q also disclosed that efforts to reduce inventory were continuing to

  adversely impact the Company’s financial condition, stating: “The increased reduction of

  inventory being held by the Company’s U.S. distributors in the second quarter, which was larger




                                                   105
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 110 of 153 PageID #: 5440




  than anticipated for the period, and planned further reductions of inventory, will impact the

  Company’s near-term results.”

         Management expects adjusted EPS for 2018 in the range of $2.00 to 2.15 per diluted
         share, down from our previous estimate of $2.55 to $2.65. 2018 guidance now
         assumes an approximately 2% constant currency revenue decline for the full
         year, down from our previous expectation of 2% constant currency revenue
         growth. The reduction in our 2018 revenue guidance reflects our lowered second
         half revenue forecast, partially driven by elevated levels of anticipated inventory
         destocking at our dealer partners. The reduction in our 2018 EPS guidance
         reflects the lower revenue expectation and increased margin pressure for the
         remainder of the year.
         235.    The Company’s earnings call on August 7, 2018 disclosed that the Company’s

  distributors were seeking to significantly reduce their inventory by an additional $60 to $70

  million in 2018 – to $100 to $110 million – versus the $40 million figure that the Company’s

  management said on May 7, 2018 was “a number that we can largely manage.”                      As the

  Company’s CEO, Donald Casey, admitted: “We are seeing destocking in both our major partners

  … we have a wholesale issue.”

         236.    In addition, Casey stated that the Company was “working through a

  comprehensive review of the organization that will lead to a significant restructuring program.”

  Casey also explained changes to the Company’s go-to-market approach: “Our organization needs

  to do a better job of becoming responsible for our own demand creation. This pillar includes the

  addition of 50 new reps in our technology business in the U.S. It also involves implementing our

  one customer approach, focusing on building one-to-one relationships with the dentist. We will

  also finish a significant sales force effectiveness program in the back half of this year that, so far,

  is very promising.”

         237.    On this news, the price of Dentsply Sirona common stock fell to its lowest

  price in five years, plummeting from a close of $48.44 per share on August 6, 2018 to $39.41



                                                   106
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 111 of 153 PageID #: 5441




  per share on August 7, 2018 – an 18.6% decline – on extraordinarily high volume of nearly 23.3

  million shares traded that day.

         238.    The stock price declines, detailed above, were directly related to the disclosures

  that corrected over time Defendants’ previously issued materially false and misleading statement

  and omissions. Accordingly, the conduct of the Defendants as alleged in this Complaint directly

  and proximately caused damages to Lead Plaintiff and members of the Class.

  XI.    INAPPLICABILITY OF STATUTORY SAFE HARBOR

         239.    The statutory safe harbor provided for forward-looking statements under certain

  circumstances does not apply to any of the allegedly false statements described in this complaint.

  Many of the specific statements described herein were not identified as “forward-looking” when

  made. To the extent that there were any forward-looking statements, there was no meaningful

  cautionary language identifying important factors that could cause actual results to differ

  materially from those in the purportedly forward-looking statements – particularly the

  knowledge that the Company and Officer Defendants knew but did not disclose about the

  minimum purchase requirements and excess inventory build-up at Patterson, something that has

  since been confirmed by the Cease and Desist Order, as well as the Distributors’ anticompetitive

  scheme from which the Company benefitted. Alternatively, to the extent that the statutory safe

  harbor does apply to any forward-looking statements described herein, Defendants are liable for

  those false forward-looking statements because at the time each was made, the particular speaker

  knew that the particular forward-looking statement was false or misleading, and/or that the

  forward-looking statement was authorized and/or approved by an executive officer of Dentsply

  Sirona who knew that those statements were false or misleading when made.




                                                 107
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 112 of 153 PageID #: 5442




  XII.   PRESUMPTION OF RELIANCE

         240.    At all times relevant to this Complaint, the market for Dentsply Intl. and Dentsply

  Sirona’s common stock was an efficient market for the following reasons, among others:

                 (a)    Dentsply Intl. and Dentsply Sirona stock met the requirements for listing,

  and was listed and actively traded on the NASDAQ, a highly efficient and automated market;

                 (b)    As regulated issuers, Dentsply Intl. and Dentsply Sirona filed periodic

  public reports with the SEC and the NASDAQ;

                 (c)    Dentsply Intl. and Dentsply Sirona regularly and publicly communicated

  with investors via established market communication mechanisms, including through regular

  disseminations of press releases on the national circuits of major newswire services and through

  other wide-ranging public disclosures, such as communications with the financial press,

  conference calls with analysts and investors, and other similar reporting services; and

                 (d)    Dentsply Intl. and Dentsply Sirona were followed by several securities

  analysts employed by major brokerage firm(s) who wrote reports which were distributed to the

  sales force and certain customers of their respective brokerage firm(s). Among the securities

  firms that provided research coverage for Dentsply Sirona are Bank of America Merrill Lynch,

  Baird, Barrington Research, Edward Jones, Goldman Sachs, H.C. Wainwright, Jefferies & Co.,

  JP Morgan Securities, Morgan Stanley, Stephens Inc., Stifel Nicolaus, and William Blair.

  Reports issued by the analyst firms, either in full or summarized versions, were publicly

  available and entered the public marketplace.

         241.    As a result of the foregoing, the markets for Dentsply Intl. and Dentsply Sirona

  securities promptly digested current information regarding the Company from all publicly

  available sources and reflected such information in the price of their stock.         Under these



                                                  108
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 113 of 153 PageID #: 5443




  circumstances, purchasers of Dentsply Intl. and Dentsply Sirona common stock during the Class

  Period suffered similar injury through their purchases of Dentsply Intl. and Dentsply Sirona

  common stock at artificially inflated prices and the presumption of reliance applies.

         242.    A Class-wide presumption of reliance is also appropriate in this action under the

  Supreme Court’s holding in Affiliated Ute Citizens of Utah v. U.S., 406 U.S. 128 (1972), because

  the Class’ claims are grounded on Defendants’ material omissions. Because this action involves

  Defendants’ failure to disclose material adverse information regarding Dentsply Sirona’s business

  operations – including but not limited to the existence and impact of the Distributors’

  anticompetitive scheme, and the minimum purchase requirements and glut of inventory that was

  being held by Patterson, which information Defendants were obligated to disclose – positive

  proof of reliance is not a prerequisite to recovery. All that is necessary is that the facts withheld

  be material in the sense that a reasonable investor might have considered them important in

  making investment decisions. Given the importance of Dentsply Sirona’s financial performance,

  as set forth above, that requirement is satisfied here.

  XIII. CLAIMS BROUGHT PURSUANT TO SECTIONS 10(b) AND 20(a) OF THE
        EXCHANCE ACT

         243.    The claims set forth below, pursuant to Section 10(b) of the Exchange Act, 15

  U.S.C. § 78j(b), and SEC Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5, sound in

  fraud and are based on knowing or reckless misconduct by Dentsply Sirona and the Officer

  Defendants (collectively, the “Section 10(b) Defendants”). These claims are independent of any

  other claims asserted in this Complaint and the allegations of fraud pertaining to the claims

  under Section 10(b) of the Exchange Act and SEC Rule 10b-5 do not apply in any way to the

  other claims for relief asserted herein.




                                                   109
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 114 of 153 PageID #: 5444




         244.    As part of the claims for violations of Sections 10(b) and 20(a) of the Exchange

  Act, Lead Plaintiff asserts that the Section 10(b) Defendants violated Items 303(a) and 503(c) of

  SEC Regulation S-K. Item 303(a) of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)(ii), requires

  issuers to “[d]escribe any known trends or uncertainties that have had or that the registrant

  reasonably expects will have a material favorable or unfavorable impact on net sales or revenues

  or income from continuing operations.”

         245.    In May 1989, the SEC issued an interpretive release on Item 303 (“1989

  Interpretive Release”), stating, in pertinent part, as follows:

         Required disclosure is based on currently known trends, events, and uncertainties
         that are reasonably expected to have material effects, such as: A reduction in the
         registrant’s product prices; erosion in the registrant’s market share; changes in
         insurance coverage; or the likely non-renewal of a material contract. …

         A disclosure duty exists where a trend, demand, commitment, event or uncertainty is
         both presently known to management and reasonably likely to have material effects
         on the registrant’s financial condition or results of operation.

         246.    Furthermore, the 1989 Interpretive Release set forth the following test to

  determine if disclosure under Item 303(a) is required:

         Where a trend, demand, commitment, event or uncertainty is known, management
         must make two assessments:

         (1)     Is the known trend, demand, commitment, event or uncertainty likely to
         come to fruition? If management determines that it is not reasonably likely to
         occur, no disclosure is required.

         (2)     If management cannot make that determination, it must evaluate
         objectively the consequences of the known trend, demand, commitment, event or
         uncertainty, on the assumption that it will come to fruition. Disclosure is then
         required unless management determines that a material effect on the registrant’s
         financial condition or results of operations is not reasonably likely to occur.

         247.     Similarly, Item 503(c) of SEC Regulation S-K, 17 C.F.R. §229.503(c), which

  governs disclosure of risk factors, requires an issuer to “provide under the caption ‘Risk Factors’



                                                   110
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 115 of 153 PageID #: 5445




  a discussion of the most significant factors that make the [securities] speculative or risky.”

  Specifically, Item 503(c) requires the issuer to “[e]xplain how the risk affects the issuer or the

  securities” and to “[s]et forth each risk factor under a subcaption that adequately describes the

  risk.”

           248.   The Distributors’ anticompetitive scheme described above constituted a known

  risk or uncertainty under Item 303, and otherwise required disclosure under Item 503, because

  the public exposure and cessation of the scheme materially threatened the operations of both

  Dentsply Intl. and Sirona, thus also threatening the combined company after the Merger.

  Dentsply Intl. and Dentsply Sirona faced the prospect of having negatively impacted sales going

  forward and a reduction in the value of their intangible assets and goodwill – upon the resolution of

  the scheme. Accordingly, even if the management of Dentsply Intl. or Dentsply Sirona could not

  reasonably estimate or quantify the manner in which the revelation of the scheme might impact those

  entities, disclosure was required.

           249.   Patterson’s stockpile of excess inventory also posed known trends and

  uncertainties because it rendered unpredictable Sirona’s sales and revenues – problems that would

  continue to afflict Dentsply Sirona after the Merger and later result in significant write-downs to

  the value of intangible assets and goodwill. As the Cease and Desist Order confirms, Item 303

  required disclosure of these trends and uncertainties, particularly because they threatened

  Dentsply Sirona’s exclusive and lucrative supplier relationship with Patterson, and Item 503

  required disclosure of the true risks associated with these then-occurring problems.




                                                  111
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 116 of 153 PageID #: 5446




                                     FIRST CLAIM FOR RELIEF

     For Violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5 Promulgated
                       Thereunder Against the Section 10(b) Defendants

          250.    Lead Plaintiff repeats, incorporates and re-alleges each and every allegation set

  forth above as if fully set forth herein.

          251.    During the Class Period, the Section 10(b) Defendants carried out a plan,

  scheme, and course of conduct which was intended to and, throughout the Class Period, did: (i)

  deceive the investing public, including Lead Plaintiff and other Class members, as alleged

  herein; and (ii) cause Lead Plaintiff and other members of the Class to purchase Dentsply Sirona

  common stock at artificially inflated prices.

          252.    The Section 10(b) Defendants (i) employed devices, schemes, and artifices to

  defraud; (ii) made untrue statements of material fact and/or omitted to state material facts

  necessary to make the statements not misleading; and (iii) engaged in acts, practices, and a

  course of business which operated as a fraud and deceit upon the purchasers of the Company’s

  common stock in an effort to maintain artificially high market prices for Dentsply Sirona

  common stock in violation of Section 10(b) of the Exchange Act and SEC Rule 10b-5

  promulgated thereunder.

          253.    The Section 10(b) Defendants, individually and in concert, directly and indirectly,

  by the use, means or instrumentalities of interstate commerce and/or of the mails, engaged and

  participated in a continuous course of conduct to conceal adverse material information about the

  Company’s financial well-being, operations, and prospects.

          254.    During the Class Period, the Section 10(b) Defendants made the false statements

  specified above, which they knew or recklessly disregarded to be false or misleading in that they




                                                  112
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 117 of 153 PageID #: 5447




  contained misrepresentations and failed to disclose material facts necessary in order to make the

  statements made, in light of the circumstances under which they were made, not misleading.

         255.      The Section 10(b) Defendants had actual knowledge of the misrepresentations

  and omissions of material fact set forth herein, or recklessly disregarded the true facts that were

  available to them. The Section 10(b) Defendants engaged in this misconduct to conceal Dentsply

  Sirona’s true condition from the investing public and to support the artificially inflated prices of

  the Company’s common stock.

         256.      Lead Plaintiff and the Class have suffered damages in that, in reliance on the

  integrity of the market, they paid artificially inflated prices for Dentsply Sirona common stock.

  Plaintiff and the Class would not have purchased the Company’s common stock at the prices

  they paid, or at all, had they been aware that the market prices for Dentsply Sirona common

  stock had been artificially inflated by the Section 10(b) Defendants’ fraudulent course of

  conduct.

         257.      As a direct and proximate result of the Section 10(b) Defendants’ wrongful

  conduct, Lead Plaintiff and the other members of the Class suffered damages in connection with

  their respective purchases of the Company’s common stock during the Class Period.

             258. By virtue of the foregoing, the Section 10(b) Defendants violated Section 10(b)

   of the Exchange Act and SEC Rule 10b-5 promulgated thereunder.

                                   SECOND CLAIM FOR RELIEF

      For Violations of Section 20(a) of the Exchange Act Against the Officer Defendants

             259. Lead Plaintiff repeats, incorporates, and re-alleges each and every allegation set

   forth above as if fully set forth herein.




                                                  113
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 118 of 153 PageID #: 5448




          260. As alleged above, the Officer Defendants each violated Section 10(b) of the

   Exchange Act and SEC Rule 10b-5 promulgated thereunder by their acts and omissions as

   alleged in this complaint.

          261. The Officer Defendants acted as controlling persons of Dentsply Sirona within the

   meaning of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a). By virtue of their high-

   level positions, participation in and/or awareness of the Company’s operations, direct

   involvement in the day-to-day operations of the Company, and/or intimate knowledge of the

   Company’s actual performance, and their power to control public statements about Dentsply

   Sirona, the Officer Defendants had the power and ability to control the actions of Dentsply

   Sirona and its employees.

          262. By reason of such conduct, the Officer Defendants are liable pursuant to Section

   20(a) of the Exchange Act.

   XIV. ALLEGATIONS RELATING TO CLAIMS BROUGHT PURSUANT TO
        SECTION 14(a) OF THE EXCHANGE ACT AND SECTIONS 11, 12(a)(2) AND 15
        OF THE SECURITIES ACT

          263. In this part of the Complaint, Lead Plaintiff asserts strict liability and negligence

   claims under Sections 11, 12(a)(2) and 15 of the Securities Act and negligence claims under

   Section 14(a) of the Exchange Act on behalf of Class members who (i) acquired shares of the

   common stock of Dentsply Sirona in exchange for their shares of common stock of Sirona in

   connection with the Merger; or (ii) are former Dentsply Intl. shareholders who held shares as of

   December 2, 2015 and were entitled to vote with respect to the Merger. These claims are not

   based on any knowing or reckless misconduct on behalf of the Defendants – i.e., they do not

   allege, and do not sound in, fraud – and expressly disclaim any allegations of fraud or

   intentional misconduct in connection with the claims that are pleaded separately in this



                                                114
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 119 of 153 PageID #: 5449




   Complaint under Sections 10(b) and 20(a) of the Exchange Act, except that any challenged

   statements of opinion or belief made in connection with the Proxy Statement and Registration

   Statement are alleged to have been knowingly misstated statements of opinion or belief when

   made and at the time of the Merger.

          264. To avoid any argument that Defendants may put forward that the claims below

   somehow “sound in fraud,” the facts pertinent to these claims are primarily stated in paragraphs

   265 to 322 below. However, in order to provide a fuller factual basis for the Securities Act

   claims, the factual allegations in paragraphs 16-61 and 73-84, above, are also incorporated by

   reference in this section of the Complaint.

         A.      The Merger and the Offering Documents

         265.    On September 15, 2015, Dentsply Intl. and Sirona announced that the companies

  had approved a definitive merger agreement under which the companies would combine in an

  all-stock merger of equals, which valued Sirona at $5.5 billion. Under the terms of the Merger,

  Sirona shareholders would receive 1.8142 shares of Dentsply Sirona common stock in exchange

  for each share of Sirona common stock they held.

          266. On October 29, 2015, Defendants filed with the SEC a registration statement on

   Form S-4 for the Merger, which, after an amendment on December 4, 2015, was declared effective

   by the SEC on December 7, 2015. The Dentsply Director Defendants each signed and/or

   authorized their signature on the Registration Statement, and the Registration Statement disclosed

   that certain of the Individual Defendants would serve as directors of the combined company.

          267. The Registration Statement included the Proxy, which described the Merger and

   stated that both Dentsply Intl.’s and Sirona’s boards of directors had (a) approved the Merger,

   and (b) recommended to the shareholders of their respective companies that they approve the

   Merger at special shareholder meetings scheduled for January 11, 2016.

                                                 115
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 120 of 153 PageID #: 5450




         268.    On December 8, 2015, Dentsply Intl. filed the Prospectus for the Merger with the

  SEC on Form 424B3, which, together with the Proxy, formed part of the Registration Statement.

  The Registration Statement also expressly incorporated by reference the following documents and

  categories of materials and information for each of Dentsply Intl. and Sirona:

                 (a)    For Dentsply Intl.: (1) Annual Report on Form 10-K for the fiscal year

  ended December 31, 2014, as revised; (2) Annual Report on Form 11-K for the fiscal year ended

  December 31, 2014; (3) Proxy Statement on Schedule 14A filed April 10, 2015, supplemented on

  May 11, 2015; (4) Quarterly Reports on Form 10-Q for the quarterly periods ended March 31,

  2015, June 30, 2015 and September 30, 2015; (5) Current Reports on Form 8-K filed on February

  18, 2015, May 6, 2015, May 21, 2015, May 26, 2015, July 30, 2015, September 15, 2015,

  September 16, 2016, October 28, 2015, October 29, 2015, November 13, 2015 and November

  23, 2015 (other than the portions of those documents not deemed to be filed); and (6) updated

  risk factors in subsequently filed Quarterly Reports on Form 10-Q or Current Reports on Form 8-

  K.

                 (b)    For Sirona: (1) Annual Report on Form 10-K for the fiscal year ended

  September 30, 2015; (2) Annual Report on Form 10-K for the fiscal year ended September 30,

  2014, and any amendments thereto; (3) Proxy Statements on Schedule 14A filed January 28,

  2015; (4) Quarterly Reports on Form 10-Q for the quarterly periods ended December 31, 2014,

  March 31, 2015 and June 30, 2015; (5) Current Reports on Form 8-K filed September 15, 2015,

  September 16, 2015 and November 23, 2015; (6) any future filings with the SEC under Section

  13(a), 13(c), 14 or 15(d) of the Exchange Act prior to the date of the Sirona special meeting; and

  (7) updated risk factors in subsequently filed Quarterly Reports on Form 10-Q or Current Reports

  on Form 8-K.



                                                 116
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 121 of 153 PageID #: 5451




             269.   The Registration Statement further cautioned shareholders not to rely on any

  information outside of the Registration Statement and documents incorporated by reference,

  stating:

             You should rely only on the information contained in or incorporated by reference
             into this joint proxy statement/prospectus. No one has been authorized to provide
             you with information that is different from that contained in, or incorporated by
             reference into, this joint proxy statement/prospectus.

             270.   The Registration Statement incorporated documents by reference on nearly 20

  pages and advised: “Additional important information is also contained in the Annexes to, and the

  documents incorporated by reference into, this joint proxy statement/prospectus.” And, with

  regard to the financial information of Dentsply Intl. and Sirona that was contained in the

  Registration Statement, the document further advised readers to review such information in

  conjunction with the incorporated financial statements “and their accompanying notes and

  management’s discussion and analysis of financial condition and results of operations …

  contained in such reports.”

             271.   As detailed below, the Registration Statement contained untrue statements of

  material fact, omitted material facts necessary to make the statements contained therein not

  misleading, and otherwise failed to disclose information required under the rules and regulations

  governing its preparation.         Specifically, the Registration Statement contained (and/or

  incorporated by reference) misrepresentations and omissions concerning demand and inventory,

  the backlog of Company product that was being held at Patterson that it could not timely sell to

  end-users making termination of the exclusive relationship likely, reported net sales, gross profit

  and net income, the impact of the Distributors’ conspiracy on the Company’s reported financial

  results, and industry competition.




                                                   117
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 122 of 153 PageID #: 5452




         B.     The Registration Statement Contained Untrue Statements and Material
                Omissions About Product Demand and Inventory, and Sirona’s Exclusive
                Distribution Agreements with Patterson

         272.   The Registration Statement and the documents incorporated therein included

  materially untrue and misleading statements and omissions regarding product demand and

  inventory, and specifically, the Company’s exclusive distribution relationships with its

  distributors. In Sirona’s 2015 Form 10-K, which was filed with the SEC only 17 days before the

  effective date of the Registration Statement, Sirona discussed the Exclusive Distribution

  Agreements as follows:

         On April 27, 1998, Sirona and Patterson Companies entered into an exclusive
         distribution agreement (the ‘‘CAD/CAM Distribution Agreement’’) pursuant to
         which Patterson was appointed as the exclusive distributor of Sirona’s CEREC
         CAD/CAM products within the United States and Canada. Under the terms of the
         CAD/CAM Distribution Agreement, Patterson’s exclusivity was to terminate on
         September 30, 2007. On June 30, 2005, Sirona and Patterson entered into an
         amendment of the CAD/CAM Distribution Agreement which extended
         Patterson’s exclusivity from October 1, 2007 through September 30, 2017. As
         consideration for the extension of its exclusivity, Patterson agreed to make a one-
         time payment to Sirona in the amount of $100 million (the ‘‘Exclusivity Fee’’). In
         July 2005, Patterson paid the Exclusivity Fee, in its entirety, to Sirona. The full
         amount of the Exclusivity Fee was recorded as deferred income and has been
         recognized on a straight-line basis since October 1, 2007. The extension did not
         modify or alter the underlying provisions of the companies’ agreement through
         2007, including the performance criteria necessary to maintain the exclusivity.
         The performance criteria are benchmark thresholds which afford Sirona the
         opportunity to abandon the exclusivity or to terminate the agreement with
         Patterson, but do not create minimum purchase obligations under a take-or-pay
         arrangement. The CAD/CAM Distribution Agreement was amended in May 2011
         to revise the parameters for inLab sales in the United States and Canada.

         In April 2000, Schick and Patterson entered into an exclusive distribution
         agreement (the “Schick Distribution Agreement”) covering the United States and
         Canada; and as of May 1, 2000, Schick began marketing and selling its CDR
         dental products in the United States and Canada through Patterson. This contract
         was amended in July 2005, March 2007, and May 2010 and expired on December
         31, 2012.

         In May 2012, the Company and Patterson amended and restated the terms of their
         business relationship set forth in CAD/CAM Distribution Agreement and the
         Schick Distribution Agreement with respect to distribution of certain products

                                                118
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 123 of 153 PageID #: 5453




         throughout the United States and in October 2013 entered into new distribution
         agreements covering Canada. The amendment and restatement of both the
         CAD/CAM Distribution Agreement and Schick Distribution Agreement addressed
         issues related to pricing, termination and annual minimum purchase quotas, and
         provided growth targets which, if achieved, extend the companies’ exclusivity
         period.

         273.    With respect to Sirona’s distributor relationships with Patterson and Schein, the

  2015 10-K further stated:

         We are dependent upon a limited number of distributors for a significant
         portion of our revenue, and loss of these key distributors could result in a loss of
         a significant amount of our revenue.

         Historically, a substantial portion of our revenue has come from a limited number
         of distributors. For example, Patterson Dental Company, Inc. accounted for 33%
         of revenue for the fiscal year ended September 30, 2015. In addition, 14% of our
         revenue for the fiscal year ended September 30, 2015, was attributable to sales to
         Henry Schein, Inc. It is anticipated that Patterson and Henry Schein will continue
         to be the largest contributors to our revenue for the foreseeable future. There can
         be no assurance that Patterson and Henry Schein will purchase any specified
         minimum quantity of products from us or that they will continue to purchase any
         products at all. If Patterson or Henry Schein ceases to purchase a significant
         volume of products from us, it could have a material adverse effect on our results
         of operations and financial condition.

         274.    The 2015 10-K also stated:

                 (a)     “For the fiscal year ended September 30, 2015 . . . [w]e continued to see

  growing demand for products across all segments.”

                 (b)     “We believe that the high-tech end of the dental market is growing at a

  faster pace than the overall dental market and that this trend will continue over time.

                 (c)     “The Company’s business has grown substantially in the past several

  years, driven by numerous high-tech product introductions, a continued expansion of its global

  sales and service infrastructure, strong relationships with key distribution partners, namely

  Patterson and Henry Schein, and an international dealer network.”




                                                  119
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 124 of 153 PageID #: 5454




         275.    With respect to CAD/CAM sales, Sirona’s 2015 Form 10-K stated that “[a]ll regions

  experienced growth, with especially strong demand in international markets,” providing, in part:

         CAD/CAM Systems (increased 2.1% - up 12.1% Local Currency): Segment
         revenues were $434.9 million (prior year period: $425.8 million), an increase of
         $9.1 million reported compared to an increase of $51.4 million in Local Currency
         ($40.1 million organic growth and $11.3 million via business acquisitions). All
         regions experienced growth, with especially strong demand in international
         markets.

                                           *       *      *

         Revenues benefited primarily from strong demand for our CAD/CAM Systems and
         Imaging products. Sales in the latter part of the fiscal year showed signs of a
         promising future growth in the U.S. for our Treatment Center segment.

         276.    And, while Sirona’s 2015 Form 10-K disclosed eleven factors that could affect

  fluctuations in its revenue and operating results, including “changes in relationships with

  distributors”; “the timing of operational decisions by distributors and end users”; and “our ability

  to supply products to meet customer demand,” it failed to disclose that the minimum purchase

  requirements in the Exclusive Distribution Agreements had resulted in Patterson holding a

  massive glut of inventory that would put at risk Patterson’s continuing ability to purchase the

  same amounts of Sirona products, and an increased risk that Patterson would terminate its

  exclusive arrangements with Sirona, causing a severe disruption to Sirona’s business and

  operations. The Cease and Desist Order confirms that Sirona received reports from Patterson

  from 2013 through the end of 2015 indicating that Patterson’s inventory had increased from $74

  million to $179 million (a $128% increase) by the end of 2015, and that Patterson’s excess

  inventory level was nearing its all-time high. Despite this, Sirona’s 2015 Form 10-K, which was

  filed on November 20, 2015, failed to disclose this glut of inventory. Those underlying facts also

  made Sirona’s warnings in the Form 10-K that there could be “no assurance that Patterson and

  Henry Schein will purchase any specified minimum quantity of products from us or that they will


                                                  120
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 125 of 153 PageID #: 5455




  continue to purchase any products at all,” and that if they “cease[d] to purchase a significant

  volume of products from us, it could have a material adverse effect on our results of operations

  and financial condition,” materially misleading, since Patterson had already accumulated a glut

  of excess inventory that made it highly unlikely that it could or would continue to purchase

  Sirona products as it had pursuant to the minimum purchase requirements in the Exclusive

  Distribution Agreements. To the contrary, the excess inventory being held by Patterson made it

  highly likely that it would, at some point after the Merger, commence a large destocking

  program.

         277.    The Registration Statement also represented that the boards of directors of Dentsply

  Intl. and Sirona recommended that the shareholders of the respective companies approve the

  Merger. With respect to Sirona, the Registration Statement stated: “After careful consideration, the

  Sirona board of directors unanimously approved the merger agreement and determined that the

  merger agreement and the transactions contemplated thereby, including the merger, are advisable,

  fair to and in the best interests of Sirona and its stockholders.” The Registration Statement also

  stated, in bold text: “The Sirona board of directors unanimously recommends that Sirona

  stockholders vote ‘FOR’ the proposal to adopt the merger agreement…”                        Similar

  representations were made by the board of Dentsply Intl. to its shareholders.

         278.    Among the factors that the Registration Statement said had been taken into

  account by the Sirona and Dentsply Intl. boards of directors in recommending the Merger to their

  respective shareholders were “key industry trends” and the “growing demand” for high-tech

  dental products manufactured by Sirona. The Registration Statement represented that Dentsply

  Intl.’s board of directors had considered, among other favorable factors, the following:




                                                  121
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 126 of 153 PageID #: 5456




                 (a)     “that the combined company will be better positioned to capitalize on key

  industry trends, including the accelerating adoption of digital technologies, the consolidation of

  dental practices, increased focus on dentist productivity and efficiency to serve a wider and larger

  set of patients, and the growing demand for dentistry in developed and developing markets”; and

                 (b)     “the current and prospective climate in the industry in which DENTSPLY

  and Sirona operate, including a changing demographic driving demand for specialties,

  prosthetics, restorative and aesthetic dentistry and the potential for further consolidation[.]”

         279.    The Registration Statement also provided the following factors, among others,

  that Sirona’s board of directors found favorable and supportive of the Merger:

                 (a)     the merger will result in the world’s largest manufacturer of

  professional dental products and technologies, with an implied pro forma equity value of

  approximately $13.3 billion at announcement of the merger, creating a robust platform to develop

  end-to-end solutions to drive increasing demand for our products, better meet customer needs

  and improve patient care; and

                 (b)     the combined company will be better positioned to capitalize on key

  industry trends, including the accelerating adoption of digital dentistry and the adoption of

  single visit dentistry, through a robust clinical education platform and enhanced capabilities to

  foster the development of new, safer, better and more efficient dental solutions and procedures

  which will drive additional sales of the combined company’s product

         280.    The Registration Statement also pointed to the purported “predictability” of Sirona’s

  revenues as a key reason for recommending the Merger, explaining that “the combined company

  will have greater revenue diversification and predictability with equipment expected to represent

  approximately 30% and consumables expected to represent approximately 70% of revenues on a pro



                                                   122
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 127 of 153 PageID #: 5457




  forma basis[.]”

         281.    These representations were materially false and misleading for at least the

  following reasons:

                 (a)     Sirona’s U.S.-based revenues were largely driven by growth targets and

  minimum purchase requirements in the Exclusive Distribution Agreements, and were not

  attributable simply to growing demand for Sirona’s products;

                 (b)     the minimum purchase requirements in the Exclusive Distribution

 Agreements resulted in a backlog of Sirona inventory in the market that could not be sold at

 comparable rates to end-users, thereby undercutting the “predictability” claim;

                 (c)     Patterson was forced to purchase far more inventory than it could

  reasonably and timely sell in order to comply with the minimum purchase requirements;

                 (d)     there was a substantial risk that Patterson would breach or terminate the

  Exclusive Distribution Agreements or otherwise allow exclusivity to lapse when the Exclusive

  Distribution Agreements were scheduled to expire on September 30, 2017;

                 (e)     penalties for failing to meet the minimum purchase requirements contained in

  the Exclusive Distribution Agreements were the functional equivalent of a “take-or-pay” provision

  and forced Patterson to purchase inventory it could not sell; and

                 (f)     when the Exclusive Distribution Agreements ended and Sirona or the

  combined company lost its ability to force Patterson to purchase excessive inventory to meet

  growth targets, Sirona’s and the combined Company’s goodwill and other intangible assets would

  be impaired and require appropriate and material charges.

         282.    Nor did the Registration Statement disclose that Patterson’s contractual obligation

  to make minimum purchases under the terms of the Exclusive Distribution Agreements



                                                  123
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 128 of 153 PageID #: 5458




  threatened its and Sirona’s business relationship as of the effective date of the Registration

  Statement. By representing that “Sirona is uniquely positioned to benefit from several trends in

  the global dental industry, such as technological innovation, the shift to digital imaging,

  favorable demographic trends, and growing patient focus on dental health and cosmetic

  appearance,” the Registration Statement portrayed only a partial picture of Sirona’s business,

  which was materially misleading in the absence of the adverse trends then affecting it and

  placing in jeopardy its financial results and condition.

        283.     The Registration Statement also included financial forecasts that Dentsply Intl.’s

  management prepared regarding Sirona using projections furnished by Sirona management, called

  the “Sirona Adjusted Projections.” As stated, “DENTSPLY management adjusted the Sirona

  projections to take into account Sirona’s historical performance and expected business trends,”

  which assumptions Dentsply Intl. management purportedly “believed to be reasonable at the time.”

  The Sirona Adjusted Projections, which covered the fiscal years ending September 30, 2015 through

  2020, are as follows:




         284.    The Registration Statement also included financial forecasts that Sirona management

  prepared for Sirona for the fiscal years ending September 30, 2015 through 2020, as follows:




                                                  124
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 129 of 153 PageID #: 5459




         285.    And Sirona’s management prepared financial projections for the combined

  company, also set forth in the Registration Statement, combining aspects of the above projections

  and covering fiscal years ending December 31, 2016 through 2018, as follows:




        286.     These financial projections were materially misleading because, at least in part,

  they were artificially inflated by revenue and earnings that had historically resulted from the

  minimum purchase requirements of Sirona’s Exclusive Distribution Agreements with Patterson.

  The financial projections were further materially misleading because the companies failed to

  disclose the glut of inventory that Patterson had amassed by the time of the Merger, and the

  likelihood that Patterson would terminate its exclusive arrangement with Dentsply Sirona after

  the Merger on account of the minimum purchase requirements in the Agreements. Likewise, the

  Registration Statement’s description of various financial analyses for Dentsply Intl. and Sirona

  was materially misleading, because it also reflected financial information that was artificially

  inflated as a result of the excess inventory with Patterson.

        287.     Indeed, despite receiving detailed information from Patterson about its inventory

  and retail sales from 2013 through the time of the Merger and thereafter (Cease and Desist Order,

  ¶ 5), Sirona (and later Dentsply Sirona) failed to account for or report that Patterson’s inventory

  of Dentsply Sirona technology products increased from by 163% from $74 million to $195

  million. Cease and Desist Order, ¶ 6.



                                                 125
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 130 of 153 PageID #: 5460




         C.      Material Misrepresentations and Omissions About Industry Competition,
                 Sources of Revenue, Financial Results, and Forecasts

                 1.     Failure to Disclose the Distributors’ Anticompetitive Scheme and Its
                        Impact and Potential Impacts on Sirona, Dentsply Intl. and Dentsply
                        Sirona

         288.    Prior to the Merger, the Distributors were engaged in an illicit scheme designed to

  quash industry competition for dental products, while maintaining artificially inflated prices for

  those same products. Dentsply Intl. as well as Sirona were aware of, and beneficiaries of, the

  scheme. However, the Registration Statement made misrepresentations regarding this conduct

  and failed to disclose: (i) the existence of the scheme, (ii) the extent to which Sirona’s and

  Dentsply Intl.’s financial performance and results had materially benefited from the Distributors’

  anticompetitive conduct; and (iii) how the scheme’s existence subjected Sirona’s, Dentsply

  Intl.’s, and Dentsply Sirona’s businesses and operations to material risks, including the material

  risk of reduced profits or profit growth at such time as the scheme was unraveled.

         289.    As noted above, the Registration Statement indicated that the boards of directors of

  Dentsply Intl. and Sirona recommended that the shareholders of the respective companies approve

  the Merger. The Registration Statement included a lengthy yet non-exhaustive list of factors that

  the Sirona board considered in reaching its conclusions and recommendation, including the

  following:

                 (a)    “the combined company will be better positioned to capitalize on key industry

  trends, including the accelerating adoption of digital dentistry and the adoption of single visit

  dentistry”;

                 (b)    “the combined company will have greater revenue diversification and

  predictability with equipment expected to represent approximately 30% and consumables expected

  to represent approximately 70% of revenues on a pro forma basis”;


                                                 126
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 131 of 153 PageID #: 5461




                  (c)    “its knowledge of Sirona’s business, financial condition, results of operations

  and prospects, as well as DENTSPLY’s business, financial condition, results of operations and

  prospects, taking into account the results of Sirona’s due diligence review of DENTSPLY”;

                  (d)    “the financial projections prepared by Sirona management for Sirona as a

  standalone company through 2019, the financial projections prepared by DENTSPLY management

  for DENTSPLY as a standalone company through 2019, and the pro forma financial projections for

  the combined company”; and

                  (e)    “the financial presentation and written opinion, dated September 15, 2015, of

  Jefferies[.]”

          290.    In this respect, Sirona shareholders were led to believe that Sirona’s board had

  thoroughly evaluated the advantages and disadvantages of a merger between Sirona and Dentsply

  Intl., which necessarily included the consideration of non-public information regarding Sirona’s

  and Dentsply Intl.’s businesses and prospects. Similar representations were made by the board of

  Dentsply Intl. to its shareholders.       Yet the Registration Statement did not disclose the

  anticompetitive conduct that served as a source of success for both Dentsply Intl. and Sirona, and

  that would continue to bolster – at least in the short-term – their sales numbers and margins, as well

  as the sales numbers and margins of the combined Company. Nor did the Registration Statement

  disclose whether the boards of Sirona and Dentsply Intl. considered such illicit conduct as a factor

  in deciding whether to recommend the Merger to their shareholders.

          291.    The Registration Statement also incorporated by reference financial information and

  results, as well as SEC filings containing representations about industry competition, which failed to

  reflect or disclose the anticompetitive scheme or its financial or other impact on Dentsply Intl. or

  Sirona. As a result, the financial information presented by, and incorporated into, the Registration



                                                   127
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 132 of 153 PageID #: 5462




  Statement was materially misleading, because those financials included sales, income and revenue

  generated by the Distributors’ anticompetitive scheme (as well as, with respect to Sirona,

  Patterson’s excess inventory and its continuing purchases pursuant to the minimum purchase

  requirements) that portrayed the operating condition of Dentsply Intl. and Sirona in a more

  favorable light than was accurate.

         292.    For instance, in documents incorporated by reference in the Registration Statement,

  Dentsply Intl. presented and otherwise discussed sales and net income information that reinforced its

  representations concerning the strong trajectory of sales and profitability, engendering the

  misleading impression that the combined company would harness those purported strengths to

  deliver positive results going forward, as the following examples illustrate:

                 (a)     In its 2014 Form 10-K, filed with the SEC on February 20, 2015,

  Dentsply Intl. represented: “[f]or over 115 years, DENTSPLY’s commitment to innovation and

  professional collaboration ha[d] enhanced its portfolio of branded consumables and small

  equipment,” facilitating its reporting of net income of $192.5 million and $238.2 million,

  respectively, on net sales of $2.003 billion and $2.204 billion, respectively, for the nine months

  ended September 30, 2015 and 2014; and net income of $322.9 million, $318.2 million and

  $318.5 million, respectively, on net sales of $2.923 billion, $2.951 billion and $2.928 billion,

  respectively, for the fiscal years ended December 31, 2014, 2013 and 2012.

                 (b)     In its Form 10-Q for the period ended September 30, 2015, filed with the

  SEC on October 30, 2015, Dentsply Intl. stated that its “[g]ross profit rate for the three months

  ended September 30, 2015 [had] increased 180 basis points to 58.7% from 56.9% for the three

  months ended September 30, 2014”; that its “[o]perating margin for the three months ended

  September 30, 2015 was 15.7% compared to 16.1% in the prior year quarter, reflecting operating



                                                  128
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 133 of 153 PageID #: 5463




  improvements”; and that its “[a]djusted operating margin (a non-US GAAP measure) for the

  three months ended September 30, 2015 was 20.9%, a 220 basis point improvement from the

  prior year period.”

          293.    Moreover, Dentsply Intl.’s 2014 Form 10-K emphasized that its growth had been

  due to its operating and sales prowess, rather than to the anticompetitive scheme perpetrated by the

  Distributors to boycott GPOs and state trade associations that would have supported GPOs and

  raise the market prices of dental supplies, stating, in pertinent part as follows:

          The primary drivers of internal growth include global dental market growth,
          innovation and new products launched by the Company, and continued investments
          in sales and marketing resources, including clinical education. Management
          believes that over time, the Company’s ability to execute its strategies allows it to
          grow at a modest premium to the growth rate of the underlying dental market.
          Management further believes that the global dental market has generally in the
          past and should over time in the future grow at a premium to underlying
          economic growth rates. Considering all of these factors, the Company assumes that
          the long-term growth rate for the dental market will range from 3% to 6% on
          average and that the Company targets a slight premium to market growth.

                                             *       *        *

          Product innovation is a key component of the Company’s overall growth strategy.
          New advances in technology are anticipated to have a significant influence on
          future products in dentistry and consumable medical device markets in which the
          Company operates. As a result, the Company continues to pursue research and
          development initiatives to support technological development, including
          collaborations with various research institutions and dental schools.

          294.    Likewise, Dentsply Intl.’s 2014 Form 10-K stated that it “conducts its operations,

  both domestic and foreign, under highly competitive market conditions,” stating, in pertinent part:

          Competition

          The Company conducts its operations, both domestic and foreign, under highly
          competitive market conditions. Competition in the dental and medical products
          industries is based primarily upon product performance, quality, safety and ease of
          use, as well as price, customer service, innovation and acceptance by clinicians,
          technicians and patients. DENTSPLY believes that its principal strengths include
          its well-established brand names, its reputation for high quality and innovative
          products, its leadership in product development and manufacturing, its global sales

                                                    129
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 134 of 153 PageID #: 5464




            force, the breadth of its product line and distribution network, its commitment to
            customer satisfaction and support of the Company’s products by dental and
            medical professionals.

        295.       Reinforcing these representations regarding competition, Dentsply Intl.’s 2014

  Form 10-K also provided, in pertinent part:

            The dental and medical device supplies markets are highly competitive and
            there is no guarantee that the Company can compete successfully.

            The worldwide markets for dental and medical products are highly competitive.
            There can be no assurance that the Company will successfully identify new product
            opportunities and develop and market new products successfully, or that new
            products and technologies introduced by competitors will not render the
            Company’s products obsolete or noncompetitive. Additionally, the size and
            number of the Company’s competitors vary by product line and from region to
            region. There are many companies that produce some, but not all, of the same
            types of products as those produced by the Company. Certain of DENTSPLY’s
            competitors may have greater resources than the Company. In addition, the
            Company is exposed to the risk that its competitors or its customers may introduce
            private label, generic, or low cost products that compete with the Company’s
            products at lower price points. If these competitors’ products capture significant
            market share or result in a decrease in market prices overall, this could have a
            negative impact on the Company’s results of operations and financial condition.

        296.       Similar representations regarding product innovation and competition were

  included in Sirona’s 2015 Form 10-K, filed with the SEC on November 20, 2015 and also

  incorporated in the Registration Statement. While reporting net income of $186.2 million,

  $175.7 million and $146.7 million, respectively, on revenue of $1.161 billion, $1.171 billion and

  $1.102 billion, respectively, for the fiscal years ended September 30, 2015, 2014 and 2013,

  Sirona’s Form 10-K for the fiscal year ended September 30, 2015, represented that “Sirona has a

  long tradition of innovation in the dental industry … Sirona continues to make significant

  investments in R&D, and its track record of innovative and profitable new products continues

  today.”

        297.       With respect to competition, the Form 10-K also stated:

            Competition in the global dental market is fragmented by both geography and

                                                   130
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 135 of 153 PageID #: 5465




          products. We compete with a variety of companies, including large international
          companies as well as smaller companies that compete regionally or on a narrower
          product line. Sirona competes on the basis of its comprehensive and innovative
          product line and its global distribution network.

          298.    These statements regarding product innovation and competition were

  materially misleading because they affirmatively misrepresented the state of competition in the

  industry for Dentsply Intl., Sirona, and the combined company, and failed to disclose the

  existence or effects of the Distributors’ ongoing anticompetitive scheme.

         299.     Additionally, as stated in paragraphs 283-286, above, the Registration Statement

  included financial forecasts that Dentsply Intl.’s management prepared regarding Sirona using

  projections furnished by Sirona management, called the “Sirona Adjusted Projections,” as well as

  financial forecasts that Sirona management prepared for Sirona and for the combined company.

  These financial projections were also materially misleading because they were artificially inflated by

  revenue resulting from the Distributors’ anticompetitive conduct, which was continuing and then

  causing the financial information of Dentsply Intl. and Sirona not to accurately reflect the nature

  of their business in the absence of such conduct.            Likewise, the Registration Statement’s

  description of various financial analyses for Dentsply Intl. and Sirona was materially misleading,

  because it also reflected financial information that was artificially inflated as a result of the illicit

  anticompetitive scheme described herein.

                  2.      False Statements Regarding Goodwill and Impairment

          300.    The Registration Statement included statements regarding the valuation of the

  intangible assets and goodwill of each of Dentsply Intl., Sirona and the combined company that were

  materially misleading as a result of the Distributors’ scheme as well as the Patterson minimum

  purchase requirements and the excess inventory that had been sold to Patterson, which inflated the

  value of these items. Specifically, the Registration Statement contained line items for these values,


                                                    131
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 136 of 153 PageID #: 5466




  as follows:

                 (a)     Intangible Assets, Net: (1) Dentsply Intl.: $600.4 million; (2) Sirona:

  $216.8 million; and (3) pro forma combined company, after an acquisition adjustment of

  approximately $2.26 billion: $3.08 billion.

                 (b)     Goodwill, Net: (1) Dentsply Intl.: $1.98 billion; (2) Sirona: $585.9

  million; and (3) pro forma combined company, after an acquisition adjustment of approximately

  $3.52 billion: $6.09 billion

        301.     The Registration Statement also represented that Dentsply Intl. “prepares its financial

  statements in accordance with GAAP” – that is, U.S. Generally Accepted Accounting Principles –

  and accounted for the Merger “using the acquisition method of accounting with DENTSPLY

  being considered the acquirer of Sirona for accounting purposes.” As the Registration Statement

  further indicated:

          This means that DENTSPLY will allocate the purchase price to the fair value of
          Sirona’s tangible and intangible assets and liabilities at the acquisition date, with
          the excess purchase price being recorded as goodwill. Under the acquisition
          method of accounting, goodwill is not amortized but is tested for impairment at
          least annually.

          302.   Because the benefits flowing from the Distributors’ anticompetitive scheme as well

  as the Patterson excess inventory and continuing sales artificially inflated the value of the

  intangible assets and goodwill of Dentsply Intl. and Sirona, their value was already impaired by

  the effective date of the Registration Statement. Therefore, the Registration Statement presented a

  misleading portrayal of these values, which in fact were inaccurate and did not comply with

  GAAP.

          303.   As noted, the Registration Statement also incorporated by reference numerous SEC

  filings and directed readers to them for further information regarding Dentsply Intl. and Sirona.



                                                  132
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 137 of 153 PageID #: 5467




  These SEC filings contained material misstatements and omissions concerning industry competition

  and the sources of revenue and financial results for each of Dentsply Intl. and Sirona that rendered

  the Registration Statement materially misleading and incomplete.

          304.    For example, concerning how Dentsply Intl. measured the value of goodwill

  carried by Sirona, the Registration Statement referred investors to Dentsply Intl.’s October 28,

  2015 Form 8- K, which stated:

          Business Acquisitions

          The Company acquires businesses as well as partial interests in businesses.
          Acquired businesses are accounted for using the acquisition method of accounting
          which requires the Company to record assets acquired and liabilities assumed at
          their respective fair values with the excess of the purchase price over estimated
          fair values recorded as goodwill. The assumptions made in determining the fair
          value of acquired assets and assumed liabilities as well as asset lives can
          materially impact the results of operations.

          The Company obtains information during due diligence and through other sources
          to get respective fair values. Examples of factors and information that the
          Company uses to determine the fair values include: tangible and intangible asset
          evaluations and appraisals; evaluations of existing contingencies and liabilities and
          product line integration information. If the initial valuation for an acquisition is
          incomplete by the end of the quarter in which the acquisition occurred, the
          Company will record a provisional estimate in the financial statements. The
          provisional estimate will be finalized as soon as information becomes available but
          will only occur up to one year from the acquisition date.

          305.    By incorporating the October 28, 2015 Form 8-K, the Registration Statement also

  assured investors that “[t]he Company follows the accounting standards for goodwill and indefinite-

  lived intangibles,” and that “[a]ssessment of the potential impairment of goodwill and other long-

  lived assets is an integral part of the [Dentsply Intl.’s] normal ongoing review of operations,” stating:

          Goodwill and Other Long-Lived Assets

          Goodwill and Indefinite-Lived Assets

          The Company follows the accounting standards for goodwill and indefinite-lived
          intangibles, which require an annual test for impairment to goodwill using a fair


                                                    133
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 138 of 153 PageID #: 5468




         value approach. In addition to minimum annual impairment tests, the Company also
         requires that impairment assessments be made more frequently if events or changes
         in circumstances indicate that the goodwill or indefinite-lived assets might be
         impaired. If impairment related to goodwill is identified, the resulting charge is
         determined by recalculating goodwill through a hypothetical purchase price
         allocation of the fair value and reducing the current carrying value to the extent it
         exceeds the recalculated goodwill. If the carrying amount of an indefinite-lived
         intangible asset exceeds its fair value, an impairment loss is recognized.

         306.    Concerning how Dentsply Intl. measures the fair value of the goodwill carried on

  its own balance sheet, the Registration Statement again referred investors to the October 28, 2015

  Form 8-K, which stated, in pertinent part, as follows:

         Goodwill is the excess of the purchase price over the fair value of identifiable net
         assets acquired and liabilities assumed in a business combination. Goodwill is not
         amortized. Goodwill is tested for impairment annually, during the Company’s
         second quarter, or when indications of potential impairment exist. The Company
         monitors for the existence of potential impairment throughout the year. This
         impairment assessment includes an evaluation of various reporting units, which is
         an operating segment or one reporting level below the operating segment. The
         Company performs impairment tests using a fair value approach. The Company
         compares the fair value of each reporting unit to its carrying amount to determine
         if there is potential goodwill impairment. If impairment is identified on goodwill,
         the resulting charge is determined by recalculating goodwill through a
         hypothetical purchase price allocation of the fair value and reducing the current
         carrying value to the extent it exceeds the recalculated goodwill.

         The Company’s fair value approach involves using a discounted cash flow model
         with market-based support as its valuation technique to measure the fair value for its
         reporting units. The discounted cash flow model uses five-year forecasted cash
         flows plus a terminal value based on a multiple of earnings. In addition, the
         Company applies gross profit and operating expense assumptions consistent with
         its historical trends. The total cash flows were discounted based on market
         participant data, which included the Company’s weighted-average cost of capital.
         The Company considered the current market conditions when determining its
         assumptions. Lastly, the Company reconciled the aggregate fair values of its
         reporting units to its market capitalization, which included a reasonable control
         premium based on market conditions

         307.    The representation that Dentsply Intl. appropriately valued its intangible assets and

  goodwill and those of businesses it acquired, and that it “considered the current market conditions

  when determining its assumptions” in calculating fair value for goodwill purposes, were inaccurate.


                                                  134
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 139 of 153 PageID #: 5469




  This is because, as noted, Dentsply Intl. did not consider the financial impact of the Distributors’

  scheme or Patterson’s excess inventory of Sirona’s product sales on the value of its own goodwill

  and intangible assets or Sirona’s or the combined company’s.

         308.    The Cease and Desist Order has confirmed that the August 9, 2017 impairment

  charge to goodwill was a direct result of Dentsply Sirona’s belated recognition that it had

  overstated its estimated growth generated by the sale of excess inventory to Patterson. Cease and

  Desist Order, ¶ 11.

         D.       False Statements Regarding the Fairness Opinion

         309.    As stated in the Registration Statement, Jefferies “delivered a written opinion, dated

  September 15, 2015, to the Sirona board of directors as to the fairness, from a financial point of

  view and as of such date, of the exchange ratio provided for in the merger agreement to holders of

  Sirona common stock.” Specifically, the Registration Statement recites that Jefferies concluded and

  expressed that “the exchange ratio provided for in merger agreement was fair, from a financial point

  of view, to holders of Sirona common stock.” The Registration Statement not only described

  information regarding the financial analyses that Jefferies performed, but it also included a non-

  exhaustive list of information that Jefferies considered, including:

                 (a)     “publicly available financial and other information about Sirona and

  DENTSPLY”;

                 (b)     “certain information furnished . . . by the respective managements of Sirona

  and DENTSPLY relating to the businesses, operations and prospects of Sirona and DENTSPLY,

  including financial forecasts and estimates relating to Sirona and DENTSPLY prepared by the

  respective managements of Sirona and DENTSPLY”;




                                                  135
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 140 of 153 PageID #: 5470




                 (c)     “certain estimates of, and related information prepared by, the managements

  of Sirona and DENTSPLY as to the cost savings and revenue enhancements potentially resulting

  from the merger”;

                 (d)     “discussions with members of the senior managements of Sirona and

  DENTSPLY concerning the matters described [above]”;

                 (e)     “the relative contributions of Sirona and DENTSPLY to certain financial

  metrics of the pro forma combined company”; and

                 (f)     “the potential pro forma financial effects of the merger relative to Sirona on a

  standalone basis and on DENTSPLY, in each case after taking into account potential synergies,

  utilizing financial forecasts and estimates relating to Sirona and DENTSPLY prepared by the

  respective managements of Sirona and DENTSPLY[.]”

         310.    The Registration Statement indicated that “Jefferies relied upon the assessments of

  the managements of Sirona and DENTSPLY as to … the potential impact on [their] businesses of

  their existing and future relationships, agreements and arrangements with … distributors.” As

  alleged in this portion of the Complaint, however, the management of Dentsply Intl. and Sirona

  were aware of worsening inventory issues at Patterson and the risk of non-renewal of the

  Exclusive Distribution Agreement, as confirmed by the Cease and Desist Order, as well as the

  Distributors’ anticompetitive scheme that would impact future product sales – conditions that the

  Registration Statement failed to disclose.

         311.    By representing that Jefferies concluded, based on evaluating extensive

  information and performing financial analysis, that the consideration offered to Sirona

  shareholders was fair from a financial point of view to them, the Registration Statement led

  Sirona shareholders to believe that Jefferies considered all information that could materially



                                                   136
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 141 of 153 PageID #: 5471




  impact the valuation of such consideration. Yet the Registration Statement did not disclose how

  anticompetitive conduct by the Distributors was responsible for the financial results of Dentsply

  Intl., how the cessation of that conduct might affect the prospects of the combined company, or

  whether Jefferies considered such conduct in rendering its fairness opinion.

         312.    The Registration Statement also stated that Jefferies relied on the assessments of

  the management teams of Dentsply Intl. and Sirona regarding “competitive and other trends” and

  governmental and regulatory matters regarding “the dental products industry” and “the potential

  impact on … [their] businesses” of relationships with the Distributors, as follows:

         Jefferies relied upon the assessments of the managements of Sirona and
         DENTSPLY as to, among other things, (i) the potential impact on Sirona and
         DENTSPLY of market, competitive and other trends in and prospects for, and
         governmental, regulatory and legislative matters relating to or affecting, the dental
         products industry, . . . [and] (iii) the potential impact on Sirona’s and
         DENTSPLY’s businesses of their existing and future relationships, agreements
         and arrangements with, and the ability of Sirona and DENTSPLY to attract and
         retain, key employees, customers, distributors and other commercial relationships
         ....

         313.    Similarly, the Registration Statement stated that Jefferies relied on the assessments of

  the management of Dentsply Intl. and Sirona regarding the financial forecasts, estimates and other

  information, which Jefferies assumed were reasonably prepared, as follows:

         Jefferies was advised, and assumed, that the financial forecasts and estimates
         relating to Sirona and DENTSPLY and the potential synergies that Jefferies was
         directed to utilize in its analyses were reasonably prepared on bases reflecting the
         best currently available estimates and good faith judgments of the respective
         managements of Sirona and DENTSPLY, as the case may be, as to the future
         financial performance of Sirona, DENTSPLY, such potential synergies and the
         other matters covered thereby.

         314.    However, for the reasons stated above, such representations were materially

  misleading.




                                                   137
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 142 of 153 PageID #: 5472




         E.      The Registration Statement Failed to Disclose the Information Required by
                 Items 303 and 503 of Regulation S-K, and Did Not Otherwise Disclose
                 Information Concerning Trends, Uncertainties, Events or Risks

         315.    Item 303(a) of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)(ii), requires issuers to

  “[d]escribe any known trends or uncertainties that have had or that the registrant reasonably expects

  will have a material favorable or unfavorable impact on net sales or revenues or income from

  continuing operations.”

         316.    In May 1989, the SEC issued an interpretive release on Item 303 (“1989

  Interpretive Release”), stating, in pertinent part, as follows:

                Required disclosure is based on currently known trends, events, and
         uncertainties that are reasonably expected to have material effects, such as: A
         reduction in the registrant’s product prices; erosion in the registrant’s market share;
         changes in insurance coverage; or the likely non-renewal of a material contract.

                                                  *         *       *

                 A disclosure duty exists where a trend, demand, commitment, event or
         uncertainty is both presently known to management and reasonably likely to have
         material effects on the registrant’s financial condition or results of operation.

         317.    Furthermore, the 1989 Interpretive Release sets forth the following test to determine

  if disclosure under Item 303(a) is required:

         Where a trend, demand, commitment, event or uncertainty is known, management
         must make two assessments:

                 (1)     Is the known trend, demand, commitment, event or uncertainty
         likely to come to fruition? If management determines that it is not reasonably
         likely to occur, no disclosure is required.

                 (2)    If management cannot make that determination, it must evaluate
         objectively the consequences of the known trend, demand, commitment, event or
         uncertainty, on the assumption that it will come to fruition. Disclosure is then
         required unless management determines that a material effect on the registrant’s
         financial condition or results of operations is not reasonably likely to occur.

          318. Similarly, Item 503(c) of SEC Regulation S-K, 17 C.F.R. §229.503(c), which

  governs disclosure of risk factors, requires an issuer to “provide under the caption ‘Risk Factors’

                                                      138
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 143 of 153 PageID #: 5473




  a discussion of the most significant factors that make the [securities] speculative or risky.”

  Specifically, Item 503(c) requires the issuer to “[e]xplain how the risk affects the issuer or the

  securities” and to “[s]et forth each risk factor under a subcaption that adequately describes the

  risk.”

           319. The anticompetitive scheme described herein constituted a known risk or

  uncertainty under Item 303, and otherwise required disclosure under Item 503, because the public

  exposure and cessation of the scheme materially threatened the operations of both Dentsply Intl.

  and Sirona, thus also threatening the combined company after the Merger. Both Dentsply Intl.

  and Sirona faced the prospect of having negatively impacted sales going forward and a reduction

  in the value of their intangible assets and goodwill – upon the resolution of the scheme.

  Accordingly, even if the management of Dentsply Intl. or Sirona could not reasonably estimate or

  quantify the manner in which the revelation of the scheme might impact those entities, disclosure

  was required.

           320. Likewise, Patterson’s stockpile of inventory posed known trends and uncertainties,

  because the inventory problems suffered by Patterson worsened as time went on and the inventory

  and sales issues rendered unpredictable Sirona’s sales and revenues – problems that would continue

  to afflict Dentsply Sirona after the Merger and later result in significant write-downs to the value

  of intangible assets and goodwill. Item 303 required disclosure of these trends and uncertainties,

  particularly because they threatened Sirona’s exclusive and lucrative supplier relationship with

  Patterson, and Item 503 required disclosure of the true risks associated with these then-occurring

  problems.

           321. The Registration Statement represented that “Sirona is uniquely positioned to benefit

  from several trends in the global dental industry, such as technological innovation, the shift to

  digital imaging, favorable demographic trends, and growing patient focus on dental health and

                                                  139
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 144 of 153 PageID #: 5474




  cosmetic appearance.” This statement conveyed the misleading impression that Sirona was

  benefitting from – and the combined company stood to benefit from – Sirona’s unique positioning

  and ongoing trends in the dental industry. This statement also gave rise to an obligation to disclose

  in the Registration Statement those trends that were adversely affecting Sirona and could adversely

  affect the combined company.

           322. Yet the Registration Statement failed to disclose the trend, known to the

  management of Dentsply Intl. and Sirona, of increasing inventory then affecting Sirona’s

  exclusive U.S. distributor, Patterson, nor did it describe the potential or actual consequences of

  the trend on Sirona or Dentsply Intl.: that the sales channels for the CEREC systems and other

  Sirona products were stuffed; that Patterson was stockpiling inventory to satisfy minimum

  purchase requirements, but could not sell from its existing inventory; that Sirona’s exclusive

  supplier arrangement with Patterson was at risk of non-renewal or early termination; and that

  Sirona – and, by extension, Dentsply Sirona – faced declining sales, revenues, and income from

  continuing operations, all as a consequence of the foregoing.

  XV.      CLAIMS BROUGHT PURSUANT TO SECTIONS 11, 12(a)(2), AND 15 OF THE
           SECURITIES ACT AND SECTION 14(a) OF THE EXCHANGE ACT

           323. The claims set forth herein pursuant to Section 14(a) of the Exchange Act, 15

  U.S.C. § 78n(a), and SEC Rule 14a-9 promulgated thereunder, 17 C.F.R. § 240.14a-9, are not

  based on any allegations of knowing or reckless misconduct by any Defendant. These claims do

  not allege, and do not sound in, fraud, and Lead Plaintiff specifically disclaims any reference to

  or reliance upon allegations of fraud in these non-fraud claims under Section 14(a) and SEC Rule

  14a-9.

           324. The claims set forth herein pursuant to Sections 11, 12(a)(2), and 15 of the

  Securities Act are based solely on strict liability and negligence, and are not based on any


                                                  140
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 145 of 153 PageID #: 5475




  knowing or reckless conduct by or on behalf of any defendant – i.e., they do not allege, and do

  not sound in, fraud – and Lead Plaintiff specifically disclaims any allegations of fraud, scienter

  or recklessness in these non-fraud claims.

                                  THIRD CLAIM FOR RELIEF

    For Violations of Section 11 of the Securities Act Against Dentsply Sirona, the Dentsply
         Director Defendants, and Officer Defendants Wise, Clark, Slovin and Michel

         325.    This Cause of Action is brought by Lead Plaintiff pursuant to Section 11 of the

  Securities Act, 15 U.S.C. § 77k, on behalf of all persons who acquired the common stock of

  Dentsply Sirona in exchange for their shares of the common stock of Sirona pursuant to the

  Registration Statement.

         326.    Lead Plaintiff incorporates by reference paragraphs 263-322, above, as if set forth

  here. The allegations do not allege fraud, scienter or the intent of the Defendants to defraud Lead

  Plaintiff or members of the Class. For the purposes of this Section 11 claim, Lead Plaintiff does

  not allege that any Defendant acted with scienter or fraudulent intent, which are not elements of a

  claim under Section 11 of the Securities Act. This Cause of Action is predicated upon

  Defendants’ liability for making false and materially misleading statements in the Registration

  Statement.

         327.    The Registration Statement was inaccurate and misleading, contained untrue

  statements of material fact, omitted to state other facts necessary to make the statements made

  not misleading, and omitted to state material facts required to be stated therein.             The

  misstatements and omissions set forth in paragraphs 272-322, above were material.

         328.    Dentsply Intl. – Dentsply Sirona’s predecessor-in-interest – is the registrant for

  the shares issued and distributed to the Class members pursuant to the Merger. The Defendants




                                                 141
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 146 of 153 PageID #: 5476




  named in this Cause of Action were responsible for the contents and dissemination of the

  Registration Statement.

         329.    At a minimum, as the issuer of the shares, Dentsply Intl. (now Dentsply Sirona) is

  strictly liable to Lead Plaintiff and the Class for the Registration Statement’s material

  misstatements and omissions.

         330.    None of the defendants named in this Cause of Action made a reasonable

  investigation or possessed reasonable grounds for the belief that the statements contained in the

  Registration Statement were true and without omissions of any material facts and were not

  misleading.

         331.    By reason of the conduct alleged herein, each of these defendants violated Section

  11 of the Securities Act.

         332.    Lead Plaintiff and certain members of the Class exchanged their shares of Sirona

  common stock for Dentsply Intl. common stock in connection with the Merger and pursuant to

  the Registration Statement.

         333.    Lead Plaintiff and these members of the Class have sustained damages. The value

  of Dentsply Intl. (now Dentsply Sirona) common stock has declined substantially after the

  Merger and subsequent to the issuance and dissemination of the materially misleading

  Registration Statement.

         334.    At the time of their acquisition of Dentsply Intl. common stock, Lead Plaintiff and

  other members of the Class were without knowledge of the facts concerning the wrongful

  conduct alleged.

         335.    This initial complaint in this action was filed on December 19, 2018, less than one

  year from the curative disclosures of August 7, 2018, that disclosed the full extent of the

  materially false and misleading statements in the Registration Statement, and less than one year

                                                 142
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 147 of 153 PageID #: 5477




  from the filing of the FTC Complaint. Further, less than one year elapsed from the time that any

  person who exchanged Sirona stock for Dentsply Sirona stock in the exchange discovered, or

  reasonably could have discovered, the facts upon which this claim is based to the time that a

  plaintiff filed a Section 11 claim in the Supreme Court of the State of New York on June 7, 2018.

  Further, less than three years elapsed between the time that the securities upon which this count

  is brought were offered to the public and the time that the plaintiff in the New York State Court

  and the plaintiff in this Action filed their complaints.

                                  FOURTH CLAIM FOR RELIEF

         For Violations of Section 12(a)(2) of the Securities Act Against Dentsply Sirona

         336.    This Cause of Action is brought pursuant to Section 12(a)(2) of the Securities Act,

  15 U.S.C. § 77l(a)(2), on behalf of all persons who acquired the common stock of Dentsply

  Sirona in exchange for their shares of the common stock of Sirona pursuant to the Registration

  Statement.

         337.    Lead Plaintiff incorporates by reference paragraphs 263-322, above, as if set forth

  here. The allegations do not allege fraud, scienter or the intent of the Defendants to defraud Lead

  Plaintiff or members of the Class. For the purposes of this Section 12(a)(2) claim, Lead Plaintiff

  does not allege that any Defendant acted with scienter or fraudulent intent. This Cause of Action

  is predicated upon Defendants’ liability for making false and materially misleading statements in

  the Registration Statement and Prospectus.

         338.    By means of the defective Prospectus and as otherwise detailed herein, Dentsply

  Sirona promoted and sold, for the benefit of themselves and their associates, Dentsply Intl.

  common stock to Lead Plaintiff and other members of the Class.




                                                   143
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 148 of 153 PageID #: 5478




         339.    The Prospectus contained untrue statements of material fact and concealed and

  failed to disclose material facts, as detailed above. Dentsply Sirona owed Lead Plaintiff and other

  members of the Class who acquired Dentsply Sirona common stock pursuant to the prospectus a

  duty to make a reasonable and diligent investigation of the statements contained in the prospectus

  to ensure that such statements were true and that there was no omission to state a material fact

  required to be stated in order to make the statements contained therein not misleading. Dentsply

  Sirona, in the exercise of reasonable care, should have known of the misstatements and

  omissions contained in the prospectus as set forth above. Lead Plaintiff and the members of the

  Class did not know, nor in the exercise of reasonable diligence could have known, of the untruths

  and omissions contained in the Prospectus at the time they purchased or otherwise acquired

  Dentsply Intl. common stock.

         340.    By reason of the conduct alleged herein, Dentsply Sirona violated Section

  12(a)(2) of the Securities Act. As a direct and proximate result of such violations, Lead Plaintiff

  and the other members of the Class who exchanged Sirona common stock for Dentsply Intl.

  common stock in the Merger pursuant to the Prospectus sustained substantial damages in

  connection therewith. Accordingly, Lead Plaintiff and the other members of the Class who hold

  the common stock issued pursuant to the Prospectus have the right to rescind and recover the

  consideration paid for their shares, and hereby tender their shares to the Defendant sued herein.

  Class members who have sold their Dentsply Intl. common stock seek damages to the extent

  permitted by law.

         341.    This claim is timely filed for the same reasons set forth in paragraph 335 of the

  Third Claim for Relief.




                                                 144
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 149 of 153 PageID #: 5479




                                    FIFTH CLAIM FOR RELIEF

        For Violations of Section 15 of the Securities Act Against the Dentsply Director
             Defendants and Officer Defendants Wise, Clark, Slovin and Michel

            342.   This Cause of Action is brought pursuant to Section 15 of the Securities Act, 15

  U.S.C. § 77o, against Dentsply Director Defendants and the above-identified Officer Defendants.

  This Cause of Action does not allege, and does not intend to allege, fraud or fraudulent intent,

  which is not a required element of Section 15, and any implication of fraud or fraudulent intent is

  hereby expressly disclaimed. Lead Plaintiff incorporates by reference paragraphs 263-322,

  above, as if set forth here.

            343.   The Dentsply Director Defendants and the above-identified Officer Defendants

  each were control persons of Dentsply Intl. or Sirona by virtue of their positions as directors

  and/or senior executive officers of Dentsply Intl. or Sirona at the time of the Merger. The

  Dentsply Director Defendants and the above-identified Officer Defendants each had a series of

  direct and/or indirect relationships with the Sirona and Dentsply Intl. companies, and were

  therefore control persons with respect to the materially false and misleading statements in the

  Registration Statement and Prospectus.

            344.   This claim is timely filed for the same reasons set forth in paragraph 335 of the

  Third Claim for Relief.

            345.   By reason of the conduct alleged herein, these defendants violated Section 15 of

  the Securities Act and Lead Plaintiff and the members of the Class have suffered harm as a

  result.




                                                  145
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 150 of 153 PageID #: 5480




                                  SIXTH CLAIM FOR RELIEF

     For Violations of Section 14(a) of the Exchange Act and SEC Rule 14a-9 Promulgated
     Thereunder Against Dentsply Sirona, the Dentsply Director Defendants, and Officer
        Defendants Wise, Clark, Slovin and Michel (together, the “Proxy Defendants”)

         346.    Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder

  prohibits making material misstatements and omissions in soliciting any proxy. For the purposes

  of this Section 14(a) claim, Plaintiff does not allege that any Defendant acted with fraudulent

  intent, which is not an element of a claim under Section 14(a) of the Exchange Act. This Cause

  of Action is predicated upon the Proxy Defendants’ liability for making false and materially

  misleading statements in connection with soliciting shareholder approval of the Merger. It is

  brought on behalf of former Dentsply Intl. shareholders who held shares as of December 2, 2015

  and were entitled to vote with respect to the Merger. Lead Plaintiff incorporates by reference

  paragraphs 263-322, above, as if set forth here.

         347.    The misstatements and omissions set forth in paragraphs 272-322 above were

  material. The Proxy Defendants made or were responsible for making the misstatements and

  omissions. Through their negligence in issuing the Proxy containing material misstatements and

  omissions, the Proxy Defendants failed to disclose to Dentsply Intl. shareholders who held shares

  as of the record date of December 2, 2015 and were entitled to vote with respect to the Merger at

  the January 11, 2016 special meeting of Dentsply Intl. shareholders all material facts necessary

  for shareholders to cast a fully informed vote with respect to the Merger, as alleged above.

         348.    Lead Plaintiff and other shareholders have been injured by the material

  misstatements and omissions contained in the Proxy.

         349.    Lead Plaintiff and other members of the Class are entitled to recover damages to

  compensate them for all damages resulting from the acts and omissions of the Proxy Defendants

  in violation of Section 14(a) of the Exchange Act.

                                                 146
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 151 of 153 PageID #: 5481




         350.    This action was filed on December 19, 2018, less than one year from the curative

  disclosures of May 6-7, 2018 and August 7, 2018, that disclosed the full extent of the materially

  false and misleading statements in and omissions from the Registration Statement, and less than

  one year from the filing of the FTC Complaint. Accordingly, less than one year has elapsed from

  the time any plaintiff discovered or reasonably could have discovered the facts upon which this

  Claim is based to the time the initial complaint was filed in this Court and less than three years

  have elapsed from the shareholder vote based on the Defendants’ filing of the Registration

  Statement with the SEC for the Merger.

                                SEVENTH CLAIM FOR RELIEF

                   For Violations of Section 20(a) of the Exchange Act Against
                       Officer Defendants Wise, Clark, Slovin and Michel

         351.    As alleged above, the Proxy Defendants violated Section 14(a) of the Exchange

  Act and SEC Rule 14a-9 promulgated thereunder by their acts and omissions as alleged in the

  First Claim for Relief. This claim is similarly brought on behalf of former Dentsply Intl.

  shareholders who held shares as of December 2, 2015 and were entitled to vote with respect to

  the Merger.

         352.    The above-identified Officer Defendants acted as controlling persons of Dentsply

  Intl. and of Sirona within the meaning of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

  By virtue of their high-level positions, participation in and/or awareness of their respective

  company’s operations, direct involvement in the day-to-day operations of the companies, and/or

  knowledge of each company’s actual performance, and their power to control public statements

  about Dentsply Intl. and Sirona, the Officer Defendants had the power and ability to control the

  actions of Dentsply Intl. and Sirona and its employees. Specifically, at the time of the Merger,

  Defendant Slovin served as the President and CEO of Sirona; Defendant Wise served as the CEO

                                                 147
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 152 of 153 PageID #: 5482




  and Chairman of the Board of Dentsply Intl.; Defendant Clark served as the President and CFO

  of Dentsply Intl.; and Defendant Michel served as the CFO of Sirona.

         353.    This claim is timely filed for the same reasons set forth in paragraph 350 of the

  Sixth Claim for Relief.

        354.     By reason of such conduct, Officer Defendants Slovin, Wise, Clark and Michel

  are liable pursuant to Section 20(a) of the Exchange Act.

  XVI. PRAYER FOR RELIEF

         WHEREFORE, Lead Plaintiff prays for judgment as follows:

         A.      Determining that this action is a proper class action under Rule 23 of the Federal

                 Rules of Civil Procedure;

         B.      Awarding compensatory damages in favor of Le a d Plaintiff and other Class

                 members against all Defendants, jointly and severally, for all damages sustained

                 as a result of Defendants’ wrongdoing, in an amount to be proven at trial,

                 including interest thereon;

         C.      Awarding Lead Plaintiff and the Class their reasonable costs and expenses

                 incurred in this action, including attorneys’ fees and expert fees; and

         D.      Awarding such equitable/injunctive or other further relief as the Court may deem

                 just and proper.

  XVII. JURY DEMAND

         Lead Plaintiff demands a trial by jury.


  Dated: January 25, 2021               Respectfully submitted:

                                        BARRACK RODOS & BACINE

                                        /s/ Michael A. Toomey
                                        A. Arnold Gershon

                                                   148
Case 1:18-cv-07253-NG-PK Document 60 Filed 01/25/21 Page 153 of 153 PageID #: 5483




                                Michael A. Toomey
                                11 Times Square
                                640 Eighth Avenue, 10th Floor
                                New York, NY 10036
                                Telephone: 212.688.0782
                                Facsimile: 212.688.0783

                                       and

                                Jeffrey W. Golan
                                Robert A. Hoffman
                                3300 Two Commerce Square
                                2001 Market Street
                                Philadelphia, PA 19103
                                Telephone: 215.963.0600
                                Facsimile: 215.963.0838

                                Attorneys for the Strathclyde Pension Fund
                                and Lead Counsel for the Putative Class




                                         149
